Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 1 of 119




              Exhibit 11
 Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 2 of 119




  2 CFR PART 200, APPENDIX XI

COMPLIANCE SUPPLEMENT
      ADDENDUM
 NOTE: Auditors must use this 2020 Addendum and the 2020
            Compliance Supplement together.




                      December 2020

          EXECUTIVE OFFICE OF THE PRESIDENT
          OFFICE OF MANAGEMENT AND BUDGET




                                                       EXHIBIT 11 - 1
        Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 3 of 119
December 2020                                 Scope


SCOPE

This addendum supplements the 2020 OMB 2 CFR 200 Part 200, Appendix XI Compliance
Supplement (Supplement) to provide additional guidance for programs with expenditures of
COVID-19 awards that the auditor determines are major programs in audits performed under 2
CFR 200 Subpart F. Note: The guidance contained in this addendum applies to program-specific
audits under the provisions of 2 CFR Part 200, Subpart F, section 200.501(c) and section
200.507, whether or not a program-specific audit guide is available.

The COVID-19 awards are funded under the following Acts:

•      Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Pub. L.
       116-123)

•      Families First Coronavirus Response Act (Pub. L. 116-127)

•      Coronavirus Aid, Relief, and Economic Security Act (CARES Act) (Pub. L. 116-136)

•      Paycheck Protection Program and Health Care Enhancement Act (Pub. L. 116-139)

This addendum is effective for audits of fiscal years beginning after June 30, 2019. It must be
used in conjunction with other parts and appendices of the 2020 Compliance Supplement
published in August 2020 in determining the appropriate audit procedures to support the
auditor’s opinion on compliance for each major program with expenditures of COVID-19
awards.

Contents of Addendum

This addendum to the August 2020 Supplement modifies the following parts of that Supplement
as indicated:

•      An addendum-specific table of contents that includes the fourteen COVID-19 funded
       programs and one new non COVID-19 program highlighted in yellow.

•      A supplementary Part 2 matrix (covering parts 4 and 5) shows (1) eight new COVID-19
       funded programs, (2) six pre-existing program supplements (and CFDA numbers) to
       which COVID-19 funding and compliance requirements have been added, and (3) one
       new non-COVID-19 program. New programs and existing programs with COVID-19
       requirements are shown in the matrix and are listed below in the Part 4 discussion.

•      Part 3 coverage of new cross-cutting provisions in the following area: L. Reporting – for
       the review of subrecipient reporting requirement under the Federal Funding
       Accountability and Transparency Act (FFATA). (Part 3 portions of the August 2020
       Supplement that have not changed are not repeated in this addendum.)

•      Part 4 coverage of new or existing programs with new compliance requirements as a
       result of COVID-19 funding (see below). Note: 20.218 is not a COVID program but is a
       new program.


Compliance Supplement 2020 Addendum             1-2
                                                                              EXHIBIT 11 - 2
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 4 of 119
December 2020                                Scope


       Program coverage in Part 4 is provided for the following:

       USDA

       CFDA 10.001 Programs Impacted by COVID Waivers

       HUD

       CFDA 14.862 Indian Community Development Block Grant Program

       Department of Justice

       CFDA 16.034 Coronavirus Emergency Supplemental Funding

       Department of Transportation

       CFDA 20.218 Motor Carrier Safety Assistance Program

       Treasury

       CFDA 21.019 Coronavirus Relief Fund

       FCC

       CFDA 32.006 COVID-19 Telehealth Program

       Department of Education

       CFDA 84.425 ESF Education Stabilization Fund Under the Coronavirus Aid, Relief, and
            Economic Security Act

       CFDA 84.425 HEERF Education Stabilization Fund Under the Coronavirus Aid, Relief,
            and Economic Security Act Higher Education Emergency Relief Fund

       Department of Health and Human Services

       CFDA 93.153 Coordinated Services and Access to Research for Women, Infants,
            Children, and Youth (Ryan White HIV/AIDS Program Part D Women, Infants,
            Children, and Youth WICY Program)

       CFDA 93.461 COVID-19 Testing for the Uninsured

       CFDA 93.498 Provider Relief Fund

       CFDA 93.914 HIV Emergency Relief Project Grants (Ryan White HIV/AIDS Program
            Part A)



Compliance Supplement 2020 Addendum           1-3
                                                                        EXHIBIT 11 - 3
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 5 of 119
December 2020                                Scope


       CFDA 93.917 HIV Care Formula Grants (Ryan White HIV/AIDS Program Part B)

       CFDA 93.918 Grants to Provide Outpatient Early Intervention Services with Respect to
            HIV Disease (Ryan White HIV/AIDS Program Part C)

•      An update to Part 5 showing information relating to COVID-19 considerations for the
       Student Financial Assistance cluster.

•      An update to Part 8, Appendix 7 related to audit due dates and treatment of donated
       personal protective equipment.




Compliance Supplement 2020 Addendum           1-4
                                                                            EXHIBIT 11 - 4
         Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 6 of 119
December 2020                                  Table of Contents


                               ADDENDUM TABLE OF CONTENTS

                                            Title                                                   Page
 PART 1 – SCOPE                                                                             1-1
 PART 2 – MATRIX OF COMPLIANCE REQUIREMENTS                                                 2-1
 PART 3 – COMPLIANCE REQUIREMENTS
 L. Reporting                                                                               3-L
 PART 4 – AGENCY PROGRAM REQUIREMENTS
 10 United States Department of Agriculture (USDA)
 10.001 Programs Impacted by COVID Waivers (new)                                            4-10.001
 14 Department of Housing and Urban Development (HUD)
 14.862 Indian Community Development Block Grant Program                                    4-14.862
 16    Department of Justice (DOJ)
 16.034 Coronavirus Emergency Supplemental Funding (new)                                    4-16.034
 20    Department of Transportation (DOT)
 20.218 FMCSA Cluster (new)                                                                 4-20.218
 21 Department of the Treasury
 21.019 Coronavirus Relief Fund (new)                                                       4-21.019
 32 Federal Communications Commission (FCC)
 32.006 COVID-19 Telehealth Program (new)                                                   4-32.006
 84 Department of Education (ED)
 84.425 ESF - Education Stabilization Fund Under the Coronavirus Aid, Relief, And           4-84.425-ESF
        Economic Security Act (new)
 84.425 HEERF Education Stabilization Fund Under the Coronavirus Aid, Relief, And           4-84.425-HEERF
        Economic Security Act Higher Education Emergency Relief Fund (new)
 93 Department of Health and Human Services (HHS)
 93.153 Coordinated Services and Access to Research for Women, Infants, Children, and       4-93.153
        Youth (Ryan White HIV/AIDS Program Part D Women, Infants, Children, and
        Youth (WICY) Program)
 93.461 COVID-19 Testing for the Uninsured (new)                                            4-93.461
 93.498 Provider Relief Fund (new)                                                          4-93.498
 93.914 HIV Emergency Relief Project Grants (Ryan White HIV/AIDS Program Part A)            4-93.914
 93.917 HIV Care Formula Grants (Ryan White HIV/AIDS Program Part B)                        4-93.917
 93.918 Grants to Provide Outpatient Early Intervention Services with Respect to HIV        4-93.918
        Disease Ryan White HIV/AIDS Program Part C)
 PART 5 – CLUSTER OF PROGRAMS
 Student Financial Assistance                                                               5-3-1
 PART 8 – APPENDICES
 VII Other Audit Advisories                                                                 8-VII

Note: 20.218 is not a COVID-19 program but is a new program and is shown with yellow highlight.




Compliance Supplement 2020 Addendum                 TOC-1
                                                                                        EXHIBIT 11 - 5
        Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 7 of 119
December 2020                     Matrix of Compliance Requirements


                PART 2 – MATRIX OF COMPLIANCE REQUIREMENTS

INTRODUCTION – 2020 ADDENDUM

This part identifies the compliance requirements that the federal government has determined are
subject to audit for the programs included in this Supplement. Because Part 4 (Agency Program
Requirements) and Part 5 (Clusters of Programs) do not include guidance for all types of
compliance requirements that pertain to the program (see introduction to Part 4 for additional
information), the auditor must use this Part 2 to identify the types of compliance requirements
that have been identified as subject to the audit. Note that comparable information is included in
each program/cluster in parts 4 and 5 of the Supplement. The box for each type of compliance
requirement either contains a Y (for “Yes” if the type of compliance requirement is subject to
audit for the program) or N (for “No” if the requirement is not subject to audit for the program).

Even though a Y indicates that the compliance requirement is subject to audit, it may not apply
to a particular non-federal entity, either because that entity does not have activity subject to that
type of compliance requirement or the activity could not have a direct and material effect on a
major program. For example, even though Equipment and Real Property Management may be
identified as being subject to audit for a particular program, it would not apply to a non-federal
entity that did not acquire or dispose of equipment or real property. Similarly, a Y may be
included to identify Procurement and Suspension and Debarment as subject to audit; however,
the audit would not be expected to address this type of compliance requirement if the non-federal
entity charges only small amounts of purchases to a major program. The auditor should exercise
professional judgment when determining which compliance requirements marked as Y needs to
be tested at a particular non-federal entity.

When a Y is present on the matrix and the auditor determines that the requirement should be
tested at a non-federal entity, the auditor must use Part 3, Compliance Requirements, and Part 4
(or 5), if applicable, in planning and performing the tests of compliance. For example, if a
program entry in the matrix includes a Y in the Program Income column, Part 3 provides a
general description of the compliance requirement. Part 3 also provides the audit objective and
the suggested audit procedures for testing program income. Part 4 (or 5) may also include
specific information on program income requirements pertaining to the program, such as
restrictions on how program income may be used. Part 6, Internal Control, includes general
information concerning internal control.

When a compliance requirement is shown in the matrix as N, it has been identified by the federal
government as not being subject to audit. Auditors are not expected to test requirements that
have been noted with an N. However, the auditor is not prohibited from expanding audit
procedures if the terms of a grant award document specify that the additional compliance
requirements are material to the administration of the program or if the auditor is aware of
additional information that would lead the auditor to believe there are increased risks of fraud,
waste, or abuse of federal program funds.




Compliance Supplement 2020 Addendum              2-1
                                                                                EXHIBIT 11 - 6
        Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 8 of 119
December 2020                                        Matrix of Compliance Requirements


Legend to Matrix

Legend: Y - Yes, this type of compliance requirement is subject to audit for the federal program;
N - No, this type of compliance requirement is not subject to audit for the federal program.

Any new programs are shown with “new” in the requirement cell and in bold.

Requirements D and K are reserved and therefore not shown in this chart.

Note that 10.001 is COVID-19 specific guidance which applies to multiple USDA programs.
This guidance does not break out instructions by each requirement designation; therefore, the
cells in the table below are left blank and we show that this is intentional by stating “no matrix.”

Two additional changes are shown in this table. The first change is the correction for the cross-
cutting section, 20.000 (highlighted in orange), which was deleted in its entirety as a requirement
in the 2020 Compliance Supplement. For the following program page numbers, the reference to
20.000 should have been deleted and should be disregarded: 20.205-5, 20.319-5, 20.500-5,
20.509-3, 20.513-5, and 20.527-3. For 14.238-3 and 14.256-5, 20.000 should read 20.001 (Wage
Determination).

The second change is the addition of 20.218.


       Requirement                A                       B                   C            E                 F                         G                          H                           I                  J         L           M                 N
                                                                                                                                 Matching, Level of Effort,




                                                                                                                                                                                      Suspension & Debarment
                                                                                                       Equipment Real Property




                                                                                                                                                              Period of Performance
                                                     Allowable Costs/Cost
                             Activities Allowed or




                                                                                                                                                                                                                                                    Tests and Provisions
                                                                            Management




                                                                                                            Management




                                                                                                                                                                                           Procurement




                                                                                                                                                                                                                                     Subrecipient
                                                                                                                                       Earmarking




                                                                                                                                                                                                                                     Monitoring
                                  Unallowed




                                                                                         Eligibility




                                                                                                                                                                                                                         Reporting
                                                          Principles




                                                                                                                                                                                                               Program
                                                                                                                                                                                                               Income




                                                                                                                                                                                                                                                           Special
                                                                               Cash




      Program Number
  10.001 (new - no matrix)
           14.862                 Y                       Y                   Y            N                Y                          N                           N                        Y                    N         Y            N                Y
        16.034 (new)              Y                       Y                   N            N                Y                          N                           N                        Y                    Y         Y            Y                N
     20.000 DELETED
        20.218 (new)              Y                       Y                   N            N                Y                          Y                           Y                        N                    Y         Y            N                N
        21.019 (new)              Y                       Y                   N            N                N                          N                           Y                        N                    N         Y            Y                N
        32.006 (new)              Y                       Y                   N            Y                N                          N                           Y                        N                    N         Y            N                Y
     84.425 ESF (new)             Y                       Y                   Y            N                Y                          Y                           N                        N                    N         Y            Y                N
   84.425 HEERF (new)             Y                       Y                   N            N                N                          Y                           Y                        Y                    N         Y            N                N
           93.153                 Y                       Y                   Y            N                N                          N                           N                        Y                    Y         Y            N                N
        93.461 (new)              Y                       Y                   N            Y                N                          N                           N                        N                    N         N            N                N
        93.498 (new)              Y                       Y                   N            N                N                          N                           N                        N                    N         Y            N                N
           93.914                 Y                       Y                   Y            Y                N                          N                           N                        N                    Y         N            Y                N
           93.917                 Y                       Y                   Y            Y                N                          Y                           N                        N                    Y         N            Y                N
           93.918                 Y                       Y                   Y            N                N                          N                           Y                        Y                    Y         Y            N                N



Compliance Supplement 2020 Addendum                                                           2-2
                                                                                                                                                                                                                 EXHIBIT 11 - 7
                                                                                                                   December 2020



                                                                                                     Requirement




                                                     Program Number

                                                  COVID-19 directive)
                                                 Part 5.3, SFA (additional
                                                                             Activities Allowed or
                                                     Y
                                                                                                     A




                                                                                  Unallowed




           Compliance Supplement 2020 Addendum
                                                                                                     B




                                                                             Allowable Costs/Cost
                                                     N

                                                                                  Principles
                                                                                    Cash
                                                     Y
                                                                                                     C




                                                                                 Management
                                                                                                     E




                                                     Y




                                                                                  Eligibility




           2-3
                                                                                                     F




                                                                        Equipment Real Property
                                                     N




                                                                             Management
                                                                       Matching, Level of Effort,
                                                     Y
                                                                                                     G




                                                                             Earmarking
                                                                                                                   Matrix of Compliance Requirements




                                                     N
                                                                                                     H




                                                                             Period of Performance
                                                                                                     I




                                                                             Procurement
                                                     N




                                                                        Suspension & Debarment

                                                                                   Program
                                                                                                     J




                                                     N




                                                                                   Income
                                                                                                     L




                                                     Y




                                                                                  Reporting
                                                                                                                                                       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 9 of 119




                                                                                 Subrecipient
                                                     N
                                                                                                     M




                                                                                 Monitoring
                                                                                    Special
                                                     Y
                                                                                                     N




EXHIBIT 11 - 8
                                                                             Tests and Provisions
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 10 of 119
December 2020                               L. Reporting


                           2020 Compliance Supplement Addendum

                                        L. REPORTING

The following subsection is in addition to the current compliance requirements for reporting in
the 2020 Compliance Supplement published in August 2020.

Compliance Requirements

Federal Funding Accountability and Transparency Act

Under the requirements of the Federal Funding Accountability and Transparency Act (Pub. L.
No. 109-282) (Transparency Act) that are codified in 2 CFR Part 170, recipients (i.e., direct
recipients) of grants or cooperative agreements who make first tier subawards of $25,000 or
more are required to register in the Federal Funding Accountability and Transparency Act
Subaward Reporting System (FSRS) and report subaward data through FSRS. Information input
to FSRS is available at USASpending.gov as the publicly available website for viewing this
information (https://www.usaspending.gov/search).

For all COVID-19 programs included in the addendum, with the exception of the Coronavirus
Relief Fund, in which the reporting type of compliance requirement is marked as a Y in the Part
2 Matrix of Compliance Requirements indicating it is subject to audit, auditors must test the
compliance with the reporting requirements of 2 CFR Part 170 using the guidance in this section
when the auditor determines reporting to be direct and material and the recipient makes first tier
awards.

In addition, for audits of fiscal year ends after September 30, 2020, the requirement in the
previous paragraph is extended to all selected major programs, regardless of whether COVID-19
funding is involved. That is, for all major programs in which the Part 2 matrix is marked as Y for
the reporting type of compliance requirement, auditors must test compliance with the reporting
requirements of 2 CFR Part 170 using the guidance in this section when the auditor determines
reporting to be direct and material and the recipient makes first tier subawards. This testing is in
addition to other financial, performance, or special reporting requirements that may be identified
in parts 3 (section 3.L), 4, and 5. This requirement also extends to major programs not included
in the 2020 Compliance Supplement when the auditors determine reporting to be direct and
material and the recipient makes first-tier subawards.

Federal Funding Accountability and Transparency Act

Aspects of the Transparency Act, as amended by Section 6202(a) of the Government Funding
Transparency Act of 2008 (Pub. L. No. 111-252), that relate to subaward reporting (1) under
grants and cooperative agreements were implemented in OMB in 2 CFR Part 170 and (2) under
contracts, by the regulatory agencies responsible for the Federal Acquisition Regulation (FAR at
5 FR 39414 et seq., July 8, 2010). The requirements pertain to recipients (i.e., direct recipients)
of grants or cooperative agreements who make first tier subawards and contractors (i.e., prime
contractors) that award first-tier subcontracts. There are limited exceptions as specified in 2 CFR
Part 170 and the FAR. The guidance at 2 CFR Part 170 currently applies only to federal financial



Compliance Supplement 2020 Addendum            3-L-1
                                                                               EXHIBIT 11 - 9
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 11 of 119
December 2020                              L. Reporting


assistance awards in the form of grants and cooperative agreements (e.g., it does not apply to
loans made by a federal agency to a recipient), however the subaward reporting requirement
applies to all types of first tier subawards under a grant or cooperative agreement.

As provided in 2 CFR Part 170 and FAR Subpart 4.14, respectively, federal agencies are
required to include the award term specified in Appendix A to 2 CFR Part 170 or the contract
clause in FAR 52.204-10, Reporting Executive Compensation and First-Tier Subcontract
Awards, as applicable, in awards subject to the Transparency Act.

Consistent with the OMB guidance

•      2 CFR Part 170 defines “subaward” as a legal instrument to provide support for the
       performance of any portion of the substantive project or program for which a recipient
       received a grant or cooperative agreement award and that is awarded to an eligible
       subrecipient. The term does not include procurement of property and services needed to
       carry out the project or program. A subaward may be provided through any legal
       agreement, including an agreement that the recipient considers a contract.

•      FAR 52.204-10(a) defines “first-tier subcontract” to mean a subcontract awarded directly
       by a contractor to acquire supplies or services (including construction) for performance
       of a prime contract, but excludes the contractor’s supplier agreements with vendors, such
       as long-term arrangements for materials or supplies that benefit multiple contracts or the
       costs of which would normally be applied to a contractor's general and administrative
       expenses or indirect cost.

While 2 CFR Part 170 and the FAR implement several distinct Transparency Act reporting
requirements, including reporting of executive compensation, the Supplement addresses only the
following requirements: (1) recipient reporting of each first-tier subaward or subaward
amendment that results in an obligation of $25,000 or more in federal funds; and (2) contractor
reporting of each first-tier subcontract award of $25,000 or more in federal funds (this
requirement was phased in based on the value of the new prime contract as specified below
under “Effective Date of Reporting Requirements”).

Reporting Site

Grant and cooperative agreement recipients and contractors are required to register in the FSRS
and report subaward data through FSRS. To do so, they will first be required to register in the
System for Award Management (SAM) (previously Central Contractor Registration (CCR)) (if
they have not done so previously for another purpose (e.g., submission of applications through
Grants.gov)) and actively maintain that registration. Prime contractors have previously been
required to register in CCR/SAM. Information input to FSRS is available at USASpending.gov
as the publicly available website for viewing this information
(https://www.usaspending.gov/search).




Compliance Supplement 2020 Addendum           3-L-2
                                                                            EXHIBIT 11 - 10
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 12 of 119
December 2020                                L. Reporting


Key Data Elements

Compliance testing of the Transparency Act reporting requirements must include the following
key data elements about the first tier subrecipients and subawards under grants and cooperative
agreements.

      Subaward Data Element                                         Definition
 Subaward Date                        Represents the period (by month and year) for subawards made against
                                      that Federal Award Identification Number (FAIN).
 Subawardee DUNS #                    The subawardee organization’s nine-digit Data Universal Numbering
                                      System (DUNS) number.
 Amount of Subaward                   The net dollar amount of federal funds awarded to the subawardee
                                      including modifications.
 Subaward Obligation/Action Date      Date the subaward agreement was signed.
 Date of Report Submission            Date the recipient entered the action/obligation into FSRS.
 Subaward Number                      Subaward number or other identifying number assigned by the prime
                                      awardee organization to facilitate the tracking of its subawards.

Source of Governing Requirements

Reporting requirements are contained in the following documents:

a.     Program legislation

b.     Transparency Act, implementing requirements in 2 CFR Part 170 and the FAR, and the
       previously listed OMB guidance documents

c.     Federal awarding agency regulations

d.     The terms and conditions of the award

Audit Objectives

1.     Obtain an understanding of internal control, assess risk, and test internal control as
       required by 2 CFR 200.514 (c).

2.     Determine whether required reports for federal awards include activity of the reporting
       period, are supported by applicable accounting or performance records, and are fairly
       presented in accordance with governing requirements.

Suggested Audit Procedures – Internal Control

1.      Perform procedures to obtain an understanding of internal control sufficient to plan the
       audit to support a low assessed level of control risk for the program.

2.     Plan the testing of internal control to support a low assessed level of control risk for
       reporting and perform the testing of internal control as planned. If internal control over
       some or all of the compliance requirements is likely to be ineffective, see the alternative
       procedures in 2 CFR 200.514 (c)(3), including reporting a significant deficiency or


Compliance Supplement 2020 Addendum              3-L-3
                                                                                   EXHIBIT 11 - 11
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 13 of 119
December 2020                                L. Reporting


       material weakness in accordance with 2 CFR section 200.516, assessing the control risk
       at the maximum and considering whether additional compliance tests and reporting are
       required because of ineffective internal control.

3.     Consider the results of the testing of internal control in assessing the risk of
       noncompliance. Use this as the basis for determining the nature, timing, and extent (e.g.,
       number of transactions to be selected) of substantive tests of compliance.

Suggested Audit Procedures – Compliance

Special Reports for FFATA

1.     Gain an understanding of the recipient’s methodology used to identify which, if any,
       awards were subject to the Transparency Act based on inclusion of the award term, the
       assignment by the federal awarding agency of a new FAIN, the effective date of the
       reporting requirement, and whether the entity passed funds through to first tier
       subrecipients.

2.     Select a sample of first tier subawards. Obtain related subaward
       agreements/amendments/modifications and determine if the subaward/subcontract was
       subject to reporting under the Transparency Act based on (a) the date of the award and
       (b) the amount of the obligating action for subawards or face value of the first-tier
       subcontracts (inclusive of modifications).
       If the subaward/subcontract was subject to reporting under the Transparency Act:

       a.       Using the FAIN find the award in FSRS.

                FSRS is the portal where the recipient enters the award information; it is only
                accessible by the recipient. Therefore, in order for recipients to demonstrate that
                information has been properly input, they should coordinate with the auditor
                regarding the auditor’s review of the information, physically or virtually (e.g., by
                logging into its FSRS account either in the auditor’s presence or remotely using
                technology such as screensharing, screenshot evidence, etc., so that the auditor is
                able to find the awards in the system as required in this procedure).

       b.       Compare the award information accessed in step 2.a to the subaward/subcontract
                documents maintained by the recipient to assess if—

                (1)    applicable subaward obligations /modifications have been reported,

                (2)    the key data elements (see above) were accurately reported and are
                       supported by the source documentation, and

                (3)    the action was reported in FSRS no later than the last day of the month
                       following the month in which the subaward/subaward amendment




Compliance Supplement 2020 Addendum             3-L-4
                                                                               EXHIBIT 11 - 12
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 14 of 119
December 2020                                L. Reporting


                        obligation was made or the subcontract award/subcontract modification
                        was made.


       c.       The auditor must provide the following information for non-compliance
                finding(s) as the results of step 2.b.

                (a)     The non-federal entity did not report the subaward information

                (b)      The non-federal entity did not report the subaward information timely

                (c)     The non-federal entity reported incorrect amount

                (d)     The non-federal entity did not report all the key data elements

                The following format is recommended to report non-compliance findings and
                included in the audit report. Data is included for illustration purpose only.


                      Transactions    Subaward not          Report not     Subaward       Subaward
                        Tested          reported              timely        amount          missing
                                                                           incorrect          key
                                                                                           elements

                          25               W2                  10             13             0

                  Dollar Amount of    Subaward not          Report not     Subaward       Subaward
                       Tested           reported              timely        amount          missing
                    Transactions                                           incorrect          key
                                                                                           elements

                       $5,000,000        $200,000           $4,000,000     $800,000          $0




Compliance Supplement 2020 Addendum             3-L-5
                                                                              EXHIBIT 11 - 13
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 15 of 119
December 2020                 USDA - Multiple Program Covid-19 Waivers                        USDA

                          U.S. DEPARTMENT OF AGRICULTURE

                     FOOD AND NUTRITION SERVICE PROGRAMS

CFDA 10.551 SUPPLEMENTAL NUTRITION ASSISTANCE PROGRAM (SNAP) –
     Note (1)

CFDA 10.553 SCHOOL BREAKFAST PROGRAM (SBP)

CFDA 10.555 NATIONAL SCHOOL LUNCH PROGRAM (NSLP)

CFDA 10.557 SPECIAL SUPPLEMENTAL NUTRITION PROGRAM FOR WOMEN,
     INFANT, AND CHILDREN (WIC)

CFDA 10.558 CHILD AND ADULT CARE FOOD PROGRAM

CFDA 10.559 SUMMER FOOD SERVICE PROGRAM (SFSP)

CFDA 10.572 FARMER’S MARKET NUTRITION PROGRAM (FMNP) – Note (2)



Notes
(1)   The Pandemic Electronic Benefit Transfer (EBT) is associated with CFDA 10.551.
(2)   FMNP is not included in the Compliance Supplement. However, FMNP is listed in this
      Addendum due to COVID-related waivers and flexibilities impacting FMNP.


The programs listed above are impacted by the COVID-19 waivers.

Pursuant to the Families First Coronavirus Response Act (the Act) (Pub. L. No. 116-127), and in
light of the exceptional circumstances of this public health emergency, the Food and Nutrition
Service (FNS) is granting several waivers for the aforementioned programs to ease program
operations at the state and local levels and minimize the potential exposure to the novel
coronavirus (COVID-19).

To view a complete portfolio of waivers, their descriptions, and states electing or requesting to
implement these waivers, please go to https://www.fns.usda.gov/disaster/pandemic/covid-19.
Each individual waiver contains a link to view the full description along with each state
approved to implement the waiver. In addition, copies of individual state waivers are available at
the links for each state.

For auditing purposes during this public health emergency, it is recommended that the audit
community obtain the list of waivers from the audited state agency and local agency and adapt
the audit test steps to reflect these flexibilities. Each waiver offered has reporting requirements
that must be adhered to by the state agency. For example, pursuant to section 2202(d) of the Act,
each state that elects to be subject to a waiver under section 2202(a)(b)(c) must submit a report to
the secretary not later than one year after the date such state received the waiver. The report must
include: (1) a summary of the use of this waiver by the state agency and local program operators;
and (2) a description of whether and how this waiver resulted in improved services to program

Compliance Supplement 2020 Addendum          4-10.001-1
                                                                             EXHIBIT 11 - 14
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 16 of 119
December 2020                USDA - Multiple Program Covid-19 Waivers                       USDA

participants. Although there is no requirement for auditors to test reporting requirements for
waivers applied by the state agency, auditors should be aware of this reporting requirement for
each waiver exercised by the state agency. Documentation must be maintained by the state
agency summarizing the use of each waiver and how each waiver improved its services to
program participants.

In addition, the 2020 Compliance Supplement for the FNS programs listed in this addendum
contain the procedures that auditors would normally follow during customary program
operations. Due to COVID-19 and the subsequent closures, as in the case of the public schools,
FNS would expect instances when it is not possible to perform certain audit steps as written in
the Compliance Supplement. Such instances should be documented by the auditors.

Questions regarding this Addendum should be directed to FNS’s Office of Financial
Management, Office of Internal Controls, Audits and Investigations at jon.garcia@usda.gov.




Compliance Supplement 2020 Addendum         4-10.001-2
                                                                            EXHIBIT 11 - 15
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 17 of 119
December 2020                          Indian CDBG Program                                    HUD


                DEPARTMENT OF HOUSING AND URBAN DEVELOPMENT

CFDA 14.862 INDIAN COMMUNITY DEVELOPMENT BLOCK GRANT PROGRAM

I.     PROGRAM OBJECTIVES

The primary objective of the Indian Community Development Block Grant (CDBG) program is
the development of viable Indian and Alaskan Native communities, including decent housing, a
suitable living environment, and expanded economic opportunities, principally for persons of
low and moderate income. Indian CDBG assistance may not be used to reduce substantially the
amount of local financial support for community development activities below the level of
support prior to the availability of the assistance (24 CFR section 1003.2).

II.    PROGRAM PROCEDURES

Two types of grants are eligible under the Indian CDBG (ICDBG) program. Single-purpose
grants provide funds for one or more single purpose projects which consist of an activity or set of
activities designed to meet a specific community development need. This type of grant is
awarded through competition with other single-purpose projects. Imminent threat grants alleviate
an imminent threat to public health or safety that requires immediate resolution. This type of
grant is awarded only after a HUD area office determines that such conditions exist and that
funds are available for such grants (24 CFR section 1003.100). If the imminent threat grant was
awarded pursuant to the Coronavirus Aid, Relief, and Economic Security Act (CARES Act)
(Pub. L. No. 116-136), please note the “Special Provisions for ICDBG-CARES Imminent Threat
Grants” below.

Source of Governing Requirements

Implementing regulations are published at 24 CFR Part 1003.

Availability of Other Program Information

Additional information about the Indian CDBG program is available at
http://portal.hud.gov/hudportal/HUD?src=/program_offices/public_indian_housing.

III.   COMPLIANCE REQUIREMENTS

In developing the audit procedures to test compliance with the requirements for this
federal program, the auditor must determine, from the following summary (also included
in Part 2, “Matrix of Compliance Requirements”), which of the 12 types of compliance
requirements have been identified as subject to the audit (noted with a “Y” in the summary
matrix below), and then determine which of the compliance requirements that are subject
to the audit are likely to have a direct and material effect on the federal program at the
auditee. For each such compliance requirement subject to the audit, the auditor must use
Part 3 (which includes generic details about each compliance requirement other than
Special Tests and Provisions) and this program supplement (which includes any program-
specific requirements) to perform the audit. When a compliance requirement is shown in
the summary below as “N,” it has been identified as not being subject to the audit. Auditors


Compliance Supplement 2020 Addendum         4-14.862-1
                                                                             EXHIBIT 11 - 16
            Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 18 of 119
December 2020                                                          Indian CDBG Program                                                                                 HUD


are not expected to test requirements that have been noted with an “N.” See the Safe
Harbor Status discussion in Part 1 for additional information.



        A            B              C                     E        F                G                H              I             J                 L         M           N




                                                                              Level of Effort,




                                                                                                               Suspension &
                                                              Real Property
                               Management




                                                              Management




                                                                                                               Procurement
                                                                                                 Performance




                                                                                                                                                        Subrecipient
                                                                              Earmarking
                                                              Equipment/




                                                                                                                                                        Monitoring
     Allowed or




                                                                                                               Debarment
     Unallowed


                  Costs/Cost




                                                                                                                                                                       Provisions
                  Allowable




                                                                              Matching,
                                            Eligibility




                                                                                                                                        Reporting
                  Principles
     Activities




                                                                                                                                                                       Tests and
                                                                                                                              Program
                                                                                                                              Income




                                                                                                                                                                       Special
                                                                                                 Period
                               Cash




                                                                                                 Of
        Y            Y              Y                     N        Y                N                N             Y              N                 Y         N           Y




A.           Activities Allowed or Unallowed

             Indian CDBG – Funds (including program income generated by activities carried out
             with grant funds) may only be used for the following activities: (1) the acquisition of real
             property; (2) the acquisition, construction, reconstruction, or installation of public works,
             facilities, and sites, or other improvements; (3) code enforcement in deteriorated or
             deteriorating areas; (4) clearance, demolition, removal, and rehabilitation of buildings
             and improvements; (5) special projects for removal of material and architectural barriers
             that restrict accessibility by elderly and handicapped individuals; (6) payments to housing
             owners for losses of rental income incurred in temporarily holding housing for the
             relocated; (7) disposition of real property acquired under this program; (8) provision of
             public services (subject to limitations contained in regulations and to certain HUD
             determinations); (9) payment of the non-federal share for a grant program that is part of
             the assisted activities; (10) payment to complete a Title 1 Federal Urban Renewal project;
             (11) relocation assistance; (12) planning activities; (13) administrative costs; (14)
             acquisition, construction, reconstruction, rehabilitation, or installation of commercial or
             industrial buildings; (15) assistance to community-based development organizations; (16)
             activities related to energy use; (17) assistance to private, for-profit business, when
             appropriate to carry out an economic development project; (18) substantial reconstruction
             of housing owned and occupied by low- and moderate-income persons (subject to certain
             HUD determinations); (19) direct assistance to facilitate and expand homeownership;
             (20) technical assistance to public or private entities for capacity building (exempt from
             planning/administration cap); (21) housing counseling and housing activity delivery costs
             under Indian CDBG; (22) assistance to colleges and universities to carry out eligible
             activities; and (23) assistance to public and private entities (including for-profits) to assist
             microenterprises (24 CFR sections 1003.201–1003.206).




Compliance Supplement 2020 Addendum                                               4-14.862-2
                                                                                                                                              EXHIBIT 11 - 17
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 19 of 119
December 2020                           Indian CDBG Program                                    HUD


B.     Allowable Costs/Cost Principles

       1.       All items of cost listed in 2 CFR Part 200, Subpart E, that require prior federal
                agency approval are allowable without prior approval, except for the following:

                a.     Depreciation methods for fixed assets shall not be changed without the
                       approval of the federal cognizant agency.

                b.     Costs of housing (e.g., depreciation, maintenance, utilities, furnishings,
                       rent), housing allowances, and personal living expenses (goods or services
                       for personal use), regardless of whether reported as taxable income to the
                       employees, require prior HUD approval.

                c.     Organization costs require prior HUD approval.

       2.       Fines, penalties, damages, and other settlements are unallowable.

       3.       No person providing consultant services in an employer-employee type of
                relationship may receive more than a reasonable rate of compensation. Such
                compensation must not exceed the equivalent of the daily rate paid for Level IV
                of the Executive Schedule (currently $161,900). The Executive Pay Schedule may
                be obtained at https://www.opm.gov/policy-data-over sight/pay-leave/salaries-
                wages (24 CFR section 1003.501(b)).

C.     Cash Management

       The auditor should refer to Part III for the basic compliance requirement information and
       2 CFR section 200.305 (24 CFR section 1003.501).

F.     Equipment and Real Property Management

       1.       For equipment purchased with Indian CDBG funds, the requirements of 24 CFR
                section 85.32 or 2 CFR section 200.313 apply with the exception that when the
                equipment is sold, the proceeds are considered program income (24 CFR section
                1003.501(a)(6)).

       2.       Except for awards to faith-based organizations, the real property requirements in 2
                CFR Part 200 do not apply. Generally, when real property that was acquired or
                improved using Indian CDBG program funds in excess of $25,000 is disposed of,
                the Indian CDBG program must be reimbursed for its fair share of the current
                market value of the property. If disposition occurs after program closeout, the
                proceeds shall be used for allowable activities and meeting the primary objective
                of the program (24 CFR section 1003.504).




Compliance Supplement 2020 Addendum          4-14.862-3
                                                                              EXHIBIT 11 - 18
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 20 of 119
December 2020                           Indian CDBG Program                                        HUD


I.     Procurement and Suspension and Debarment

       1.       For the ICDBG program, HUD has determined that funds used are subject to
                section 7(b) of the Indian Self-Determination and Education Assistance Act (24
                CFR section 1003.510), which means, to the greatest extent feasible, a recipient is
                to give preference in the award of contracts to Indian organizations and Indian-
                owned economic enterprises. Auditors should be familiar with these preference in
                contracting procedures set forth in 24 CFR section 1003.510(d) that, among other
                things, require recipients to:

                a.     Advertise for bids or proposals limited to qualified Indian organizations
                       and Indian-owned enterprises; or

                b.     Use a two-stage preference procedure, as follows:

                       (1)     Stage 1. Invite or otherwise solicit Indian-owned economic
                               enterprises to submit a statement of intent to respond to a bid
                               announcement or request for proposals limited to Indian-owned
                               firms.

                       (2)     Stage 2. If responses are received from more than one Indian
                               enterprise found to be qualified, advertise for bids or proposals
                               limited to Indian organizations and Indian-owned economic
                               enterprises; or

                c.     Develop, subject to Area ONAP one-time approval, the grantee’s own
                       method of providing preference.

       2.       Procurements that are within the dollar limitations established for small purchases
                under 2 CFR section 200.320 need not follow the formal bid or proposal
                procedures of 24 CFR section 1003.510(d) since these procurements are governed
                by the small purchase procedures of 2 CFR section 200.320. However, a
                recipient’s small purchase procurement shall, to the greatest extent feasible,
                provide Indian preference in the award of contracts (24 CFR section
                1003.510(d)(3)).

L.     Reporting

       1.       Financial Reporting

                a.     SF-270, Request for Advance or Reimbursement – Not Applicable

                b.     SF-271, Outlay Report and Request for Reimbursement for Construction
                       Programs – Not Applicable

                c.     SF-425, Federal Financial Report – Applicable



Compliance Supplement 2020 Addendum          4-14.862-4
                                                                              EXHIBIT 11 - 19
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 21 of 119
December 2020                           Indian CDBG Program                                   HUD


       2.       Performance Reporting

                HUD 60002, Section 3 Summary Report, Economic Opportunities for Low- and
                Very Low-Income Persons (OMB No. 2529-0043) – For each Indian CDBG that
                involves development, operating, or modernization assistance, the prime recipient
                must submit Form HUD 60002 information using the automated Section 3
                Performance Evaluation and Registry System (SPEARS) (24 CFR sections
                135.3(a), 135.5, and 135.90).

                Information on the automated system is available at
                https://www.hud.gov/program_offices/fair_housing_equal_opp/section3/section3/
                spears. The system was launched on August 24, 2015. The due date for
                submission of 2013 and 2014 reports was extended to December 15, 2015.
                SPEARS pre-populates Form HUD 60002 with recipient name and address along
                with disbursement data for program funding covered by Section 3. Users have the
                flexibility of selecting the 12-month reporting period, typically to coincide with
                their respective fiscal cycle.

                Key Line Items – The following line items contain critical information:

                1.     Number of new hires that meet the definition of a Section 3 resident

                2.     Total dollar amount of construction contracts awarded during the reporting
                       period

                3.     Dollar amount of construction contracts awarded to Section 3 businesses
                       during the reporting period

                4.     Number of Section 3 businesses receiving the construction contracts

                5.     Total dollar amount of non-construction contracts awarded during the
                       reporting period

                6.     Dollar amount of non-construction contracts awarded to Section 3
                       businesses during the reporting period

                7.     Number of Section 3 businesses receiving the non-construction contracts

       3.       Special Reporting

                Not Applicable

N.     Special Tests and Provisions

       Environmental Review

       Compliance Requirements Program regulations provide that the responsible entity tribe
       will assume responsibilities for environmental review and decision making under the



Compliance Supplement 2020 Addendum          4-14.862-5
                                                                             EXHIBIT 11 - 20
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 22 of 119
December 2020                          Indian CDBG Program                                     HUD


       requirements of 24 CFR part 58. An environmental review must be prepared for each
       project or activity. Funds may not be committed to a grant activity or project before the
       completion of the environmental review and approval of the Request for Release of
       Funds (RROF) and environmental certification. If the responsible entity tribe determines
       that it met a criterion specified in the regulations that would qualify the project as exempt
       or qualify the project for certain categorical exclusions, the RROF and environmental
       certification requirements do not apply (24 CFR sections 58.34 and 58.35, 24 CFR
       section 1003.605).

       Audit Objectives Determine whether (1) the required environmental reviews have been
       performed and (2) program funds were not obligated or expended prior to completion of
       the environmental review process.

       Suggested Audit Procedures

       Select a sample of projects for which expenditures were made and verify that:

       Environmental Reviews

       a.       Environmental determinations were made for each project or activity.

       b.       Environmental determinations were supported by an environmental review,
                including supporting documentation for each applicable law and authority.

       c.       For any project where an RROF and environmental certification was not
                submitted, the environmental review includes a written determination that the
                project or activity is exempt under a criterion of 24 CFR section 58.34 or is
                categorically excluded under a criterion of 24 CFR section 58.35(b), and meets
                the conditions specified for such exemption or categorical exclusion, with
                supporting documentation.

       Requests for Release of Funds

       a.       Examine HUD’s approval of the RROF and environmental certification and note
                receipt dates.

       b.       Review the expenditure and related records and determine the dates the funds
                were obligated or expended.

       c.       Determine that funds were obligated or expended subsequent to RROF and
                environmental certification approval by HUD.

       Additional information on environmental review requirements can be found at
       https://www.hudexchange.info/programs/environmental-review/.




Compliance Supplement 2020 Addendum          4-14.862-6
                                                                              EXHIBIT 11 - 21
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 23 of 119
December 2020                          Indian CDBG Program                                   HUD


       Special Provisions for ICDBG-CARES Imminent Threat Grants

       1.       General

                On March 27, 2020, the CARES Act was signed into law. The Act provides for up
                to $100,000,000 in ICDBG Imminent Threat funding to prevent, prepare for, and
                respond to coronavirus, for emergencies that constitute imminent threats to health
                and safety. This funding was provided in the form of grants to eligible Indian
                tribes and must be used to prevent, prepare for, and respond to the COVID-19.
                This funding must be used in accordance with the applicable requirements of the
                CARES Act, Title I of the Housing and Community Development Act of 1974, as
                amended (42 USC 5103 et seq.), the ICDBG implementing regulations at 24 CFR
                Part 1003, and the ICDBG-CARES Implementation Notice, PIH Notice 2020-
                11issued May 15, 2020.

                In addition, under the CARES Act, Congress authorized HUD to waive or specify
                alternative requirements for any statute or regulation (except for requirements
                related to fair housing, nondiscrimination, labor standards, and the environment)
                that HUD administers to expedite or facilitate the use of ICDBG-CARES grant
                funds to prevent, prepare for, and respond to COVID-19.

                On April 10, 2020, HUD issued PIH Notice 2020-05 with waivers and alternative
                requirements authorized by the CARES Act. That Notice was superseded by PIH
                Notice 2020-13 issued on July 2, 2020. PIH Notice 2020-13 describes in detail the
                various updated waivers and alternative requirements that have been issued thus
                far with respect to ICDBG-CARES grants and fiscal year (FY) 2019/2020
                ICDBG grants repurposed to address COVID-19.

                AUDITOR BE ADVISED: Before auditing an ICDBG-CARES grant recipient,
                auditors are strongly advised to review the ICDBG-CARES Implementation
                Notice, PIH Notice 2020-11, and PIH Notice 2020-13, particularly Section 14 of
                PIH Notice 2020-13 addressing the waivers and alternative requirements affecting
                ICDBG IT program with respect to ICDBG-CARES grants and FY 2020 ICDBG
                grants.

       The following section identifies allowability considerations for the ICDBG program,
       followed by a summary of waivers and alternative requirements affecting the ICDBG
       program considered important by HUD. Because the COVID-19 pandemic was ongoing
       at the time this Compliance Supplement addendum was finalized, the auditor should
       make best efforts to identify and consider updates and revisions of PIH Notice 2020-11 or
       PIH Notice 2020-13 for ICDBG-CARES funding that were in place at the time of the
       audit. This can be done by visiting at COVID-19 Recovery Programs site of ONAP’s
       website, CodeTalk, https://www.hud.gov/codetalk.




Compliance Supplement 2020 Addendum         4-14.862-7
                                                                            EXHIBIT 11 - 22
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 24 of 119
December 2020                           Indian CDBG Program                                       HUD


       2.       Activities Allowed or Unallowed

                The CARES Act requires ICDBG-CARES grants to be used to prevent,
                prepare for, and respond to COVID-19.

                To comply with this requirement, ICDBG-CARES grantees must ensure that all
                activities, projects, and programs being proposed can be tied to at least one of the
                following three eligible purposes:

                •      Activities, Projects, or Programs to Prevent COVID-19

                •      Activities, Projects, or Programs to Prepare for COVID-19

                •      Activities, Projects, or Programs to Respond to COVID-19

                ICDBG-CARES grant funds may also be used to cover or reimburse allowable
                costs paid with non-federal funds by the ICDBG-CARES grantee, provided the
                funds were used to prevent, prepare for, or respond to COVID-19. This includes
                covering or reimbursing allowable costs incurred back to the date the Indian tribe
                began preparing for COVID-19, which may be prior to the date of enactment of
                the CARES Act, but in no event earlier than January 21, 2020.

                The auditor should consider the following:

                •      Prepare for: ICDBG-CARES grant funds may be used prior to a local,
                       service area, or regional coronavirus outbreak. This includes, but is not
                       limited to, activities designed to develop processes and procedures to help
                       keep people healthy, and other activities designed to reduce the risk of
                       exposure to COVID-19 and avoid or slow the spread of the disease.

                •      Prevent: ICDBG-CARES grant funds may be used during a COVID-19
                       local, service area, or regional coronavirus outbreak. This includes, but is
                       not limited to, activities designed to prevent the initial or further spread of
                       the virus to the tribal community.

                •      Respond to: Once COVID-19 has spread in the community, examples of
                       how ICDBG-CARES grantees may choose to respond to COVID-19 may
                       include using ICDBG-CARES grant funds to care for those who have
                       become infected and to limit the exposure and spread of the virus,
                       providing emergency rent payments and other public services to families
                       that cannot pay rent, carrying out activities to reduce severe overcrowding,
                       preventing homelessness to ensure families are stably housed, and much
                       more. Funds may continue to be used after the local, service area, or
                       regional coronavirus outbreak on any continuing expenses incurred due to
                       the spread of COVID-19.




Compliance Supplement 2020 Addendum           4-14.862-8
                                                                                EXHIBIT 11 - 23
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 25 of 119
December 2020                            Indian CDBG Program                                   HUD


                These descriptions are designed to provide general guidance and are not intended
                to limit the range of eligible ICDBG-CARES grant activities that can be carried
                out. Provided a grantee can reasonably tie their ICDBG-CARES activities back to
                one or more eligible purposes, HUD will accept the classification.

                Ineligible Activities include:

                •      Activities, projects, or programs that are not reasonably tied to preparing
                       for, preventing, and responding to COVID-19 are ineligible under the
                       ICDBG-CARES program.

                •      Unless waived or modified by HUD, as provided in PIH Notice 2020-13
                       and any similar waiver notice issued in the future, ineligible activities
                       described in 24 CFR section 1003.207 continue to be ineligible (e.g.,
                       buildings or portions thereof used for the general conduct of government,
                       political activities, general government expenses).

       3.       Waivers and Alternative Requirements Applicable Only to ICDBG-CARES
                Funding

                The following waivers and alternative requirements apply only to ICDBG-
                CARES grants (the new ICDBG funding provided under the CARES Act), FY
                2020 ICDBG funds (both Single Purpose Grants and Imminent Threat Grants)
                appropriated under the Further Consolidated Appropriations Act of 2020 (Pub. L.
                No. 116–94), and FY 2019 ICDBG funds appropriated under the FY 2019
                Consolidated Appropriations Act (Pub. L. No. 116-6). With respect to the FY
                2019 and FY 2020 ICDBG funds, application of these waivers is permitted only
                on funding reprogramed to address COVID-19.

                These waivers and alternative requirements do not apply to ICDBG funds
                appropriated in any other prior year.

                a.     Removal of Public Services 15 Percent Cap Under FY 2019 and FY
                       2020 ICDBG Grants

                       Statutory Authority: Section 105 of HCD Act

                       Regulatory Authority: 24 CFR section 1003.201(e); FY 2019/2020
                       ICDBG NOFA

                       Description: Section 105 of the HCD Act and the ICDBG
                       implementing regulation at 24 CFR section 1003.201(e) authorize the
                       use of ICDBG funds to carry out public services activities, but provide
                       that the amount of ICDBG funds used for public services shall not
                       exceed 15 percent of the respective ICDBG grant. Congress lifted the 15
                       percent cap on public services funded under the ICDBG Imminent



Compliance Supplement 2020 Addendum              4-14.862-9
                                                                              EXHIBIT 11 - 24
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 26 of 119
December 2020                          Indian CDBG Program                                     HUD


                      Threat funding appropriated under the CARES Act and for FY 2019 and
                      FY 2020 ICDBG funding in recognition of the great and immediate
                      need for public services to help address and prepare for the impact of
                      COVID-19 in tribal communities.

                      Accordingly, HUD has waived Section 105 of the HCD Act, 24 CFR
                      section 1003.201(e), and language in the definition of the term “public
                      services” in the FY 2019/2020 ICDBG NOFA to the extent necessary to
                      remove the 15 percent cap on FY 2019/2020 ICDBG funding (both
                      Single Purpose and Imminent Threat grants), to align with ICDBG
                      Imminent Threat funding provided under the CARES Act.

                      ICDBG grantees that have been awarded FY 2019/2020 ICDBG funds
                      must still comply with the provisions of 24 CFR section 1003.305 if they
                      are seeking to amend their grants to carry out additional public services or
                      other activities to prevent, prepare for, or respond to COVID-19.

                b.    Rental Assistance, Utility Assistance, Food, Clothing, and Other
                      Emergency Assistance

                      Statutory Authority: Section 105 of the HCD Act.

                      Regulatory Authority: 24 CFR section 1003.207(b)(4)

                      Description: Section 105(a)(8) authorizes the use of ICDBG funds for a
                      variety of public services. Under the implementing regulation at 24 CFR
                      section 1003.207(b)(4), the general rule is that ICDBG funds may not be
                      used for income payments. For purposes of the ICDBG program, income
                      payments mean a series of subsistence-type grant payments made to an
                      individual or family for items such as food, clothing, housing (rent or
                      mortgage), or utilities, but excludes emergency payments made over a
                      period of up to three months to the provider of such items or services on
                      behalf of an individual or family.

                      COVID-19 is having a substantial negative impact on Native American
                      families’ ability to work, earn an income, pay their rent or mortgage,
                      access or pay for food and clothing, and access many other essential
                      services. Many tribes and tribally designated housing entities (TDHEs)
                      have reported to HUD that they shut down and community members are
                      sheltering in place. To help tribal communities address these challenges,
                      HUD has waived Section 105(a)(8) and 24 CFR section 1003.207(b)(4)
                      to the extent necessary to establish the following alternative requirement:

                      (1)    ICDBG grant funds may be used to provide emergency payments
                             for low and moderate income individuals or families impacted by
                             COVID-19 for items such as food, medicine, clothing, and other
                             necessities, as well as rental assistance and utility payment


Compliance Supplement 2020 Addendum        4-14.862-10
                                                                             EXHIBIT 11 - 25
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 27 of 119
December 2020                         Indian CDBG Program                                      HUD


                             assistance, without regard for the three-month limitation in 24
                             CFR section 1003.207(b)(4), but for a period not to exceed six
                             months unless further expanded by HUD at a later date.

                             At the time of the issuance of PIH Notice 2020-13, emergency
                             mortgage assistance was limited to no more than three months
                             under 24 CFR section 1003.207(b)(4). HUD may have provided
                             additional waiver relief for ICDBG-funded mortgage assistance at
                             a later date as the COVID-19 pandemic progressed.

                             As noted above the auditor is advised to check for any additional
                             waiver relief at the “COVID-19 Recovery Programs” site of
                             HUD’s CodeTalk website prior to addressing any issues related to
                             the duration of assistance under this waiver.

                      (2)    These emergency payments must be used to either cover costs
                             incurred directly by the ICDBG grantee in cases where the
                             ICDBG grantee is providing this assistance, or made directly to a
                             third party provider of such items or services on behalf of an
                             individual or family, and may not be paid directly to an individual
                             or family in the form of income payments, debit cards, or similar
                             direct income payments. ICDBG grantees may establish lines of
                             credit with third party providers (e.g., grocery stores) on behalf of
                             specific beneficiary families, provided all expenses can be
                             properly documented and all ICDBG-CARES funds used for this
                             purpose are expended on eligible activities. In all cases, ICDBG
                             grantees must ensure that proper documentation is maintained to
                             ensure that all costs incurred are eligible.

                             ICDBG grantees using this alternative requirement must document,
                             in its policies and procedures, how they will determine the amount
                             of assistance to be provided is necessary and reasonable.

                c.    Purchase of Equipment

                      Regulatory Authority: 24 CFR sections 1003.207(b)(1) and
                      1003.201(c)(1)(ii)

                      Description: The purchase of equipment with ICDBG funds is
                      generally ineligible under 24 CFR section 1003.207(b)(1), with some
                      exceptions.

                      Given the immediate need for medical and personal protective
                      equipment, and other related equipment needed to help prevent, prepare
                      for, and respond to the COVID-19 pandemic in tribal communities, HUD
                      has waived 24 CFR section 1003.207(b)(1) and authorized the use of
                      ICDBG funds for the purchase of equipment necessary to prevent,


Compliance Supplement 2020 Addendum        4-14.862-11
                                                                            EXHIBIT 11 - 26
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 28 of 119
December 2020                          Indian CDBG Program                                      HUD


                      prepare for, and respond to the COVID-19. Equipment must be used for
                      authorized program purposes, and any proceeds from the disposition of
                      equipment will be considered ICDBG-CARES program income.

                      The auditor should check whether HUD issued further guidance on the
                      disposition of program income after grant closeout. ICDBG grantees
                      must ensure that ICDBG funds are used to supplement other federal
                      sources of funding for this purpose, including funding provided by the
                      Indian Health Service, and should not be used to supplant such funding.

                d.    Operating Expenses for Public Facilities

                      Regulatory Authority: 24 CFR section 1003.207(b)(2)

                      Description: 24 CFR section 1003.207(b)(2) provides that expenses
                      associated with repairing, operating, or maintaining public facilities,
                      improvements, and services are generally ineligible, with some
                      exceptions.

                      Indian tribes may find the need to use ICDBG funds to fund a variety of
                      public facilities, including constructing facilities for testing, diagnosis, or
                      treatment, rehabilitating existing facilities to establish infectious disease
                      treatment clinics, acquiring and converting hotels, motels, or similar
                      facilities to expand capacity of hospitals to accommodate isolation of
                      patients during recovery, and more. These facilities will likely need to be
                      operated and maintained for the duration of the COVID-19 pandemic.
                      Accordingly, HUD has waved 24 CFR section 1003.207(b)(2) to the
                      extent necessary to allow the use of ICDBG funds to pay for such
                      operating and maintenance expenses of any public facility, to the extent it
                      is used for COVID-19-related purposes. In incurring such costs, ICDBG
                      grantees may not use this waiver to pay for associated staffing costs of
                      such public facilities. ICDBG grantees must also ensure that ICDBG funds
                      are used to supplement other federal sources of funding for this purpose,
                      including funding provided by the Indian Health Service, and should not
                      be used to supplant such funding.

                e.    New Housing Construction by Tribes

                      Statutory Authority: Section 105 of the HCD Act

                      Regulatory Authority: 24 CFR section 1003.207(b)(3)

                      Description: 24 CFR section 1003.207(b)(3) generally prohibits the use
                      of ICDBG funds for new housing construction, with some exceptions.
                      ICDBG may be used for new housing construction if provided as last
                      resort housing under 24 CFR Part 42, or when carried out by a
                      Community-Based Development Organization (CBDO).


Compliance Supplement 2020 Addendum         4-14.862-12
                                                                              EXHIBIT 11 - 27
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 29 of 119
December 2020                         Indian CDBG Program                                 HUD




                      As HUD found in its 2017 Native American Housing Needs Study, severe
                      overcrowding and substandard housing is a major challenge in Indian
                      Country. These conditions increase risks of infection amongst low- and
                      moderate-income Native American families. Indian tribes may find the
                      need to construct temporary or permanent new housing to help prevent,
                      prepare for, and respond to COVID-19, and may find it necessary to do so
                      without having to carry out such activities through a CBDO. Accordingly,
                      HUD has waived and modified Section 105 of the HCD Act and 24 CFR
                      1003.207(b)(3) to the extent necessary to provide for the following
                      alternative requirement: Indian tribes and tribal organizations may use
                      ICDBG funds to carry out new housing construction when such
                      construction is carried out to reduce overcrowding, or to otherwise
                      prevent, prepare for, or respond to COVID-19.

                      Such new housing construction must meet applicable federal accessibility
                      requirements, including requirements under Section 504 of the
                      Rehabilitation Act and 24 CFR Part 8.




Compliance Supplement 2020 Addendum       4-14.862-13
                                                                          EXHIBIT 11 - 28
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 30 of 119
December 2020                              CESF Program                                           DOJ


                                 DEPARTMENT OF JUSTICE

CFDA 16.034 CORONAVIRUS EMERGENCY SUPPLEMENTAL FUNDING

I.     PROGRAM OBJECTIVES

The Coronavirus Emergency Supplemental Funding (CESF) program provides funding to
assist eligible states, units of local government, and federally recognized tribal governments
in preventing, preparing for, and responding to the coronavirus. Allowable projects and
purchases include, but are not limited to, overtime, equipment (including law enforcement
and medical personal protective equipment), hiring, supplies (such as gloves, masks,
sanitizer), training, travel expenses (particularly related to the distribution of resources to
the most impacted areas), and addressing the medical needs of inmates in state, local, and
tribal prisons, jails, and detention centers.

II.    PROGRAM PROCEDURES

States, US territories, the District of Columbia, units of local government, and federally
recognized tribal governments that were identified as eligible for funding under the Fiscal Year
(FY) 2019 state and local Edward Byrne Memorial Justice Assistance Grant (JAG) program are
eligible to apply under the Coronavirus Emergency Supplemental Funding (CESF) program
solicitation.

NOTE: Only the state administering agency (SAA) that applied for FY 2019 JAG funding for a
state/territory may apply for the state allocation of CESF funding.

In general, CESF allocations were calculated by proportionally increasing the allocations
available under the FY 2019 JAG program to align with the CESF appropriation amount. The
JAG-specific provision requiring “disparate jurisdictions” to choose a single fiscal agent to apply
on behalf of each of the disparate jurisdictions does not apply to the CESF program. Instead,
each “disparate” unit of local government under FY 2019 JAG (including those that were
identified as “zero-county disparates”) will be eligible for a direct award under CESF. In order to
ensure that zero-county disparates receive funding under CESF, the portion of funds for units of
local government that were eligible to receive less than $10,000 under FY 2019 JAG (an amount
that is added to state awards under JAG) was divided equally among the zero-county disparates.

Source of Governing Requirements

The CESF program is authorized by Division B of HR 748, Pub. L. No. 116-136 (Emergency
Appropriations for Coronavirus Health Response and Agency Operations); 28 USC 530C.




Compliance Supplement 2020 Addendum          4-16.034-1
                                                                              EXHIBIT 11 - 29
            Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 31 of 119
December 2020                                                                 CESF Program                                                                                  DOJ


Availability of Other Program Information

Program guidance including program statutes and other general information about the program is
posted to the Bureau of Justice Assistance (BJA) web page (https://www.bja.gov). In addition,
the BJA FY 2020 Coronavirus Emergency Supplemental Funding Program Frequently Asked
Questions (FAQs) document provides guidance on allowable costs and other topics. The DOJ
Financial Guide, which contains information on allowable costs, methods of payment, audit
requirements, accounting systems, and financial records, is available on the Office of Justice
Programs (OJP) web site at http://ojp.gov/financialguide/DOJ/index.htm.

III.         COMPLIANCE REQUIREMENTS

In developing the audit procedures to test compliance with the requirements for this
federal program, the auditor must determine, from the following summary (also included
in Part 2, “Matrix of Compliance Requirements”), which of the 12 types of compliance
requirements have been identified as subject to the audit (noted with a “Y” in the summary
matrix below), and then determine which of the compliance requirements that are subject
to the audit are likely to have a direct and material effect on the federal program at the
auditee. For each such compliance requirement subject to the audit, the auditor must use
Part 3 (which includes generic details about each compliance requirement other than
Special Tests and Provisions) and this program supplement (which includes any program-
specific requirements) to perform the audit. When a compliance requirement is shown in
the summary below as “N,” it has been identified as not being subject to the audit.
Auditors are not expected to test requirements that have been noted with an “N.” See the
Safe Harbor Status discussion in Part 1 for additional information.


        A            B              C                     E        F                G                H              I             J                 L         M           N
                                                                              Level of Effort,




                                                                                                               Suspension &
                                                              Real Property
                               Management




                                                              Management




                                                                                                               Procurement
                                                                                                 Performance




                                                                                                                                                        Subrecipient
                                                                              Earmarking
                                                              Equipment/




                                                                                                                                                        Monitoring
     Allowed or




                                                                                                               Debarment
     Unallowed


                  Costs/Cost




                                                                                                                                                                       Provisions
                  Allowable




                                                                              Matching,
                                            Eligibility




                                                                                                                                        Reporting
                  Principles
     Activities




                                                                                                                                                                       Tests and
                                                                                                                              Program
                                                                                                                              Income




                                                                                                                                                                       Special
                                                                                                 Period
                               Cash




                                                                                                 Of




        Y            Y              N                     N        Y                N                N             Y              Y                 Y         Y           N




A.           Activities Allowed or Unallowed

             1.          Activities Allowed

                         Funds awarded under the CESF program must be utilized to prevent, prepare for,
                         or respond to the coronavirus. Allowable projects and purchases include, but are
                         not limited to, overtime, equipment (including law enforcement and medical
                         personal protective equipment), hiring, supplies (such as gloves, masks, and


Compliance Supplement 2020 Addendum                                               4-16.034-2
                                                                                                                                              EXHIBIT 11 - 30
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 32 of 119
December 2020                                CESF Program                                            DOJ


                sanitizer), training, travel expenses (particularly related to the distribution of
                resources to the most impacted areas), and addressing the medical needs of
                inmates in state, local, and tribal prisons, jails, and detention centers.

                See the CESF solicitation as well as the BJA FAQs for more detailed information
                about activities allowed.

       2.       Activities Unallowed

                There are no specific prohibitions under the CESF program other than the
                unallowable costs that are identified in the DOJ Grants Financial Guide.
                However, individual items costing $500,000 or more and Unmanned Aerial
                Systems (UAS), Unmanned Aircraft (UA), and/or Unmanned Aerial Vehicles
                (UAV) require prior approval. In addition, funds may not be used for direct
                administrative costs that exceed 10 percent of the total award amount and funds
                may not be used to supplant state or local funds but must be used to increase the
                amounts of such funds that would, in the absence of federal funds, be made
                available.

F.     Equipment/Real Property Management

       Recipients must follow the Property Standards section of the DOJ Grants Financial
       Guide, section 3.7.

J.     Program Income

       Per the Eligible states (or SAAs) or units of local government may draw down funds
       either in advance or on a reimbursable basis. To draw down in advance, funds must be
       placed in an interest-bearing account, unless one of the exceptions BJA-2020-18553 4 in
       2 CFR section 200.305(b)(8) apply. This interest-bearing account must allow for
       sufficient tracking and traceability of CESF Program award funds (see e.g., 2 CFR
       200.302). It is not necessary that the interest-bearing account be a “trust fund.”

       Special Condition #40 of each award states, “Establishment of interest-bearing account.
       If award funds are being drawn down in advance, the recipient (or a subrecipient, with
       respect to a subaward) is required to establish an interest-bearing account dedicated
       specifically to this award. Recipients (and subrecipients) must maintain advance
       payments of federal awards in interest-bearing accounts unless regulatory exclusions
       apply (2 CFR 200.305(b)(8)). The award funds, including any interest, may not be used
       to pay debts or expenses incurred by other activities beyond the scope of the Coronavirus
       Emergency Supplemental Funding (CESF) program. The recipient also agrees to obligate
       the award funds in the account (including any interest earned) during the period of
       performance for the award and expend within 90 days thereafter. Any unobligated or
       unexpended funds, including interest earned, must be returned to OJP at the time of
       closeout.




Compliance Supplement 2020 Addendum            4-16.034-3
                                                                                 EXHIBIT 11 - 31
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 33 of 119
December 2020                             CESF Program                                       DOJ


L.     Reporting

       1.       Financial Reporting

                a.     SF-270, Request for Advance or Reimbursement – Not Applicable

                b.     SF-271, Outlay Report and Request for Reimbursement for Construction
                       Programs – Not Applicable

                c.     SF-425, Federal Financial Report – Applicable

       2.       Performance Reporting

                a.     Semi-annual Progress Reports - Semi-annual progress reports must be
                       submitted through DOJ’s Justice Grants System
                       (https://justicegrants.usdoj.gov//).

       3.       Special Reporting

                Not Applicable




Compliance Supplement 2020 Addendum        4-16.034-4
                                                                          EXHIBIT 11 - 32
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 34 of 119
December 2020                            FMCSA - Cluster                                       DOT



                         DEPARTMENT OF TRANSPORTATION

CFDA 20.218 MOTOR CARRIER SAFETY ASSISTANCE PROGRAM

CFDA 20.237 HIGH PRIORITY GRANT PROGRAM

I.     PROGRAM OBJECTIVES

The Federal Motor Carrier Safety Assistance (FMCSA) program, Motor Carrier Safety
Assistance Program (MCSAP), and High Priority (HP) grant program share the same
objectives to support a safe and efficient surface transportation system. They include:

•      Making targeted investments to promote safe commercial motor vehicle
       (CMV) transportation, including the transportation of passengers and
       hazardous materials;

•      Investing in activities likely to generate maximum reductions in the number and
       severity of CMV crashes and fatalities resulting from such crashes;

•      Adopting and enforcing effective motor carrier, CMV, and driver safety regulations
       and practices consistent with federal requirements; and

•      Assessing and improving statewide performance by setting program goals and
       meeting performance standards, measures, and benchmarks.

While MCSAP and HP grants share the same objectives, some eligible activities and costs
differ. Chapters in the MCSAP Comprehensive Policy provide program-specific policy
(including cost eligibility) and technical assistance when administering both MCSAP and HP
grant programs. Within the HP grant program, the Fixing America’s Surface Transportation
(FAST) Act established the Innovative Technology Deployment (ITD) program which has goals
and objectives that differ from traditional MCSAP activities. However, the ITD program was
integrated into HP and MCSAP (for operations and maintenance) to support activities and
information technology enhancement that complement and enhance CMV and motor carrier
enforcement activities.

II.    PROGRAM PROCEDURES

FMCSA developed an electronic commercial vehicle safety plan (CVSP) development tool
(called eCVSP) available at eCVSP Login (dot.gov). The eCVSP software application allows a
MCSAP lead agency to create an online CVSP and track the progress of CVSP development
through to approval. Use of the eCVSP helps ensure that states satisfy the requirements in 49
CFR 350.213, expedites FMCSA’s review of the document, facilitates the prompt returning of
comments or requests for clarification, and allows the MCSAP lead agency to easily resubmit
a revised document.

In accordance with 49 USC 31102(i) and grant/financial management requirements in 2 CFR
part 200, each CVSP receives a fair, equitable and objective review prior to award approval.


Compliance Supplement 2020 Addendum         4-20.218-1
                                                                            EXHIBIT 11 - 33
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 35 of 119
December 2020                            FMCSA - Cluster                                     DOT



This review ensures that applicable statutory and regulatory requirements will be met and
allowable CVSP projects and activities will succeed. The CVSP review process generally
consists of a review in the following areas:

1.     Application Review. The FMCSA reviews the CVSP and all supplemental attachments
       (e.g., forms and certifications) for completeness and to ensure that the MCSAP lead
       agency meets the basic eligibility requirements defined in the Notice of Funding
       Opportunity (NOFA).

2.     Programmatic Review. The FMCSA review the CVSP to make sure that the information
       presented is reasonable and understandable and the activities proposed in the application
       are measurable, achievable, and consistent with program or legislative requirements.

3.     Financial Review. The FMCSA evaluates the fiscal integrity and financial capability
       of a MCSAP lead agency, and reviews the CVSP details, including the budget and
       budget narrative, and any other documentation to examine costs for proposed
       project/program activities to determine if are they appear reasonable, necessary,
       eligible and allowable for award. Note that approval of the CVSP is not a final
       approval of costs as defined in accordance with 2 CFR part 200 Subpart E.

4.     Suitability Review. In accordance with 2 CFR section 200.205 the suitability review is
       discussed in more detail in the MCSAP Comprehensive Policy. The FMCSA evaluates
       the CVSP against the performance-based information required in accordance with 49
       CFR section 350.213.

Source of Governing Requirements

The MCSAP grant program is authorized by the Fixing America’s Surface Transportation
Act, Pub. L. No. 114-94, sections 5101(a) and 5101(c) (2015). The MCSAP is governed by
49 USC 31102 and 31104, and by 49 CFR section 350, as applicable.

The HP grant program is authorized by the Fixing America’s Surface Transportation Act, Pub. L.
No. 114-94, sections 5101(a) and 5101(c) (2015). HP grants are governed by 49 USC 31102(l)
and 31104, and by 49 CFR section 350, as applicable.

Availability of Other Program Information

Additional information about the programs may be found on the FMCSA website at
https://www.fmcsa.dot.gov/mission/grants. Program policy guidance for the MCSAP and HP
programs may be found at https://www.fmcsa.dot.gov/mission/grants/motor-carrier-safety-
assistance-program-grant-comprehensive-policy.

III.   COMPLIANCE REQUIREMENTS

In developing the audit procedures to test compliance with the requirements for this
federal program, the auditor must determine, from the following summary (also included
in Part 2, “Matrix of Compliance Requirements”), which of the 12 types of compliance


Compliance Supplement 2020 Addendum         4-20.218-2
                                                                            EXHIBIT 11 - 34
            Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 36 of 119
December 2020                                                                 FMCSA - Cluster                                                                              DOT



requirements have been identified as subject to the audit (noted with a “Y” in the summary
matrix below), and then determine which of the compliance requirements that are subject
to the audit are likely to have a direct and material effect on the federal program at the
auditee. For each such compliance requirement subject to the audit, the auditor must use
Part 3 (which includes generic details about each compliance requirement other than
Special Tests and Provisions) and this program supplement (which includes any program-
specific requirements) to perform the audit. When a compliance requirement is shown in
the summary below as “N,” it has been identified as not being subject to the audit. Auditors
are not expected to test requirements that have been noted with an “N.” See the Safe
Harbor Status discussion in Part 1 for additional information.


        A            B              C                     E        F                G                H              I             J                 L         M           N



                                                                              Level of Effort,




                                                                                                               Suspension &
                                                              Real Property
                               Management




                                                              Management




                                                                                                               Procurement
                                                                                                 Performance




                                                                                                                                                        Subrecipient
                                                                              Earmarking
                                                              Equipment/




                                                                                                                                                        Monitoring
     Allowed or




                                                                                                               Debarment
     Unallowed


                  Costs/Cost




                                                                                                                                                                       Provisions
                  Allowable




                                                                              Matching,
                                            Eligibility




                                                                                                                                        Reporting
                  Principles
     Activities




                                                                                                                                                                       Tests and
                                                                                                                              Program
                                                                                                                              Income




                                                                                                                                                                       Special
                                                                                                 Period
                               Cash




                                                                                                 Of




        Y            Y              N                     N        Y                Y                Y             N              Y                 Y         N           N




A.           Activities Allowed or Unallowed

             The primary MCSAP activities eligible for reimbursement include the National Program
             Elements currently outlined in 49 CFR section 350.203:

             1.          Driver and Vehicle Inspections

             2.          Traffic Enforcement

             3.          Compliance Reviews, Carrier Interventions, Investigations, and New Entrant
                         Safety Audits

             4.          Public Education and Awareness

             5.          Data Collection

             In addition, 49 CFR section 350.227 lists other activities eligible for reimbursement
             under the MCSAP. In addition, the FAST Act added other CMV safety activities that are
             eligible under MCSAP. These include:

             a.          Border enforcement safety activities (inspections, traffic enforcement, etc.)




Compliance Supplement 2020 Addendum                                               4-20.218-3
                                                                                                                                              EXHIBIT 11 - 35
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 37 of 119
December 2020                              FMCSA - Cluster                                      DOT



       b.       Performance and Registration Information Systems Management (PRISM)

       c.       Innovative Technology Deployment (ITD) (operations and maintenance only)

       The state must ensure that these activities, if financed through MCSAP funds, will not
       diminish the effectiveness of the development and implementation of the programs to
       improve motor carrier, CMV, and driver safety.

       These other activities also include:

       •        Sanitary food transportation inspections performed under 49 USC 5701.

       •        The following activities, when carried out in conjunction with an appropriate
                North American Standard (NAS) inspection of a CMV and inspection report.

       •        Enforcement of CMV size and weight limitations at locations, excluding fixed-
                weight facilities, such as near steep grades or mountainous terrains, where the
                weight of a CMV can significantly affect the safe operation of the vehicle, or at
                ports where intermodal shipping containers enter and leave the United States.

       •        Detection of and enforcement actions taken as a result of criminal activity;
                including trafficking of human beings, in a CMV or by any occupant, including
                the operator, of the CMV.

F.     Equipment and Real Property Management

       1.       Equipment Management Requirements for Subrecipients of States

                Notwithstanding 2 CFR section 200.313, subrecipients of states shall follow such
                policies and procedures allowed by the state with respect to the use, management
                and disposal of equipment acquired under a DOT award (2 CFR section
                1201.313).

       2.       Matching

                The FAST Act sets minimum matching requirements for each grant program.
                Matching means the portion of project costs not paid by federal funds. For
                example, FMCSA grant programs require that FMCSA reimburse 85 percent of
                eligible project costs, while the recipient provides the remaining 15 percent share.

                After award, recipients must document all expenditures relating to cost sharing or
                matching in the same manner as those for the federal grant funds. Every item
                must be verifiable (i.e., tracked and documented) and any claimed cost share
                expense can only be counted once. In addition, a cost sharing or matching
                requirement may not be met by costs borne by another federal grant except as
                provided by federal statute. The FAST Act allows FMCSA to modify the federal
                share of a grant program from the standard 85/15 threshold (85 percent federal, 15


Compliance Supplement 2020 Addendum           4-20.218-4
                                                                              EXHIBIT 11 - 36
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 38 of 119
December 2020                              FMCSA - Cluster                                         DOT



                percent recipient share). FMCSA may opt to offer 100 percent federal financial
                assistance for a specific project(s) and/or priorities within a grant program. Other
                projects funded at 100 percent federal share may be announced in the NOFA as a
                National Priority and are at the discretion of FMCSA.

                The value of third party in-kind contributions may be accepted as the match. The
                use of third party in-kind contributions should be identified in the grant/sub-grant
                agreement, or amendments thereto, and approved by FMCSA. The use of in-kind
                contributions may not be made retroactive prior to approval of the work program
                or an amendment thereto. Recipient (or sub-recipients) should be aware that they
                are responsible for ensuring that the following additional criteria are met:

                •      The third-party performing the work must agree to allow the value of the
                       work to be used as the match;

                •      The cost of the third-party work must not be borne by other federal funds
                       or be used as a match for other federally funded grants/sub-grants;

                •      The work performed by the third party must be an eligible activity that
                       benefits the federally funded work and must be identified in the work
                       program;

                •      The third-party costs (e.g., salaries, fringe benefits) must be allowable
                       under 2 CFR section 200, Subpart E – Cost Principles;

                •      The third-party work must be performed during the period to which the
                       matching requirement applies; and

                •      The third party in-kind contributions must be verifiable from the records
                       of the recipient or sub-recipient and these records must show how the
                       value placed on third party in kind contributions was derived.

       3.       Level of Effort

                The MCSAP lead agency must maintain a certain level of expenditure, in
                addition to the required 15 percent matching share of a MCSAP grant. This
                financial requirement is known as maintenance of effort (MOE) or level of
                effort. The purpose of the MOE is to ensure that MCSAP lead agencies are
                committed to maintaining their own state funded CMV safety programs,
                notwithstanding federal funding.

                A MCSAP lead agency must maintain within each federal fiscal year a level of
                effort that is at least equal to the average of what the MCSAP lead agency spent
                on MCSAP eligible activities in Fiscal Year (FY) 2004 and FY 2005.
                Expenditures of other state agencies, local agencies, or sub-grantees (whether




Compliance Supplement 2020 Addendum           4-20.218-5
                                                                               EXHIBIT 11 - 37
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 39 of 119
December 2020                              FMCSA - Cluster                                     DOT



                supported by MCSAP grant funds or not), other federal funds, and MCSAP lead
                agency matching funds are not to be included in the MOE calculation.

                A change in the MCSAP lead agency does not negate the MOE requirement
                because the state funding for these efforts also transitioned to the new state lead
                agency. The concept of “successor in interest” applies. Thus, no state may have a
                zero MOE simply because the MCSAP lead agency is different in a current year
                than it was in FYs 2004 and 2005, and the successor agency must meet the MOE
                requirements established by the FY 2004 and FY 2005 baseline.

                Because non-CMV and CMV traffic enforcement activities without an
                inspection were not authorized until the Safe, Accountable, Flexible, Efficient
                Transportation Equity Act: A Legacy for Users (SAFETEA-LU) was enacted in
                late FY 2005, MCSAP lead agencies are not to include these expenditures in
                calculating the MOE baseline. MCSAP lead agencies may, however, include
                documented non-CMV traffic enforcement and other new efforts and initiatives
                they have implemented since FYs 2004 and 2005 to meet the annual MOE
                obligation.

                The MCSAP lead agency must retain the documentation used to calculate the
                MOE average for audit purposes. In the absence of records, a reasonable
                estimate, based upon available information should be submitted to FMCSA for
                review and approval. MCSAP lead agencies must self-certify (per 49 CFR
                sections 350.211 and 350.213) that the calculated MOE will be met each fiscal
                year and reflect their MOE in their CVSP. The state must annually submit its
                MOE substantiation document to FMCSA to support the actual expenditures
                during the fiscal year.

       4.       Earmarking

                Not Applicable

H.     Period of Performance

       The notice of grant award (NGA) contains the grant agreement’s period of performance.
       The NGA period of performance means the time during which the grant recipient may
       incur obligations to carry out the work authorized under the grant agreement. The
       FMCSA may establish a shorter, but not longer, grant agreement period of performance
       than what the statutory availability of funds timeframe allows. All allowable periods of
       performance are located in 49 USC 31104(f), as amended by the FAST Act.




Compliance Supplement 2020 Addendum          4-20.218-6
                                                                              EXHIBIT 11 - 38
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 40 of 119
December 2020                              FMCSA - Cluster                                        DOT



J.     Program Income

       Notwithstanding 2 CFR section 200.80, except as otherwise provided in federal statutes,
       regulations, or the terms and conditions of the federal award, program income also does
       not include taxes, special assessments, levies, and fines raised by a grantee and
       subgrantee, and interest earned on any of them. Please see 2 CFR 200.307 (f) 2 CFR
       200.77 (period of performance) and 2 CFR 200.407 (prior written approval).

L.     Reporting

       1.       Financial Reporting

                The FMCSA will not reimburse recipients from a grant for an amount that is
                more than the government share of costs incurred as of the date of the voucher.
                This signifies that recipients are limited in the percentage of costs per voucher,
                not per grant. For example, states are limited to 85 percent reimbursement under
                MCSAP. Because FMCSA’s reimbursement requirement is incurred by the date
                of each voucher, the state must meet the matching share requirement, for
                example 15 percent per voucher.

                a.     SF-270, Request for Advance or Reimbursement - Applicable

                b.     SF-271, Outlay Report and Request for Reimbursement for
                       Construction Program - Not Applicable

                c.     SF-425, Federal Financial Report - Applicable

       2.       Performance Reporting

                The FMCSA requires recipients to provide performance progress and financial
                reports as a condition of the grant agreement. These reports help FMCSA
                monitor recipient progress towards the project objectives and provide an
                important measure of accountability for the recipient. The FMCSA has
                standardized the information required in the performance report; however, at a
                minimum, each performance report must contain the following information:

                a.     An account of significant progress (findings, events, trends, etc.) made
                       during the reporting period;

                b.     A description of any technical and/or cost problem(s) encountered or
                       anticipated that will affect completion of the grant within the time and
                       fiscal constraints as set forth in this agreement, together with
                       recommended solutions or corrective action plans (with dates) to such
                       problems, or identification of specific action that is required by the
                       FMCSA, or a statement that no problems were encountered;




Compliance Supplement 2020 Addendum          4-20.218-7
                                                                              EXHIBIT 11 - 39
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 41 of 119
December 2020                            FMCSA - Cluster                                     DOT



                c.    An outline of work and activities planned for the next reporting period;
                      and

                d.    Provide status update/resolution for all outstanding findings from
                      program reviews and/or audits.

       3.       Special Reporting

                Not Applicable




Compliance Supplement 2020 Addendum        4-20.218-8
                                                                            EXHIBIT 11 - 40
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 42 of 119
December 2020                         Coronavirus Relief Fund                            Treasury



                           DEPARTMENT OF THE TREASURY

CFDA 21.019 CORONAVIRUS RELIEF FUND

I.     PROGRAM OBJECTIVES

The purpose of the Coronavirus Relief Fund (the Fund) is to provide direct payments to state,
territorial, tribal, and certain eligible local governments to cover:

1.     Necessary expenditures incurred due to the public health emergency with respect to
       Coronavirus Disease 2019 (COVID–19);

2.     Costs that were not accounted for in the government’s most recently approved budget as
       of March 27, 2020; and

3.     Costs that were incurred during the period that begins on March 1, 2020, and ends on
       December 30, 2020, per section 601(d) of the Social Security Act, as added by section
       5001 of the Coronavirus Aid, Relief, and Economic Security Act (CARES Act).

For more information on the limitation for use of payments from the Fund, please reference US
Department of the Treasury’s (Treasury) guidance located in the section below titled
“Availability of Other Program Information.”

Auditors should use Treasury’s guidance and FAQs as the criteria when testing for the Fund, as
well as when reporting findings.

II.    PROGRAM PROCEDURES

A.     Overview

       The Treasury provided assistance of $150 billion from the Fund in direct payments to
       state, territorial, tribal, and eligible local governments with $3 billion reserved for
       payments to the District of Columbia, Puerto Rico, US Virgin Islands, Guam, Northern
       Mariana Islands, and American Samoa and $8 billion reserved for payments to tribal
       governments. The remaining $139 billion were allocated for payments to the 50 states
       and eligible local governments with each state receiving a minimum payment no less than
       $1.25 billion for fiscal year 2020. Payments to states were subject to reduction based on
       payments to eligible local governments. Amounts paid to states and eligible local
       governments were based on 2019 population data from the US Census Bureau.

       Units of local government eligible for direct payment include counties, municipalities,
       towns, townships, villages, parishes, boroughs, or other units of general government
       below the state level with a population that exceeds 500,000. Eligible units of local
       government had to provide a certification to receive direct payment from the Fund. The
       secretary of the Treasury made a determination to allocate payments to tribal
       governments based on population, employment, and expenditure data.



Compliance Supplement 2020 Addendum          21.019-1
                                                                           EXHIBIT 11 - 41
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 43 of 119
December 2020                         Coronavirus Relief Fund                               Treasury



       State, territorial, tribal, and eligible local governments are required to use payments from
       the Fund to cover:

       1.       Necessary expenditures incurred due to the public health emergency with respect
                to the Coronavirus Disease 2019 (COVID–19);

       2.       Costs that were not accounted for in the governments’ most recently approved
                budget as of March 27, 2020; and

       3.       Costs that were incurred during the period that begins on March 1, 2020 and ends
                on December 30, 2020 per section 601(d) of the Social Security Act, as added by
                section 5001 of the Coronavirus Aid, Relief, and Economic Security Act (CARES
                Act).

       Governments otherwise have broad discretion to utilize payments for expenditures
       ranging from COVID-19 testing including, but not limited to, reimbursing small
       businesses for the costs of business interruption caused by required closures.
       The CARES Act statutory criteria on use of payments from the Fund stated in section
       601(d) of the Social Security Act, as added by section 5001 of the CARES Act and as
       interpreted in Treasury’s guidance and FAQs, applies to prime recipients, subrecipients,
       and beneficiaries, as detailed in Section M. on Subrecipient Monitoring below and
       Treasury’s FAQ No. B.13. Please note that beneficiaries are not subject to audit per 2
       CFR Part 200, Subpart F.

B.     Subprograms/Program Elements

       Not Applicable

Source of Governing Requirements

The Fund is authorized by the CARES Act, Pub. L. No. 116-136, Division A, Title V (2020)
(codified as 42 USC 801 et seq.).

Availability of Other Program Information

Additional information on the Fund is available on the Treasury website at
https://home.treasury.gov/policy-issues/cares/state-and-local-governments.

Treasury’s guidance on the Fund can be found at:
https://home.treasury.gov/system/files/136/Coronavirus-Relief-Fund-Guidance-for-State-
Territorial-Local-and-Tribal-Governments.pdf.

Treasury’s FAQs can be found at: https://home.treasury.gov/system/files/136/Coronavirus-
Relief-Fund-Frequently-Asked-Questions.pdf.

Treasury’s Office of the Inspector General guidance on reporting and record retention can be
found at https://www.treasury.gov/about/organizational-structure/ig/Pages/cares-overview.aspx


Compliance Supplement 2020 Addendum          21.019-2
                                                                             EXHIBIT 11 - 42
           Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 44 of 119
December 2020                                                       Coronavirus Relief Fund                                                                         Treasury



and https://www.treasury.gov/about/organizational-structure/ig/Pages/CARES-Act-Reporting-
and-Record-Keeping-Information.aspx.

Treasury’s Office of the Inspector General Frequently Asked Questions (FAQs) can be found at
https://www.treasury.gov/about/organizational-
structure/ig/Audit%20Reports%20and%20Testimonies/OIG-CA-20-028.pdf.

If there are specific questions regarding the Fund, the CARES Program Office may be contacted
via telephone at (202) 622-6415 or by e-mail at CoronaVirusReliefFund@treasury.gov.

III.       COMPLIANCE REQUIREMENTS

In developing the audit procedures to test compliance with the requirements for this
federal program, the auditor must determine, from the following summary (also included
in Part 2, “Matrix of Compliance Requirements”), which of the 12 types of compliance
requirements have been identified as subject to the audit (noted with a “Y” in the summary
matrix below), and then determine which of the compliance requirements that are subject
to the audit are likely to have a direct and material effect on the federal program at the
auditee. For each such compliance requirement subject to the audit, the auditor must use
Part 3 (which includes generic details about each compliance requirement other than
Special Tests and Provisions) and this program supplement (which includes any program-
specific requirements) to perform the audit. When a compliance requirement is shown in
the summary below as “N,” it has been identified as not being subject to the audit. Auditors
are not expected to test requirements that have been noted with an “N.” See the Safe
Harbor Status discussion in Part 1 for additional information.


       A          B              C                     E        F                G                H              I             J                 L         M           N
                                                                           Level of Effort,




                                                                                                            Suspension &
                                                           Real Property




                                                                                                            Procurement,
                            Management




                                                           Management




                                                                                              Performance




                                                                                                                                                     Subrecipient
                                                                           Earmarking
                                                           Equipment/




                                                                                                                                                     Monitoring
  Allowed or




                                                                                                            Debarment
  Unallowed


               Costs/Cost




                                                                                                                                                                    Provisions
               Allowable




                                                                           Matching,
                                         Eligibility




                                                                                                                                     Reporting
               Principles
  Activities




                                                                                                                                                                    Tests and
                                                                                                                           Program
                                                                                                                           Income




                                                                                                                                                                    Special
                                                                                              Period
                            Cash




                                                                                              Of




       Y          Y              N                     N        N                N                Y             N              N                 Y         Y           N




Compliance Supplement 2020 Addendum                                              21.019-3
                                                                                                                                           EXHIBIT 11 - 43
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 45 of 119
December 2020                            Coronavirus Relief Fund                             Treasury



A.     Activities Allowed or Unallowed

       The Fund is designed to provide ready funding to address unforeseen financial needs and
       risks created by the COVID-19 public health emergency. Governments may use Fund
       payments for eligible expenses subject to the restrictions set forth in section 601(d) of the
       Social Security Act. Payments must be used to cover costs that are:

       1.       Necessary expenditures incurred due to the public health emergency with respect
                to COVID–19;

       2.       Not accounted for in the governments’ most recently approved as of March 27,
                2020; and

       3.       Incurred during the period that begins on March 1, 2020 and ends on December
                30, 2020.

       A cost meets the requirement of “costs not accounted for in the budget most recently
       approved as of March 27, 2020” if either (a) the cost cannot lawfully be funded using a
       line item, allotment, or allocation within that budget or (b) the cost is for a substantially
       different use from any expected use of funds in such a line item, allotment, or allocation.

       Please see Treasury’s guidance on “Costs not accounted for in the budget most recently
       approved as of March 27, 2020” at
       https://home.treasury.gov/system/files/136/Coronavirus-Relief-Fund-Guidance-for-State-
       Territorial-Local-and-Tribal-Governments.pdf for additional details.

       Fund payments are not required to be used as the source of funding of last resort.
       However, recipients may not use payments from the Fund to cover expenditures for
       which they will receive reimbursement from other sources. Governments are responsible
       for making determinations as to what expenditures are necessary due to the public health
       emergency with respect to COVID-19.

       Please see Treasury’s FAQs at https://home.treasury.gov/system/files/136/Coronavirus-
       Relief-Fund-Frequently-Asked-Questions.pdf, for more information related to the
       expenditures that may or may not be covered with payments from the Fund.

B.     Allowable Cost/Cost Principles

       As a direct payment for specified use, these funds are considered federal financial
       assistance, but not a grant. In accordance with 2 CFR section 200.101(b) regarding
       applicability only certain provisions of the Code of Federal Regulations, Title 2, Subtitle
       A, Chapter II, Part 200 – Uniform Administrative Requirements, Cost Principles, and
       Audit Requirements for Federal Awards (“Uniform Guidance”– 2 CFR Part 200) apply to
       the Fund and these provisions include the following:

       a.       Subpart A-Definitions;

       b.       Subpart B-General provisions except for 2 CFR sections 200.111–113;


Compliance Supplement 2020 Addendum             21.019-4
                                                                              EXHIBIT 11 - 44
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 46 of 119
December 2020                         Coronavirus Relief Fund                            Treasury




       c.       2 CFR section 200.303 regarding internal controls;

       d.       2 CFR sections 200.330–332 regarding subrecipient monitoring and management;
                and

       e.       Subpart F – Audit Requirements

       All other provisions of 2 CFR Part 200 are not applicable to the Fund.

       While 2 CFR Part 200, Subpart E, cost principles do not apply to the Fund, auditors
       should use Treasury’s guidance and FAQs as the criteria when testing the allowability of
       costs under the Fund. For example, while not exhaustive, in the context of real property
       improvements and acquisitions and equipment acquisitions (which includes vehicles) this
       means that the acquisition itself must be necessary due to the COVID-19 public health
       emergency. In particular, a government must (i) determine that it is not able to meet the
       need arising from the public health emergency in a cost-effective manner by leasing
       property or equipment or by improving property already owned and (ii) maintain
       documentation to support this determination. Likewise, an improvement, such as the
       installation of modifications to permit social distancing, would need to be determined to
       be necessary to address the COVID-19 public health emergency (see Treasury’s FAQ
       No. A.58 for more detail on real property improvements and acquisitions and equipment
       acquisitions).

H.     Period of Performance

       Governments must use the direct payments for necessary expenditures incurred between
       March 1, 2020 and December 30, 2020, due to the COVID-19 public health emergency.
       Please see Treasury’s guidance on “Costs incurred during the period that begins on
       March 1, 2020, and ends on December 30, 2020” for more detail at:
       https://home.treasury.gov/system/files/136/Coronavirus-Relief-Fund-Guidance-for-State-
       Territorial-Local-and-Tribal-Governments.pdf.

L.     Reporting

       1.       Financial Reporting

                a.     SF-270, Request for Advance or Reimbursement – Not Applicable

                b.     SF-271, Outlay Report and Request for Reimbursement for Construction
                       Programs – Not Applicable

                c.     SF-425, Federal Financial Report – Not Applicable




Compliance Supplement 2020 Addendum          21.019-5
                                                                           EXHIBIT 11 - 45
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 47 of 119
December 2020                          Coronavirus Relief Fund                               Treasury



       2.       Special Reporting

                a.     Each prime recipient of the Fund shall provide a quarterly Financial
                       Progress Report that contains COVID-19 related costs incurred during the
                       covered period (the period beginning on March 1, 2020 and ending on
                       December 30, 2020) to Treasury’s Office of Inspector General. Each
                       prime recipient shall report this quarterly information mentioned above
                       into the GrantSolutions portal. The Prime recipient’s quarterly Financial
                       Progress Report submissions should be supported by the data in the prime
                       recipient’s accounting system. Data required to be reported includes, but is
                       not limited to, the following:

                       (1)    The total amount of payments from the Fund received from
                              Treasury;

                       (2)    The amount of funds received that were expended or obligated for
                              each project or activity;

                       (3)    A detailed list of all projects or activities for which funds were
                              expended or obligated, including:

                              (a)     The name of the project or activity (please refer to Treasury
                                      OIG guidance at
                                      https://www.treasury.gov/about/organizational-
                                      structure/ig/Audit%20Reports%20and%20Testimonies/OI
                                      G-CA-20-028.pdf)

                              (b)     A description of the project or activity; and

                       (4)    Detailed information on any loans issued; contracts and grants
                              awarded; transfers made to other government entities; and direct
                              payments made by the prime recipient that are greater than
                              $50,000. For amounts less than $50,000, the prime recipient must
                              report in the aggregate for these expenditure categories. For direct
                              payments to individuals, aggregate reporting is required to be
                              reported regardless of the amount.

                b.     By no later than September 21, 2020, prime recipients shall submit via the
                       GrantSolutions portal the first detailed quarterly report, which shall cover
                       the period March 1 through June 30, 2020 (with exception to the
                       September 21 first quarter deadline and the October 13 second quarter
                       reporting deadlines for those prime recipients using the GrantSolutions’
                       upload feature, which was available December 1, 2020). Thereafter,
                       quarterly reporting will be due no later than ten days after each calendar
                       quarter. If the 10th calendar day falls on a weekend or a federal holiday,
                       the due date will be the next working day. Reporting shall end with either
                       the calendar quarter after the COVID-19 related costs and expenditures


Compliance Supplement 2020 Addendum           21.019-6
                                                                              EXHIBIT 11 - 46
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 48 of 119
December 2020                         Coronavirus Relief Fund                            Treasury



                      have been liquidated and paid or the calendar quarter ending September
                      30, 2021, whichever comes first. The prime recipient’s quarterly Financial
                      Progress Report submission should be supported by the data in the prime
                      recipient’s accounting system.

                      Please reference OIG’s guidance for more information at
                      https://www.treasury.gov/about/organizational-structure/ig/Pages/CARES-
                      Act-Reporting-and-Record-Keeping-Information.aspx.

M.     Subrecipient Monitoring

       Applicable

       For additional information on subrecipient monitoring, please reference Part 3 of the
       2020 Compliance Supplement available at:
       https://www.whitehouse.gov/wp-content/uploads/2020/08/2020-Compliance-
       Supplement_FINAL_08.06.20.pdf and the pertinent section is also available at:
       https://www.aicpa.org/content/dam/aicpa/interestareas/governmentalauditquality/resource
       s/singleaudit/uniformguidanceforfederalrewards/downloadabledocuments/2020-omb-
       comp-supp/2020cspart3.pdf.




Compliance Supplement 2020 Addendum          21.019-7
                                                                           EXHIBIT 11 - 47
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 49 of 119
December 2020                       COVID – 19 Telehealth Program                                 FCC


                      FEDERAL COMMUNICATIONS COMMISSION

CFDA 32.006 COVID-19 TELEHEALTH PROGRAM

I.     PROGRAM OBJECTIVES

The coronavirus disease 2019 (COVID-19) Telehealth Program (Program) provides $200 million
in funding, appropriated by Congress as part of the Coronavirus Aid, Relief, and Economic
Security (CARES) Act, to help health care providers provide telehealth services in response to
the COVID-19 pandemic. The Federal Communications Commission (Commission) established
the Program through a Report and Order released on April 2, 2020, available at
https://docs.fcc.gov/public/attachments/FCC-20-44A1.pdf. This Program provides immediate
support to eligible health care providers responding to the COVID-19 pandemic by funding the
telecommunications services, information services, and devices necessary to provide telehealth
services until the Program’s funds have been expended or the COVID-19 pandemic has ended.

This Program is run through the Commission’s Wireline Competition Bureau (WCB).

For more details regarding the Program, please visit the public website at
https://www.fcc.gov/covid-19-telehealth-program.

II.    PROGRAM PROCEDURES

Eligible health care providers must submit the “COVID-19 Telehealth Program Application and
Request for Funding” application through on online application portal. In conjunction with
completing an application, applicants are required to complete three steps. First, applicants are
required to request and receive an eligibility determination from the Universal Service
Administrative Company (USAC) for each health care provider site included in their application
by filing an FCC Form 460, Eligibility and Registration Form, with USAC. Second, as entities
doing business before the Commission, applicants are also required to obtain an FCC
Registration Number (FRN) in the Commission Registration System (CORES). Third, applicants
are required to register with the federal System for Award Management (SAM) to be able to
receive Program payments if awarded funding.

While the online application portal was still in development, the Program website instructed
potential applicants to download a fillable PDF application form and email the completed form
and supporting documentation to TelehealthApplicationSupport@fcc.gov. All submitted
program applications were also uploaded into the Commission’s Electronic Comment Filing
System (ECFS). Applicants must complete each required section of the application and make the
required certifications at the end of the application. The information that applicants are required
to submit with their application includes, but is not limited to, applicant information, filer contact
information, medical services to be provided with the program funding, conditions to be treated,
information on services and devices, requested funding amounts, and supporting cost
documentation. WCB, in consultation with the FCC’s Connect2Health Task Force, reviews the
Program applications, as outlined in the Commission’s Report and Order, selects participants,
and makes funding awards on a rolling basis to eligible applicants based on the estimated costs
of the eligible services and connected devices they intend to purchase with Program funds.
Awards were made until the funding was exhausted, which occurred on July 8, 2020. Consistent


Compliance Supplement 2020 Addendum           4-32.006-1
                                                                               EXHIBIT 11 - 48
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 50 of 119
December 2020                      COVID – 19 Telehealth Program                               FCC


with Report and Order, applications from areas that are hardest hit by COVID-19 and where
funding has the most impact on addressing the health care needs are prioritized.

In order to ensure as many applicants as possible receive available funding, the Commission did
not anticipate that it would award more than $1 million to any single applicant. In addition,
applicants that exhausted initially awarded funding were able to request additional support.

After paying for and receiving the eligible services and/or connected devices, funding recipients
requesting reimbursement must complete a Request for Reimbursement Form and provide
supporting invoice documentation sufficient to identify the items that were purchased and
received, and the price paid. This documentation must be uploaded with the Request for
Reimbursement Form in the US Department of Treasury’s Bureau of the Fiscal Service Invoice
Processing Platform (IPP). The individual submitting a Request for Reimbursement Form on
behalf of the funding recipient must make, among other things, certifications on the Request for
Reimbursement Form, including certifying that the eligible health care provider(s) purchased and
received services or connected device(s) for which reimbursement is requested; that Program
funding is used for its intended purposes; that the costs for which reimbursement is requested
were incurred and paid for in accordance with Program rules and requirements; and that Program
funds are to be used for their intended purpose. The Commission will reimburse invoices
accompanied by supporting documentation for the cost of the eligible services and/or devices
eligible health care providers have received from their applicable service providers or vendors
under the Program. After the reimbursement request is approved, the Treasury payment will be
issued by electronically to the funding recipient’s bank account.

Source of Governing Requirements

The Program is governed under Coronavirus Aid, Relief, and Economic Security Act, Pub. L. No
116-136, 134 Stat. 281 (2020) (CARES Act).
https://www.congress.gov/bill/116th-congress/house-
bill/748?q=%7B%22search%22%3A%5B%22cite%3APL116-136%22%5D%7D&s=1&r=1

Pursuant to the CARES Act, the Commission adopted provisions for the Program in a Report and
Order: Promoting Telehealth for Low-Income Consumers; COVID-19 Telehealth Program, WC
Docket nos. 18–213, 20–89, Report and Order, 35 FCC Rcd 3366, 3375–84, paras. 15–36 (2020)
(Report and Order) (Note: The second section of the Report and Order implements the
Connected Care Pilot Program which is a Universal Service Fund-supported program and is
separate from the Program).
https://docs.fcc.gov/public/attachments/FCC-20-44A1.pdf

As a direct payment for specified use, these funds are considered federal financial assistance and
are subject to only the following sections of the Code of Federal Regulations, Title II, Subtitle A,
Chapter II, Part 200 – Uniform Administrative Requirements, Cost Principles, and Audit
Requirements for Federal Awards (“2 CFR”): Subpart A; Subpart B; Subpart E; and Subpart F.
Recipients that meet the definition of “Hospitals” in Part 200 would be subject to Appendix IX to
Part 200 and not Subpart E.
https://www.ecfr.gov/cgi-bin/text-idx?tpl=/ecfrbrowse/Title02/2cfr200_main_02.tpl



Compliance Supplement 2020 Addendum          4-32.006-2
                                                                             EXHIBIT 11 - 49
            Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 51 of 119
December 2020                                                 COVID – 19 Telehealth Program                                                                                 FCC


Availability of Other Program Information

Program information is available at https://www.fcc.gov/covid-19-telehealth-program. See
“Frequently Asked Questions” section for details.

The documents listed in the “Source of Governing Requirements” and the above link serve as a
guide for tests and findings.

III.         COMPLIANCE REQUIREMENTS

In developing the audit procedures to test compliance with the requirements for this
federal program, the auditor must determine, from the following summary (also included
in Part 2, “Matrix of Compliance Requirements”), which of the 12 types of compliance
requirements have been identified as subject to the audit (noted with a “Y” in the summary
matrix below), and then determine which of the compliance requirements that are subject
to the audit are likely to have a direct and material effect on the federal program at the
auditee. For each such compliance requirement subject to the audit, the auditor must use
Part 3 (which includes generic details about each compliance requirement other than
Special Tests and Provisions) and this program supplement (which includes any program-
specific requirements) to perform the audit. When a compliance requirement is shown in
the summary below as “N,” it has been identified as not being subject to the audit. Auditors
are not expected to test requirements that have been noted with an “N.” See the Safe
Harbor Status discussion in Part 1 for additional information.



        A            B              C                     E        F                G                H              I             J                 L         M           N
                                                                              Level of Effort,




                                                                                                               Suspension &
                                                              Real Property
                               Management




                                                              Management




                                                                                                               Procurement
                                                                                                 Performance




                                                                                                                                                        Subrecipient
                                                                              Earmarking
                                                              Equipment/




                                                                                                                                                        Monitoring
     Allowed or




                                                                                                               Debarment
     Unallowed


                  Costs/Cost




                                                                                                                                                                       Provisions
                  Allowable




                                                                              Matching,
                                            Eligibility




                                                                                                                                        Reporting
                  Principles
     Activities




                                                                                                                                                                       Tests and
                                                                                                                              Program
                                                                                                                              Income




                                                                                                                                                                       Special
                                                                                                 Period
                               Cash




                                                                                                 Of




        Y            Y              N                     Y        N                N                Y             N              N                 Y         N           Y




A.           Activities Allowed or Unallowed

             See Eligible Services and Devices section at https://www.fcc.gov/covid-19-telehealth-
             program-frequently-asked-questions-faqs.




Compliance Supplement 2020 Addendum                                               4-32.006-3
                                                                                                                                              EXHIBIT 11 - 50
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 52 of 119
December 2020                       COVID – 19 Telehealth Program                                FCC


       1.       Allowed

                Telehealth services/connected devices that use broadband Internet access service-
                enabled technologies to deliver remote medical, diagnostic, patient-centered, and
                treatment-related services directly to patients.

                Consistent with the Report and Order, funding recipients can seek reimbursement
                for eligible services and connected devices that were not included in the COVID-
                19 Telehealth Program Application and Request for Funding application, as well
                as seek reimbursement for different quantities than were included in the
                application. Detailed information on eligible services and devices is available at
                the above website.

       2.       Unallowed

                Funding will not be provided for personnel, administrative, construction,
                marketing, maintenance, and training activities/costs. Ineligible activities include
                IT services/costs for the development of new websites, systems and platforms.

                The Program will not fund unconnected devices (e.g., devices that patients can
                use at home and then share the results with their medical professional manually),
                accessories or non-telehealth items (e.g., office furniture and supplies, security
                systems, and incidental expenses, etc.). Additionally, items purchased or
                implemented prior to March 13, 2020, or after September 30, 2020, are ineligible
                for funding.

B.     Allowable Costs/Cost Principles

       See Eligible Services And Devices section at
       https://www.fcc.gov/covid-19-telehealth-program-frequently-asked-questions-faqs.

       1.       Telecommunications, information services, broadband connectivity services, and
                connected devices costs necessary to provide telehealth services to patients in
                response to COVID-19. Connected device costs for which funding is requested
                must be integral to patient care. Devices mentioned below in example list have
                been deemed to be integral to patient care.

       2.       The Program will only fund devices (e.g., pulse oximetry, blood pressure
                monitoring devices) that are themselves connected.

       3.       Program funds can be used to treat patients/patient groups at a health care facility
                or remotely that could free up resources and could reduce a health care
                professional’s unnecessary exposure to COVID-19.

       Examples of services and connected devices that program applicants are eligible to seek
       funding for include but are not limited to:




Compliance Supplement 2020 Addendum           4-32.006-4
                                                                               EXHIBIT 11 - 51
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 53 of 119
December 2020                       COVID – 19 Telehealth Program                                FCC


       •        Telecommunications Services: Voice services for health care providers or their
                patients.

       •        Information Services: Internet connectivity services for health care providers or
                their patients, remote patient monitoring platforms and services; patient reported
                outcome platforms; store and forward services, such as asynchronous transfer of
                patient images and data for interpretation by a physician; platforms and services
                to provide synchronous video consultation.

       •        Internet Connected Devices/Equipment: Tablets, smart phones, or connected
                devices to receive connected care services at home (e.g., broadband enabled blood
                pressure monitors; pulse-ox) for patient or health care provider use; telemedicine
                kiosks/carts for health care provider site. Connected devices that are Bluetooth or
                Wi-Fi enabled are eligible.

E.     Eligibility

       See Eligible Services and Devices section at
       https://www.fcc.gov/covid-19-telehealth-program-frequently-asked-questions-faqs.

       1.       Eligibility for Individuals

                Nonprofit and public eligible health care providers that fall within the categories
                of health care providers in section 254(h)(7)(B) of the 1996 Act, located in rural
                or non-rural area even when operated from a temporary or mobile location: (1)
                post-secondary educational institutions offering health care instruction, teaching
                hospitals, and medical schools; (2) community health centers or health centers
                providing health care to migrants; (3) local health departments or agencies; (4)
                community mental health centers; (5) not-for-profit hospitals; (6) rural health
                clinics; (7) skilled nursing facilities; or (8) consortia of health care providers
                consisting of one or more entities falling into the first seven categories. For
                purposes of the Program, which is authorized by the CARES Act, both rural and
                non-rural health clinics are eligible to receive funding.

       2.       Eligibility for Group of Individuals or Area of Service Delivery

                Not Applicable

       3.       Eligibility for Subrecipients

                Not Applicable

H.     Period of Performance

       See Eligible Services And Devices section at
       https://www.fcc.gov/covid-19-telehealth-program-frequently-asked-questions-faqs.




Compliance Supplement 2020 Addendum           4-32.006-5
                                                                              EXHIBIT 11 - 52
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 54 of 119
December 2020                       COVID – 19 Telehealth Program                                FCC


       1.       For eligible items, purchased on or after March 13, 2020, and by December 31,
                2020, eligible health care providers may apply to receive reimbursement through
                the Program.

       2.       For monthly recurring services (e.g., internet service), funding recipients seeking
                reimbursement for eligible recurring services may apply their funding
                commitment towards six months of eligible recurring services as long as those
                services are implemented on or after March 13, 2020, and by December 31, 2020.

N.     Special Tests and Provisions

       Compliance Requirements The Program participation is limited to nonprofit and public
       eligible health care providers that fall within the categories of health care providers in
       section 254(h)(7)(B) of the Telecommunications Act. For purposes of the Program,
       which is authorized by the CARES Act, both rural and non-rural health clinics are
       eligible to receive funding.

       Program funding will provide eligible health care providers support to purchase
       telecommunications, information services, and connected devices. The Program does not
       require applicants to purchase only the eligible services and connected devices identified
       in their applications. They may rather use awarded support to purchase any necessary
       eligible services and connected devices in response to COVID-19.

       Audit Objectives Determine whether eligible health care providers followed the terms of
       the award.

       Suggested Audit Procedures

       1.       Verify that the funding recipient is also not the vendor or service provider of the
                eligible services and/or connected devices for which they receive Program
                reimbursement.

       2.       If the health care provider providing the services and/or connected devices is part
                of a consortium or a multi-site application, verify that the health care provider is
                eligible under Program requirements. Health care providers received their
                eligibility determinations from the USAC.

       3.       If a funding recipient is seeking reimbursement on behalf of other eligible health
                care providers, check if the supporting documentation also includes a Letter of
                Authorization authorizing the funding recipient to receive funding on behalf of
                the other health care providers and to provide such funding to the health care
                providers to reimburse them for their respective eligible costs incurred under the
                Program.

       4.       Verify that the funding participants have not received funding from other sources
                for the services and devices that are funded through the Program. Participants
                cannot receive duplicate funding from any source (private, state, or federal) for
                the exact same services or devices eligible for support under the Program.


Compliance Supplement 2020 Addendum           4-32.006-6
                                                                               EXHIBIT 11 - 53
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 55 of 119
December 2020                      COVID – 19 Telehealth Program                                FCC


       5.       Perform a walkthrough to determine that the health care provider paid for the
                eligible services and connected devices.

                a.     Select a sample of vendor invoices for eligible services reimbursed by the
                       Program. Trace the actual payment/disbursement by seeking proof of
                       payment such as cancelled checks, bank statements, proof of electronic
                       payment, credit card statements, etc., from the health care provider.

                b.     Select a sample of vendor invoices for equipment/connected care devices
                       reimbursed by this Program. Trace the actual payment/disbursement by
                       seeking proof of payment such as cancelled checks, bank statements, proof
                       of electronic payment, credit card statements, etc., from the health care
                       provider.

       6.       If at any point during the audit the auditor becomes aware of any suspected or
                actual fraud related to this program, the auditor should contact the FCC’s Office
                of Inspector General and notify them. For additional information about contacting
                the FCC’s Office of Inspector General to report suspected or actual fraud, please
                see: https://www.fcc.gov/inspector-general/hotline.




Compliance Supplement 2020 Addendum          4-32.006-7
                                                                            EXHIBIT 11 - 54
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 56 of 119
December 2020                               CARES Act - Introduction                                             ED


                                   DEPARTMENT OF EDUCATION

CFDA 84.425 EDUCATION STABILIZATION FUND UNDER THE CORONAVIRUS
     AID, RELIEF, AND ECONOMIC SECURITY ACT

PROGRAM INTRODUCTION

The Coronavirus Aid, Relief, and Economic Security Act (CARES Act), passed March 25, 2020,
includes $30.75 billion for an Education Stabilization Fund (ESF) to prevent, prepare for, and
respond to coronavirus, domestically or internationally. For purposes of this document, the ESF
includes the Governor’s Emergency Education Relief (GEER) Fund, the Elementary and
Secondary School Emergency Relief Fund (ESSER Fund), the Education Stabilization Fund–
‫ؘ‬State Educational Agency (ESF-SEA), and the Education Stabilization Fund–Governors (ESF-
 Governor) further defined in Section 1. The CARES Act ESF also authorized the Higher
Education Emergency Relief Fund (HEERF) program, which is addressed in Section 2 of the
compliance supplement addendum. Each grant award type (denoted by separate CFDA alpha)
has specific funding requirements, as described further below.

This program is divided into grant types or subprograms designated by letters (84.425A–
84.425P). The subprograms are further grouped into two sections. Section 1 comprises those
governed by the ESF and Section 2 comprises those governed by the HEERF. The table below
shows the names and number of the subprograms and the respective section to which compliance
guidance applies. In addition, there are three subprograms (84.425B, 84.425G, and 84.425P) for
which neither fund applies. Instructions for these three programs follow the table.

 CFDA No.                                                Program Name
   ESF          See Section 1 (ESF) for compliance requirements and auditor guidance. See also other information
                below this table.
  84.425A       Education Stabilization Fund–State Educational Agency (Outlying Areas) (ESF-SEA)
  84.425C       Governor’s Emergency Education Relief (GEER) Fund
  84.425D       Elementary and Secondary School Emergency Relief (ESSER) Fund
  84.425H       Education Stabilization Fund–Governors (Outlying Areas) (ESF-Governors)

  HEERF         See Section 2 (HEERF) for compliance requirements and auditor guidance. See also other
                information below this table.
  84.425E       Higher Education Emergency Relief Fund (HEERF) Student Aid Portion
  84.425F       HEERF Institutional Portion
  84.425J       HEERF Historically Black Colleges and Universities (HBCUs)
  84.425K       HEERF Tribally Controlled Colleges and Universities (TCCUs)
  84.425L       HEERF Minority Serving Institutions (MSIs)
  84.425M       HEERF Strengthening Institutions Program (SIP)
  84.425N       HEERF Fund for the Improvement of Postsecondary Education (FIPSE) Formula Grant

    Not         Neither Section 1 nor Section 2 include discussion of this program. See other information below this
 Applicable     table.
  84.425B       Discretionary Grants: Rethink K-12 Education Models Grants
  84.425G       Discretionary Grants: Reimagining Workforce Preparation Grants
  84.425P       Institutional Resilience and Expanded Postsecondary Opportunity




Compliance Supplement 2020 Addendum              4-84.425-Intro-1
                                                                                          EXHIBIT 11 - 55
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 57 of 119
December 2020                         CARES Act - Introduction                                   ED




IV.    Other Information

Funds under the ESF were distributed using an alpha character at the end of the CFDA number
to delineate the specific program(s) being provided to recipients and compliance requirements
vary among programs. Some recipients will have received and expended funds under multiple
programs. For major program purposes, auditors must evaluate 84.425 in its entirety. However,
this ESF portion of the Supplement addendum is broken down into two sections. For testing
purposes, auditors must consider the guidance in Section 1 for CFDA numbers 84.425 A, C, D,
and H and Section 2 for CFDA numbers 84.425 E, F, J, K, L, M, and N.

Expenditures under CFDA 84.425 B and G are not subject to audit this year.

When there are expenditures under CFDA 84.425 P, auditors must refer to Part 7 of this
Supplement, “Guidance for Auditing Programs Not Included In This Compliance Supplement”
and the “Notice Inviting Applications” for this program and grant documents.

When these suffixes or programs are not clearly identified, the auditor will need to determine
which program funds were expended through review of grant documents and inquiry of the
auditee or grant/subgrant source agency.

While for major program determination purposes 84.425 is evaluated based on the total amount
of ESF expenditures, for purposes of SEFA reporting recipients should identify the individual
program(s) the funds were expended under, including each separate CFDA with the applicable
alpha character. A total for the ESF in its entirety should also be provided.




Compliance Supplement 2020 Addendum       4-84.425-Intro-2
                                                                            EXHIBIT 11 - 56
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 58 of 119
December 2020                            CARES Act - ESF                                       ED


                SECTION 1 – EDUCATION STABLIZATION FUND (ESF)

CFDA 84.425A EDUCATION STABILIZATION FUND – STATE EDUCATIONAL
     AGENCY (OUTLYING AREAS)

CFDA 84.425C GOVERNOR’S EMERGENCY EDUCATION RELIEF FUND

CFDA 84.425D ELEMENTARY AND SECONDARY SCHOOL EMERGENCY RELIEF
     FUND

CFDA 84.425H EDUCATION STABILIZATION FUND – GOVERNORS (OUTLYING
     AREAS)

I.     PROGRAM OBJECTIVES

For each of these ESF programs, a recipient submitted a unique application in the form of a
Certification and Agreement for Funding applicable to the program (see “Source of Governing
Requirements”). ESF grant awards were made in late spring and early summer 2020;
accordingly, this compliance supplement addendum covers only a brief period for most
recipients.

The objective of the GEER Fund is to provide local educational agencies (LEAs), institutions of
higher education (IHEs), and other education-related entities with emergency assistance as a
result of Novel Coronavirus Disease 2019 (COVID-19).

The objective of the ESSER Fund is to provide state educational agencies (SEAs) and LEAs,
including charter schools that are LEAs, with emergency relief funds to address the impact that
COVID-19 has had, and continues to have, on elementary and secondary schools across the
nation.

The objective of the ESF-SEA and ESF-Governor Funds is to allocate funds to the Outlying
Areas—American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the
Virgin Islands—for the purpose of providing SEAs, LEAs, IHEs, and other education-related
entities with emergency assistance to address the impact of COVID-19.

II.    PROGRAM PROCEDURES

Under the GEER Fund, the US Department of Education (ED) allocates funds to governors as
well as the mayor of the District of Columbia of 60 percent based on each state’s population of
individuals ages 5 through 24 and 40 percent based on the number of children counted under
section 1124(c) (indicators of poverty) of the Elementary and Secondary Education Act of 1965
(ESEA). The governor uses GEER funds to (1) provide emergency support through grants to
LEAs that the SEA deems to have been most significantly impacted by COVID-19; (2) provide
emergency support through grants to IHEs serving students within the state that the governor
determines have been most significantly impacted by COVID-19; and (3) provide support to any
other IHE, LEA, or education-related entity within the state that the governor deems essential for
carrying out emergency educational services. In order to receive GEER funds, a governor must
submit to ED a completed “Certification and Agreement.”


Compliance Supplement Addendum 2020       4-84.425-ESF-1
                                                                            EXHIBIT 11 - 57
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 59 of 119
December 2020                             CARES Act - ESF                                        ED


Under the ESSER Fund, ED allocates funds to an SEA by a formula based on the state’s fiscal
year (FY) 2019 share of Title I, Part A (84.010) funds under the ESEA. An SEA, in turn,
allocates ESSER funds to LEAs by formula based on FY 2019 Title I, Part A allocations. In
order to receive ESSER funds, an SEA must submit to ED a completed “Certification and
Agreement.”

Under the ESF-SEA Fund, ED allocates funds to SEAs in the Outlying Areas based on the same
proportion that each Outlying Area received under Title I, Part A in the most recent fiscal year. By
statute, ED used this same formula to make allocations to states under the ESSER Fund. In order
to receive ESF-SEA funds, an SEA must submit to ED a completed “Certification and
Agreement.”

Under the ESF-Governor Fund, ED allocates funds to governors in the Outlying Areas of 60 percent
based on population ages 5 to 24 and 40 percent based on the relative number of children counted
under section 1124(c) (indicators of poverty) of the ESEA. By statute, ED used this same formula
to make allocations to governors under the GEER Fund. In order to receive ESF-Governor funds,
a governor must submit to ED a completed “Certification and Agreement.”

Source of Governing Requirements

These programs are authorized by the CARES Act, Pub. L. 116-136, 134 Stat. 281 (Mar. 27,
2020). The regulations in 34 CFR Part 76 (State-Administered Programs), 2 CFR Part 200
(Uniform Administrative Requirements, Cost Principles, and Audit Requirements for Federal
Awards), and 31 CFR Part 205 (Cash Management Improvement Act) apply to these programs.

Additionally, the certification and agreements each SEA or governor completed and signed prior
to receiving a grant award also form the basis of the governing requirements for this program:

1.     Certification and Agreement for Funding under the Education Stabilization Fund
       Program Elementary and Secondary School Emergency Relief Fund (ESSER Fund)
       (https://oese.ed.gov/files/2020/04/ESSERF-Certification-and-Agreement-2.pdf)

2.     Certification and Agreement for Funding under the Education Stabilization Fund
       Program Governor’s Emergency Education Relief Fund (GEER Fund)
       (https://oese.ed.gov/files/2020/04/GEER-Certification-and-Agreement.pdf)

3.     Certification and Agreement for Funding under the Education Stabilization Fund-State
       Educational Agency Fund (ESF-SEA) (https://oese.ed.gov/files/2020/05/SEA-ESF-OA-
       Certification-and-Agreement.pdf)

4.     Certification and Agreement for Funding under the Education Stabilization Fund-
       Governors Fund (ESF-Governor Fund) (https://oese.ed.gov/files/2020/05/Governors-
       ESF-OA-Certification-and-Agreement.pdf)




Compliance Supplement Addendum 2020        4-84.425-ESF-2
                                                                              EXHIBIT 11 - 58
            Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 60 of 119
December 2020                                                                 CARES Act - ESF                                                                                  ED


Availability of Other Program Information

A number of documents posted on ED’s website provide clarity regarding the GEER Fund,
ESSER Fund, ESF-SEA Fund, and ESF-Governor Fund requirements in this Compliance
Supplement. They include:

1.           Frequently Asked Questions about the Governor’s Emergency Education Relief Fund
             (GEER Fund) (https://oese.ed.gov/files/2020/05/FAQs-GEER-Fund.pdf)

2.           Frequently Asked Questions about the Elementary and Secondary School Emergency
             Relief Fund (ESSER Fund) (https://oese.ed.gov/files/2020/05/ESSER-Fund-Frequently-
             Asked-Questions.pdf)

3.           Frequently Asked Questions – Education Stabilization Fund-State Educational Agency
             (ESF-SEA) (https://oese.ed.gov/files/2020/09/ESF-SEA-Final-FAQs.pdf)

4.           Frequently Asked Questions – Education Stabilization Fund-Governors (ESF-Governor)
             (https://oese.ed.gov/files/2020/09/ESF-Governor-Final-FAQs.pdf)

III.         COMPLIANCE REQUIREMENTS

In developing the audit procedures to test compliance with the requirements for this
federal program, the auditor must determine, from the following summary (also included
in Part 2, “Matrix of Compliance Requirements”), which of the 12 types of compliance
requirements have been identified as subject to the audit (noted with a “Y” in the summary
matrix below), and then determine which of the compliance requirements that are subject
to the audit are likely to have a direct and material effect on the federal program at the
auditee. For each such compliance requirement subject to the audit, the auditor must use
Part 3 (which includes generic details about each compliance requirement other than
Special Tests and Provisions) and this program supplement (which includes any program-
specific requirements) to perform the audit. When a compliance requirement is shown in
the summary below as “N,” it has been identified as not being subject to the audit. Auditors
are not expected to test requirements that have been noted with an “N.” See the Safe
Harbor Status discussion in Part 1 for additional information.


        A            B              C                     E        F                 G                H              I             J                 L         M           N
                                                                               Level of Effort,




                                                                                                                Suspension &
                                                              Real Property
                               Management




                                                              Management




                                                                                                                Procurement
                                                                                                  Performance




                                                                                                                                                         Subrecipient
                                                                               Earmarking
                                                              Equipment/




                                                                                                                                                         Monitoring
     Allowed or




                                                                                                                Debarment
     Unallowed


                  Costs/Cost




                                                                                                                                                                        Provisions
                  Allowable




                                                                               Matching,
                                            Eligibility




                                                                                                                                         Reporting
                  Principles
     Activities




                                                                                                                                                                        Tests and
                                                                                                                               Program
                                                                                                                               Income




                                                                                                                                                                        Special
                                                                                                  Period
                               Cash




                                                                                                  Of




        Y            Y              Y                     N        Y                 Y                N             N              N                 Y         Y           N




Compliance Supplement Addendum 2020                                            4-84.425-ESF-3
                                                                                                                                               EXHIBIT 11 - 59
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 61 of 119
December 2020                             CARES Act - ESF                                        ED


A.     Activities Allowed or Unallowed

       See Part 3, Section A, “Activities Allowed or Unallowed” for a general description of the
       compliance requirements, the related audit objectives, and suggested audit procedures.

       Governors and SEAs must demonstrate that costs incurred by governors, SEAs, and
       subrecipients are allowable under the relevant statutory provisions and Certification and
       Agreement, and consistent with the purpose of the ESF, which is “to prevent, prepare for,
       and respond to COVID-19.” The Outlying Areas must ensure that expenditures under
       ESF-SEA and ESF-Governor are consistent with the allowable uses of funds set forth in
       the signed Certification and Agreement.

       GEER Fund

       Under section 18002(c) of the CARES Act, GEER funds may be used to:

       1.       Provide emergency support through grants to LEAs that the SEA deems have
                been most significantly impacted by coronavirus to support the ability of such
                LEAs to continue to provide educational services to their students and to support
                the on-going functionality of the LEA;

       2.       Provide emergency support through grants to IHEs serving students within the
                state that the governor determines have been most significantly impacted by
                coronavirus to support the ability of such institutions to continue to provide
                educational services and support the on-going functionality of the institution; and

       3.       Provide support to any other institution of higher education, LEA, or education-
                related entity within the state that the governor deems essential for carrying out
                emergency educational services to students for authorized activities described in
                section 18003(d)(1) of the CARES Act or the HEA, the provision of child care
                and early childhood education, social and emotional support, and the protection of
                education-related jobs.

       ESSER Fund

       As described in the Earmarking section, each state must allocate not less than 90 percent
       of ESSER grant funds section as subgrants to LEAs (including charter schools that are
       LEAs).

       Under section 18003(d), LEAs may use ESSER funds to support:

       1.       Any activity authorized by the ESEA of 1965, including the Native Hawaiian
                Education Act and the Alaska Native Educational Equity, Support, and Assistance
                Act (20 USC 6301 et seq.), the Individuals with Disabilities Education Act (20
                USC 1400 et seq.) (‘‘IDEA’’), the Adult Education and Family Literacy Act (20
                USC 1400 et seq.), the Carl D. Perkins Career and Technical Education Act of
                2006 (20 USC 2301 et seq.) (‘‘the Perkins Act’’), or subtitle B of title VII of the
                McKinney-Vento Homeless Assistance Act (42 USC 11431 et seq.).


Compliance Supplement Addendum 2020        4-84.425-ESF-4
                                                                              EXHIBIT 11 - 60
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 62 of 119
December 2020                              CARES Act - ESF                                         ED


       2.       Coordination of preparedness and response efforts of LEAs with state, local,
                tribal, and territorial public health departments and other relevant agencies to
                improve coordinated responses among such entities to prevent, prepare for, and
                respond to coronavirus.

       3.       Providing principals and others school leaders with the resources necessary to
                address the needs of their individual schools.

       4.       Activities to address the unique needs of low-income children or students,
                children with disabilities, English learners, racial and ethnic minorities, students
                experiencing homelessness, and foster care youth, including how outreach and
                service delivery will meet the needs of each population.

       5.       Developing and implementing procedures and systems to improve the
                preparedness and response efforts of LEAs.

       6.       Training and professional development for staff of the LEA on sanitation and
                minimizing the spread of infectious diseases.

       7.       Purchasing supplies to sanitize and clean the facilities of an LEA, including
                buildings operated by such agency.

       8.       Planning for and coordinating during long-term closures, including for how to
                provide meals to eligible students, how to provide technology for online learning
                to all students, how to provide guidance for carrying out requirements under the
                IDEA (20 USC 1401 et seq.), and how to ensure other educational services can
                continue to be provided consistent with all federal, state, and local requirements.

       9.       Purchasing educational technology (including hardware, software, and
                connectivity) for students who are served by the LEA that aids in regular and
                substantive educational interaction between students and their classroom
                instructors, including low-income students and students with disabilities, which
                may include assistive technology or adaptive equipment.

       10.      Providing mental health services and supports.

       11.      Planning and implementing activities related to summer learning and
                supplemental afterschool programs, including providing classroom instruction or
                online learning during the summer months and addressing the needs of low-
                income students, students with disabilities, English learners, migrant students,
                students experiencing homelessness, and children in foster care.

       12.      Other activities that are necessary to maintain the operation of and continuity of
                services in LEAs and continuing to employ existing staff of the LEA.




Compliance Supplement Addendum 2020         4-84.425-ESF-5
                                                                               EXHIBIT 11 - 61
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 63 of 119
December 2020                             CARES Act - ESF                                         ED


B.     Allowable Costs/Cost Principles

       See Part 3, Section B, “Allowable Costs/Cost Principles” for a general description of the
       compliance requirements, the related audit objectives, and suggested audit procedures.

       1.       For ESSER and ESF-SEA, auditors should refer to the Cost Principles for States,
                Local Governments, and Indian Tribes.

       2.       For GEER and ESF-Governor Funds auditors will be required to examine how
                each respective governor allocated the funds to subrecipients to determine which
                cost principles apply for each subrecipient, as governors may award funds to
                states, local governments and Indian tribes, educational institutions or nonprofits.

       3.       For all ESF funds, auditors should note that SEAs, LEAs, IHEs, and other
                subrecipients will not need to maintain time distribution records. The
                requirements in the Uniform Guidance apply to expenditures of ESSER funds,
                including the requirements related to documenting personnel expenses in 2 CFR
                section 200.430(i). This would mean, for example, that an LEA maintains the
                records it generally maintains for salaries and wages, including for employees in
                leave status as permitted under CARES Act Section 18003(d)(12), except that an
                LEA must maintain time distribution records (sometimes called “time and effort”
                reporting) if an individual employee is splitting their time between activities that
                may be funded under ESSER or GEER and activities that are not allowable under
                ESSER or GEER. However, there are very few situations when an employee of an
                LEA would perform multiple activities that are not allowable under ESSER or
                GEER, and thus would be required to maintain time distribution records, given
                that an LEA is authorized to use funds on “activities that are necessary to
                maintain the operation of and continuity of services in [an LEA] and continuing to
                employ existing staff of the [LEA]” in order to “prevent, prepare for, and respond
                to” the COVID-19 pandemic (Section 18003(d)(12)).

       CARES Act Section 18003(d)(12) authorizes grantees to continue to pay employees and
       Section 18002(c)(3) allows LEAs, SEAs, IHEs, and other subrecipients to use funds to
       protect education-related jobs; the authority includes paying staff who are on leave
       because schools are closed due to COVID-19. Accordingly, ESSER and GEER funds
       may be used for that purpose even in the absence of a policy that specifically addresses
       these circumstances.

C.     Cash Management

       See Part 3, Section C, “Cash Management” for any ED program in which the entity being
       audited is a subrecipient (i.e., federal funds are received through a pass-through grant
       from a grantee).

       See Part 3, Section C, “Cash Management” and this section when the entity being audited
       is a governor and his or her designated state agency or an SEA (this includes the Outlying
       Areas).



Compliance Supplement Addendum 2020        4-84.425-ESF-6
                                                                              EXHIBIT 11 - 62
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 64 of 119
December 2020                           CARES Act - ESF                                        ED


       US Department of the Treasury (Treasury) regulations at 31 CFR Part 205 implement the
       Cash Management Improvement Act of 1990 (CMIA), as amended (Pub. L. No. 101-453;
       31 USC 6501 et seq.). Subpart A of those regulations requires state recipients to enter
       into Treasury-state agreements that prescribe specific methods of drawing down federal
       funds (funding techniques) for federal programs listed in the Catalog of Federal Domestic
       Assistance that meet the funding threshold for a major federal assistance program under
       the CMIA. Treasury-state agreements also specify the terms and conditions under which
       an interest liability would be incurred. It is unlikely that these Education CARES Act
       programs will have been incorporated into Treasury-state agreements for the time period
       covered by this addendum. Programs not covered by a Treasury-state agreement are
       subject to procedures prescribed by Treasury in Subpart B of 31 CFR Part 205, which at
       31 CFR section 205.33(a) include the requirement for a state to minimize the time
       between the drawdown of federal funds and their disbursement for federal program
       purposes, described in greater detail below.

       A state must minimize the time between the drawdown of federal funds from the federal
       government and their disbursement for federal program purposes. A federal program
       agency must limit a funds transfer to a state to the minimum amounts needed by the state
       and must time the disbursement to be in accord with the actual, immediate cash
       requirements of the state in carrying out a federal assistance program or project. The
       timing and amount of funds transfers must be as close as is administratively feasible to a
       state’s actual cash outlay for direct program costs and the proportionate share of any
       allowable indirect costs.

F.     Equipment/Real Property Management

       See Part 3, Section F, “Equipment/Real Property Management” for a general description
       of the compliance requirements, the related audit objectives, and suggested audit
       procedures.

       Consistent with 2 CFR section 200.311 (real property), section 200.313 (equipment), and
       section 200.439 (equipment and other capital expenditures) ESF funds may be used to
       purchase equipment. Capital expenditures for general and special purpose equipment
       purchases are subject to prior approval by ED or the pass-through entity. In addition, with
       prior approval by the ED or the pass-through entity, recipients and subrecipients may use
       GEER or ESSER funds to purchase real property and perform construction for
       improvements to land, buildings, or equipment that meet the overall purpose of the ESF
       program, which is “to prevent, prepare for, and respond to” the COVID-19 pandemic.

       If governors, SEAs, and or subrecipients propose to use GEER or ESSER ESF funds for
       construction they must also comply with applicable requirements in 34 CFR section
       76.600 and 34 CFR sections 75.600–617. Approved construction projects must comply
       with all other applicable Uniform Guidance requirements, as well as the ED’s regulations
       regarding construction, as applicable, at 34 CFR section 76.600. As is the case with all
       construction contracts using laborers and mechanics financed by federal education funds,
       recipients and subrecipients that use ESSER or GEER funds for construction contracts
       over $2,000 must meet Davis-Bacon prevailing wage requirements. For information


Compliance Supplement Addendum 2020      4-84.425-ESF-7
                                                                            EXHIBIT 11 - 63
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 65 of 119
December 2020                             CARES Act - ESF                                           ED


       about the prevailing wages in the applicable region, see the Department of Labor (DOL)
       regional office: https://www.dol.gov/agencies/whd/government-
       contracts/construction/regions.

       Any purchases with ESF funds in this category are subject to applicable inventory
       control, log maintenance, and disposition requirements consistent with Part 3, Section F,
       “Equipment/Real Property Management” of the August 2020 Compliance Supplement.

       Auditors should determine whether governors, SEAs, and/or subrecipients received prior
       approval for capital expenditures for equipment acquisition or improvements to land,
       buildings, or equipment.

       1.       For capital equipment or improvements to land, buildings, or equipment that were
                purchased with grant funds, the governor or SEA must receive prior approval
                from ED.

       2.       For capital equipment or improvements to land, buildings, or equipment that were
                purchased with grant funds, the governor or SEA pass-through agency must
                provide prior approval to subrecipients.

       3.       For construction, the pass-through entity must have considered applicable ED
                construction requirements as part of the pass-through entity’s prior approval
                process for construction. For example, if an LEA proposed renovating a school
                building to increase the filters or ventilation to its HVAC system, did the pass-
                through entity appropriately ensure compliance with applicable construction
                regulations (such as 34 CFR 75.609 (Safety and Health standards) and 75.616
                (Energy Conservation))?

G.     Matching, Level of Effort, Earmarking

       1.       Matching

                Not Applicable

       2.       Level of Effort

                Not Applicable

       3.       Earmarking

                Program in this Supplement to which this section applies is ESSER Fund
                (84.425D)

                An SEA must allocate at least 90 percent of the ESSER funds it receives to LEAs
                in proportion to the amount of funds such LEAs received under Title I, Part A
                (84.010) of the ESEA during the 2019–2020 school year. An SEA may reserve no
                more than half of one percent of its total allocation for administrative costs. It
                may reserve the remaining funds not allocated to LEAs or reserved for


Compliance Supplement Addendum 2020        4-84.425-ESF-8
                                                                              EXHIBIT 11 - 64
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 66 of 119
December 2020                             CARES Act - ESF                                       ED


                administrative costs for emergency needs as determined by the SEA to address
                issues responding to COVID-19 (Section 18003(c), (e) of the CARES Act).

L.     Reporting

       1.       Financial Reporting

                Not Applicable

       2.       Performance Reporting

                Not Applicable

       3.       Special Reporting

                a.     Federal Funding Accountability and Transparency Act (FFATA)

                       Under the requirements of the FFATA (Pub. L. No. 109-282)
                       (Transparency Act) that are codified in 2 CFR Part 170, recipients (i.e.,
                       direct recipients) of grants or cooperative agreements who make first-tier
                       subawards of $30,000 or more are required to register in the Federal
                       Funding Accountability and Transparency Act Subaward Reporting
                       System (FSRS) and report subaward data through FSRS. Information
                       input to FSRS is available at USASpending.gov as the publicly available
                       website for viewing this information
                       (https://www.usaspending.gov/search).

                       Auditors are to review the compliance of the recipient with the reporting
                       requirements of 2 CFR part 170 and the accuracy of the amount reported
                       by the recipient in FSRS against data in the recipient’s accounting system.

                b.     Annual Reporting

                       Not Applicable

M.     Subrecipient Monitoring

       See Part 3, Section M, “Subrecipient Monitoring” for a general description of the
       compliance requirements, the related audit objectives, and suggested audit procedures.




Compliance Supplement Addendum 2020        4-84.425-ESF-9
                                                                             EXHIBIT 11 - 65
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 67 of 119
December 2020                         CARES Act - HEERF                                      ED


      SECTION 2 – HIGHER EDUCATION EMERGENCY RELIEF FUND (HEERF)

CFDA 84.425E HIGHER EDUCATION EMERGENCY RELIEF FUND (HEERF)
     STUDENT AID PORTION

CFDA 84.425F HEERF INSTITUTIONAL PORTION

CFDA 84.425J HEERF HISTORICALLY BLACK COLLEGES AND UNIVERSITIES
     (HBCUs)

CFDA 84.425K HEERF TRIBALLY CONTROLLED COLLEGES AND UNIVERSITIES
     (TCCUs)

CFDA 84.425L HEERF MINORITY SERVING INSTITUTIONS (MSIs)

CFDA 84.425M HEERF STRENGTHENING INSTITUTIONS PROGRAM (SIP)

CFDA 84.425N HEERF FUND FOR THE IMPROVEMENT OF POSTSECONDARY
     EDUCATION (FIPSE) FORMULA GRANT

I.     PROGRAM OBJECTIVES

The objective of the Higher Education Emergency Relief Fund (HEERF) program is to use
HEERF grant funds to “prevent, prepare for, and respond to coronavirus” through grants to
eligible institutions. Each grant award type (denoted by separate CFDA alpha) has specific
funding requirements, as described below.

II.    PROGRAM PROCEDURES

Overview

The Coronavirus Aid, Relief, and Economic Security Act (CARES Act) appropriated $2.2
trillion to provide economic aid to the American people negatively impacted by the COVID-19
pandemic. Of that money, approximately $14 billion was given to the Office of Postsecondary
Education as the HEERF.

The HEERF program has several different methods for the distribution of the approximately $14
billion in funds to eligible IHEs based on a student enrollment formula and institution status:

•      Ninety percent ($12.56 billion) under Section 18004(a)(1) of the CARES Act to
       institutions using a formula based on student enrollment, in which at least 50 percent
       must be reserved to provide students with emergency financial aid grants to help cover
       expenses related to the disruption of campus operations due to coronavirus (the “Student
       Aid Portion,” CFDA 84.425E) and the remainder of which may be used to cover any
       costs associated with significant changes to the delivery of instruction due to the
       coronavirus (the “Institutional Portion”; CFDA 84.425F). Of this 90 percent, the funds
       are distributed to eligible institutions as follows:



Compliance Supplement Addendum 2020    4-84.425-HEERF-1
                                                                           EXHIBIT 11 - 66
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 68 of 119
December 2020                           CARES Act - HEERF                                          ED


               75 percent according to the relative share of full-time equivalent enrollment of
                Federal Pell Grant recipients who are not exclusively enrolled in distance
                education courses prior to the coronavirus emergency; and

               25 percent according to the relative share of full-time equivalent enrollment of
                students who were not Federal Pell Grant recipients who are not exclusively
                enrolled in distance education courses prior to the coronavirus emergency.

•      A total of 7.5 percent ($1.05 billion) under Section 18004(a)(2) of the CARES Act for
       grants for Historically Black Colleges and Universities (HBCUs), Tribally Controlled
       Colleges and Universities (TCCUs), and other Minority Serving Institutions (MSIs) as
       well as other institutions eligible for the Strengthening Institutions Program (SIP) under
       parts A and B of title III, parts A and B of title V, and subpart 4 of part A of title VII of
       the Higher Education Act of 1965, as amended (HEA), to address needs directly related
       to the coronavirus (CFDAs 84.425J, 84.425K, 84.425L, and 84.425M). This 7.5 percent
       is distributed based on the relative share of funding appropriated under the Further
       Consolidated Appropriations Act, 2020 (Pub. L. 116-94).

•      A total of 2.5 percent ($349 million) under Section 18004(a)(3) of the CARES Act for
       additional funds for institutions under Part B of title VII of the HEA, through the Fund
       for the Improvement of Postsecondary Education (FIPSE), to prioritize schools that
       received less than $500,000 under other parts of Section 18004 by distributing funds in
       an amount that, when added to funds received under Section 18004(a)(1) and Section
       18004(a)(2), brings each institution eligible to receive funds through the FIPSE program
       to an award amount of $500,000 (CFDA 84.425N).

In order to notify each institution of the eligibility for funding, and the allocation amount they
could apply for under each CFDA, the US Department of Education (ED) published lists of
eligible institutions and their allocation amounts based on the formulas provided in each HEERF
program. While, generally, all institutions were eligible to receive funding under the Student Aid
Portion (CFDA 84.425E) and the Institutional Portion (CFDA 84.425F), some institutions also
received awards under the funding streams in sections 18004(a)(2) and 18004(a)(3), depending
on their eligibility under other HEA grant programs, the composition of their student body, and
whether the total amount of HEERF funding received by the institution would otherwise have
been less than $500,000.

Finally, ED also anticipates that institutions have applied under Section 18004(a)(1) will also
later receive a redistribution of unclaimed Section 18004(a)(1) funds in October 2020 as a
supplement to their existing HEERF grants. For more information regarding the Reserve
redistribution, please see ED’s Section 18004(a)(1) reserve website here:
https://www2.ed.gov/about/offices/list/ope/heerfreserve.html.

Source of Governing Requirements

The main source of governing requirements is the CARES Act statute, Pub. L. No. 116-136
(March 27, 2020).



Compliance Supplement Addendum 2020      4-84.425-HEERF-2
                                                                               EXHIBIT 11 - 67
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 69 of 119
December 2020                           CARES Act - HEERF                                       ED


In addition to the required SF-424 form, a completed Certification and Agreement was the
application used to award HEERF funds under each CFDA alpha. The certification and
agreements also help form the basis of the governing requirements for this program:

1.     (a)(1) Student Aid Portion Certification and Agreement (CFDA 84.425E)

2.     (a)(1) Institutional Portion Certification and Agreement (CFDA 84.425F)

3.     (a)(2) Programs Certification and Agreement (used for all (a)(2) programs; CFDAs
       84.425J, 84.425K, 84.425L, and 84.425M)

4.     (a)(3) FIPSE Formula Certification and Agreement (CFDA 84.425N)

5.     (a)(1) Reserve redistribution:

       a.       Student Certification and Agreement (CFDA 88.425E)

       b.       Institutional Certification and Agreement (CFDA 84.425F)

Furthermore, the regulations in the Education Department General Administrative Regulations
(EDGAR) 34 CFR parts 75, 77, 79, 81, 82, 84, 86, 97, 98, and 99; the OMB Guidelines to
Agencies on Governmentwide Debarment and Suspension (non-procurement) in 2 CFR Part 180,
as adopted and amended as regulations of ED in 2 CFR Part 3485; and the Uniform
Administrative Requirements, Cost Principles, and Audit Requirements for Federal Awards in 2
CFR Part 200, as adopted and amended as regulations of ED in 2 CFR Part 3474 (Uniform
Guidance) also apply.

Availability of Other Program Information

Rulemaking

On June 17, 2020, ED published its Interim Final Rule (IFR) regarding Eligibility of Students at
Institutions of Higher Education for Funds Under the CARES Act. The IFR constitutes ED’s
binding final rule regarding student eligibility for HEERF assistance and carries the force of law
except as enjoined with respect to certain entities based on on-going litigation. Please see ED’s
litigation updates website for more information:
https://www2.ed.gov/about/offices/list/ope/heerfupdates.html.

Frequently Asked Questions (FAQs) and Other Guidance

Additionally, a number of documents posted on ED’s HEERF website contain information
pertinent to the compliance requirements described in this compliance supplement. ED strongly
encourages auditors to regularly check the HEERF website for updated FAQs and other pertinent
guidance and reporting information. The information below is current as of October 19, 2020.




Compliance Supplement Addendum 2020      4-84.425-HEERF-3
                                                                             EXHIBIT 11 - 68
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 70 of 119
December 2020                           CARES Act - HEERF                                         ED


1.     CARES Act HEERF Rollup FAQs (Compilation of all five previously-released HEERF
       FAQ documents in one document) (October 14, 2020) (these are the following five FAQ
       documents listed below)

2.     CARES Act HEERF Round 3 FAQs (October 2, 2020)

3.     CARES Act HEERF Supplemental FAQs (Issued June 30, 2020 and Revised September
       8, 2020)

4.     CARES Act HEERF Student FAQs (May 15, 2020)

5.     CARES Act HEERF Emergency Financial Aid Grants to Students under Section
       18004(a)(1) and 18004(c) FAQs (April 9, 2020)

6.     CARES Act HEERF Institutional Portion under Section 18004(a)(1) and 18004(c)
       FAQs (April 9, 2020)

7.     HEERF Reporting Requirements & Lost Revenue Discussion Webinar (October 14,
       2020)

       a.       Webinar Recording

       b.       Slides used in the Presentation

Reporting and Data Collection Requirements

There are three components to reporting for HEERF: (1) public reporting on the (a)(1) Student
Aid Portion; (2) public reporting on the (a)(1) Institutional Portion, (a)(2) and (a)(3) programs, as
applicable; and the (3) the annual report, which is currently being developed.

1.     HEERF Student Portion Public Reporting Requirement (Aug 31, 2020; Federal
       Register Notice revising the original May 6, 2020 Electronic Announcement)

2.     HEERF Institution Portion, (a)(2), and (a)(3) Funds Public Reporting Forms (October 13,
       2020)

       a.       Word Document | PDF Document

       b.       Email to Grantees Regarding HEERF Reporting Requirements (September 23,
                2020)

3.     Annual Report (the HEERF Annual Report Form is being developed for use and
       submission in early 2021 by all HEERF grantees via a portal)




Compliance Supplement Addendum 2020       4-84.425-HEERF-4
                                                                              EXHIBIT 11 - 69
            Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 71 of 119
December 2020                                                           CARES Act - HEERF                                                                                     ED


III.         COMPLIANCE REQUIREMENTS

In developing the audit procedures to test compliance with the requirements for this
federal program, the auditor must determine, from the following summary (also included
in Part 2, “Matrix of Compliance Requirements”), which of the 12 types of compliance
requirements have been identified as subject to the audit (noted with a “Y” in the summary
matrix below), and then determine which of the compliance requirements that are subject
to the audit are likely to have a direct and material effect on the federal program at the
auditee. For each such compliance requirement subject to the audit, the auditor must use
Part 3 (which includes generic details about each compliance requirement other than
Special Tests and Provisions) and this program supplement (which includes any program-
specific requirements) to perform the audit. When a compliance requirement is shown in
the summary below as “N,” it has been identified as not being subject to the audit. Auditors
are not expected to test requirements that have been noted with an “N.” See the Safe
Harbor Status discussion in Part 1 for additional information.


        A            B              C                     E        F                G                H              I             J                 L         M           N
                                                                              Level of Effort,




                                                                                                               Suspension &
                                                              Real Property
                               Management




                                                              Management




                                                                                                               Procurement
                                                                                                 Performance




                                                                                                                                                        Subrecipient
                                                                              Earmarking
                                                              Equipment/




                                                                                                                                                        Monitoring
     Allowed or




                                                                                                               Debarment
     Unallowed


                  Costs/Cost




                                                                                                                                                                       Provisions
                  Allowable




                                                                              Matching,
                                            Eligibility




                                                                                                                                        Reporting
                  Principles
     Activities




                                                                                                                                                                       Tests and
                                                                                                                              Program
                                                                                                                              Income




                                                                                                                                                                       Special
                                                                                                 Period
                               Cash




                                                                                                 Of




        Y            Y              N                     N        N                Y                Y             Y              N                 Y         N           N




A.           Activities Allowed or Unallowed

             Institutions must demonstrate that costs incurred are allowable under the relevant
             statutory provisions and consistent with the purpose of the ESF “to prevent, prepare for,
             and respond to coronavirus.” In general, the CARES Act authorizes broad uses of
             HEERF funds, with specific standards for the different funding streams described below.
             Auditors are strongly encouraged to review the aforementioned FAQ documents and
             guidance materials which provide specific examples that help interpret these statutory
             standards.

             •           For the (a)(1) Student Aid Portion (CFDA 84.425E), disbursements made under
                         the Student Aid Portion are required to be made directly to students. Allowable
                         expenditures must be “for expenses related to the disruption of campus operations
                         due to coronavirus (including eligible expenses under a student’s cost of
                         attendance, such as food, housing, course materials, technology, health care, and
                         child care)” (CARES Act Section 18004(c)).




Compliance Supplement Addendum 2020                                       4-84.425-HEERF-5
                                                                                                                                              EXHIBIT 11 - 70
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 72 of 119
December 2020                            CARES Act - HEERF                                         ED


                As it relates to expenditures under the (a)(1) Student Aid Portion, auditors should
                determine (1) the institution had a documented plan to distribute funds to
                students, (2) that the institution did not place any restrictions on the expenditure
                of those funds beyond what is in the statute, above, and (3) the institution
                expended the entirety of the Student Aid Portion grant on emergency financial aid
                grants to students and that the institution did not reimburse itself for any costs or
                expenses previously issued to students.

       •        For the (a)(1) Institutional Portion (CFDA 84.425F), allowable expenditures must
                be “to cover any costs associated with significant changes to the delivery of
                instruction due to the coronavirus, so long as such costs do not include payment to
                contractors for the provision of pre-enrollment recruitment activities;
                endowments; or capital outlays associated with facilities related to athletics,
                sectarian instruction, or religious worship” (CARES Act Section 18004(c)).

                Generally, lost revenue is not a permissible expenditure (such as replacing lost
                revenue due to reduced enrollment; replacing lost revenue from non‐tuition
                sources (e.g., cancelled ancillary events; disruption of food service, dorms,
                childcare or other facilities; cancellation of use of campus venues by other
                organizations; lost parking revenue). Other allowable expenditures under the
                Institutional Portion include additional emergency grants made to students (in
                accordance with the requirements of the Student Portion). Additionally,
                institutions also may reimburse themselves for refunds previously made to
                students on or after March 13, 2020, if those refunds were necessitated by
                significant changes to the delivery of instruction, including interruptions in
                instruction, due to the coronavirus. Please see questions 31 and 44 from the
                Rollup FAQs for more information.

       •        For the (a)(2) programs, (CFDAs 84.425J, 84.425K, 84.425L, and 84.425M),
                funds “may be used to defray expenses, including lost revenue, reimbursement for
                expenses already incurred, technology costs associated with a transition to
                distance education, faculty and staff trainings, payroll incurred by IHEs and for
                grants to students for any component of the student’s cost of attendance (as
                defined under section 472 of the HEA), including food, housing, course materials,
                technology, health care, and child care” (CARES Act Section 18004(a)(2)).

       •        For the (a)(3) FIPSE Formula Grant (CFDA 84.425N), funds “may be used to
                defray expenses, lost revenue, reimbursement for expenses already incurred,
                technology costs associated with a transition to distance education, faculty and
                staff trainings, payroll incurred by IHEs and for grants to students for any
                component of the student’s cost of attendance (as defined under section 472 of the
                HEA), including food, housing, course materials, technology, health care, and
                child care.” This is the same standard as applied to the (a)(2) programs (CARES
                Act Section 18004(a)(3)).




Compliance Supplement Addendum 2020       4-84.425-HEERF-6
                                                                               EXHIBIT 11 - 71
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 73 of 119
December 2020                             CARES Act - HEERF                                          ED


B.     Allowable Costs/Cost Principles

       See Part 3, Section B, “Allowable Costs/Cost Principles” for a general description of the
       compliance requirements, the related audit objectives, and suggested audit procedures.

       The Uniform Guidance Cost Principles described in 2 CFR Part 200, Subpart E, apply to
       the HEERF program. As described earlier, for the HEERF programs covered in this
       section, institutions generally have broad uses of funds. Some items of cost in Subpart E
       of the Uniform Guidance require prior approval under 2 CFR section 200.407 by ED.

       The 34 CFR section 75.533 generally prohibits grantees from using grant funds for the
       acquisition of real property or for construction “unless specifically permitted by the
       authorizing statute or implementing regulations for the program.”

       In the context of the HEERF program, the CARES Act contains no specific language
       authorizing HEERF funds to be used for the acquisition of real property or for
       construction. However, the general prohibition against construction and acquisition of
       real property would not prevent HEERF funds from being used for minor remodeling to
       prevent the spread of COVID-19, where such alterations occur within the confines of a
       previously completed building and meet the other characteristics of minor remodeling
       under 34 CFR section 77.1.

G.     Matching, Level of Effort, Earmarking

       1.       Matching

                Not Applicable

       2.       Level of Effort

                Not Applicable

       3.       Earmarking

                Institutions must use no less than 50 percent of funds received under Section
                18004(a)(1) of the CARES Act to provide emergency financial aid grants to
                students for expenses related to the disruption of campus operations due to
                coronavirus. Conversely, institutions may use up to 50 percent of the funds they
                receive under Section 18004(a)(1) to “cover any costs associated with significant
                changes to the delivery of instruction due to the coronavirus so long as such costs
                do not include payment to contractors for the provision of pre-enrollment
                recruitment activities, including marketing and advertising; endowments; or
                capital outlays associated with facilities related to athletics, sectarian instruction,
                or religious worship.” See (a)(1) Institutional Portion Certification and
                Agreement.




Compliance Supplement Addendum 2020        4-84.425-HEERF-7
                                                                                 EXHIBIT 11 - 72
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 74 of 119
December 2020                            CARES Act - HEERF                                        ED


                The 50 percent division of the (a)(1) funds into the Student Aid Portion and
                Institutional Portion was made by ED. Each were given as separate grant awards,
                the Student Aid Portion under CFDA 84.425E and the Institutional Portion under
                CFDA 84.425F.

                The order of incurring costs which will be attributed to the Student Aid and
                Institutional portions is not relevant to the earmarking requirement but, rather, the
                relationships between these two portions must be met and measured by the end of
                the period of performance. Therefore, testing this requirement is only applicable
                at the end of the period of performance.

H.     Period of Performance

       All institutions were given one calendar year (365 days) from the date of award in their
       HEERF Grant Award Notification (GAN) to complete the performance of their HEERF
       grant. Therefore, for example, if a grantee received a GAN on April 7, 2020, the one
       calendar year period of performance for their HEERF grant would be through April 6,
       2021.

       Institutions were allowed to incur pre-award costs consistent with 2 CFR section 200.458
       and 34 CFR section 75.263 from March 13, 2020, the declaration of the national
       emergency due to the coronavirus, to the date of their HEERF grant award for their (a)(1)
       Institutional Portion, (a)(2), and (a)(3) funds as long as those expenditures would have
       been allowable if incurred after the date of the HEERF grant award. For the (a)(1)
       Student Aid Portion, institutions were only able to refund themselves for institutionally-
       funded emergency grants to students that were made (1) for authorized expenses related
       to the disruption of campus operations due to coronavirus as set forth in Section 18004(c)
       of the CARES Act; (2) to students eligible to receive emergency financial aid grants
       under the CARES Act; and (3) on or after March 27, 2020, the date the CARES Act was
       enacted.

       Auditors should determine if the institution correctly expended funds during the
       allowable period, if any costs were charged as pre-award costs, and if the institution
       incurred costs during its calendar year period of performance (unless it obtained a no-cost
       extension from ED).

I.     Procurement, Suspension, and Debarment

       See Part 3, Section I, “Procurement, Suspension, and Debarment.”

       For those procurements supported by HEERF grant funds, auditors should determine if
       institutions sufficiently documented rationales and determinations in making any sole-
       source awards during the time of national emergency due to the coronavirus. Exceptions
       from the competitive procurement requirements of the Uniform Guidance may be
       accepted if institutions have documented that the public exigency or emergency would
       not permit a delay, in accordance with 2 CFR section 200.320(f)(2). A circumstance that
       may influence this determination is the length of time between the procurements and the


Compliance Supplement Addendum 2020       4-84.425-HEERF-8
                                                                               EXHIBIT 11 - 73
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 75 of 119
December 2020                          CARES Act - HEERF                                       ED


       emergency at issue. Specifically, exceptions are more likely to be acceptable the closer
       the procurement occurred to the March 13, 2020 declaration of the national emergency.

L.     Reporting

       There are three components to reporting for HEERF: 1) public reporting on the (a)(1)
       Student Aid Portion; 2) public reporting on the (a)(1) Institutional Portion (a)(2) and
       (a)(3) programs (Quarterly Reporting Form), as applicable; and the 3) the annual report,
       which is currently being developed.

       There was no public reporting on the Quarterly Reporting Form or the annual reporting
       requirements as of the year-that ended June 30, 2020. Auditors should consult ED’s
       HEERF Reporting and Data Collection webpage to gain an understanding of the
       reporting requirements in place for fiscal years ending after June 30, 2020.

       1.       Financial Reporting

                a.    SF-270, Request for Advance or Reimbursement – Not Applicable

                b.    SF-271, Outlay Report and Request for Reimbursement for Construction
                      Programs – Not Applicable

                c.    SF-425, Federal Financial Report – Not Applicable

       2.       Performance Reporting

                 Not Applicable

       3.       Special Reporting

                a.    Annual Reporting (all HEERF grantees)

                      The HEERF Annual Report form is being developed for use and
                      submission in early 2021 by all HEERF grantees via a portal. Depending
                      on the time the audit is conducted, auditors should examine the annual
                      report and reconcile that reported amounts with underlying documentation
                      and the public quarterly reporting amounts to ensure accuracy.

                b.    Sections 18004(a)(1) Institutional Portion, (a)(2), and (a)(3) Quarterly
                      Public Reporting (CFDAs 84.425F, 84.425J, 84.425K, 84.425L, 84.425M,
                      84.425N, as applicable)

                      This form, available in PDF and Microsoft Word versions, must be
                      conspicuously posted on the institution’s primary website on the same
                      page the reports of the IHE’s activities as to the emergency financial aid
                      grants to students made with funds from the IHE’s allocation under
                      Section 18004(a)(1) of the CARES Act (Student Aid Portion) are posted.


Compliance Supplement Addendum 2020     4-84.425-HEERF-9
                                                                            EXHIBIT 11 - 74
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 76 of 119
December 2020                          CARES Act - HEERF                                         ED


                      A new, separate form must be posted covering each quarterly reporting
                      period (September 30, December 31, March 31, June 30), concluding after
                      either (1) posting the quarterly report ending September 30, 2022, or (2)
                      when an institution has expended and liquidated all (a)(1) Institutional
                      Portion, (a)(2), and (a)(3) funds and checks the “final report” box. IHEs
                      must post this quarterly report form no later than 10 days after the end of
                      each calendar quarter (October 10, January 10, April 10, July 10) apart
                      from the first report, which is due October 30, 2020.

                      Please see the form instructions (located on page three of the document)
                      for more information regarding compliance.

                      Auditors should determine if an institution was both timely and accurate in
                      posting in publicly posting its Quarterly Reporting Form from October 30,
                      2020, onward and sample these quarterly public reports and reconcile the
                      publicly reported amounts with underlying documentation to ensure
                      accuracy.

                c.    Section 18004(a)(1) Student Aid Portion Quarterly Public Reporting
                      (CFDA 84.425E)

                      Beginning on May 6, 2020, ED required institutions that received a
                      HEERF 18004(a)(1) Student Aid Portion award to publicly post certain
                      information on their website no later than 30 days after award, and update
                      that information every 45 days thereafter (by posting a new report). This
                      was announced through an electronic announcement (EA).

                      On August 31, 2020, ED revised the EA by decreasing the frequency of
                      reporting after the initial 30-day period from every 45 days thereafter to
                      every calendar quarter. Grantees posting a 45-day report on or after
                      August 31, 2020, should instead post a report every calendar quarter, with
                      the first calendar quarter report due by October 10, 2020, and covering the
                      period from after their last 45-day or 30-day report through the end of the
                      calendar quarter on September 30, 2020.

                      Auditors should determine if an institution was both timely and accurate in
                      publicly posting its Section 18004(a)(1) Student Aid Portion Reports from
                      May 6, 2020 onward and sample these public reports and reconcile the
                      publicly reported amounts with underlying documentation to ensure
                      accuracy.

                      Key Line Items – The following are identified as critical information:

                      •      Item #3: The total amount of Emergency Financial Aid Grants
                             distributed to students under Section 18004(a)(1) of the CARES




Compliance Supplement Addendum 2020    4-84.425-HEERF-10
                                                                            EXHIBIT 11 - 75
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 77 of 119
December 2020                          CARES Act - HEERF                                            ED


                             Act as of the date of submission (i.e., as of the initial report and
                             every calendar quarter thereafter).

                      •      Item #4: The estimated total number of students at the institution
                             eligible to participate in programs under Section 484 in Title IV of
                             the Higher Education Act of 1965 and thus eligible to receive
                             Emergency Financial Aid Grants to Students under Section
                             18004(a)(1) of the CARES Act.

                             Auditors should consult the August 31, 2020 Federal Register
                             notice that provides more information about how institutions may
                             calculate this number.

                      •      Item #5: The total number of students who have received an
                             Emergency Financial Aid Grant to students under Section
                             18004(a)(1) of the CARES Act.

                      •      Item #6: The method(s) used by the institution to determine which
                             students receive Emergency Financial Aid Grants and how much
                             they would receive under Section 18004(a)(1) of the CARES Act.

                             In particular, auditors should examine whether the method(s) of
                             distribution reported here are consistent with the method(s) that
                             were actually employed by the institution to distribute emergency
                             financial aid grants to students.




Compliance Supplement Addendum 2020    4-84.425-HEERF-11
                                                                              EXHIBIT 11 - 76
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 78 of 119
December 2020            Coordinated Services and Access to Research for WICY                HHS


                 DEPARTMENT OF HEALTH AND HUMAN SERVICES

CFDA 93.153 COORDINATED SERVICES AND ACCESS TO RESEARCH FOR
     WOMEN, INFANTS, CHILDREN, AND YOUTH (Ryan White
     HIV/AIDS Program Part D Women, Infants, Children, and Youth (WICY)
     Program)

I.     PROGRAM OBJECTIVES

The objective of this program is to provide family-centered care in an outpatient or ambulatory
care setting (directly or through contracts or memoranda of understanding) for low income,
uninsured, and medically underserved women, infants, children, and youth with HIV.

II.    PROGRAM PROCEDURES

The Department of Health and Human Services (HHS) administers the Ryan White HIV/AIDS
Program (RWHAP) Part D Coordinated Services for Women, Infants, Children, and Youth
(WICY) through the Health Resources and Services Administration (HRSA)’s HIV/AIDS
Bureau (HAB). The RWHAP Part D WICY programs provide family-centered outpatient or
ambulatory care setting (directly or through contracts or memoranda of understanding) for low
income, uninsured and medically underserved women, infants, children, and youth with HIV.
Recipients can also provide additional support services to patients and affected family members.

Grants under the RWHAP Part D WICY are awarded to public and non-profit private entities,
including health facilities operated by or pursuant to a contract with the Indian Health Service
(42 USC 300ff-71(a)). Services may be provided directly by the recipient or through contractual
agreements or memoranda of understanding with other service providers.

Source of Governing Requirements

The RWHAP Part D WICY is authorized under Section 2671 of Title XXVI of the PHS Act, as
amended by the Ryan White HIV/AIDS Treatment Extension Act of 2009 (Pub. L. No. 111-87)
and is codified at 42 USC 300ff-71. The Minority AIDS Initiative (MAI) is authorized under
Section 2693(b)(2)(D) of the PHS Act (42 USC 300ff-121(b)(2)(D)).

The Coronavirus Aid, Relief, and Economic Security Act (CARES Act) (Pub. L. No. 116- 136,
134 Stat. 562) provided one-time funding to help current Ryan White HIV/AIDS Program
(RWHAP) recipients prevent, prepare for, and respond to the novel coronavirus disease 2019
(COVID-19).

The RWHAP Part D WICY has no program-specific program regulations.

Availability of Other Program Information

Further information about the RWHAP Part D WICY is available at http://www.hab.hrsa.gov/.

Additional information on allowable uses of funds under the RWHAP Part D WICY
is contained in policy notices and standards found at


Compliance Supplement 2020 Addendum          4-93.153-1
                                                                                EXHIBIT 11 - 77
            Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 79 of 119
December 2020                               Coordinated Services and Access to Research for WICY                                                                            HHS


http://www.hab.hrsa.gov/manageyourgrant/policiesletters.html.

CARES Act information is available at
https://hab.hrsa.gov/program-grants-management/coronavirus-covid-19-response.

III.         COMPLIANCE REQUIREMENTS

In developing the audit procedures to test compliance with the requirements for this
federal program, the auditor must determine, from the following summary (also included
in Part 2, “Matrix of Compliance Requirements”), which of the 12 types of compliance
requirements have been identified as subject to the audit (noted with a “Y” in the summary
matrix below), and then determine which of the compliance requirements that are subject
to the audit are likely to have a direct and material effect on the federal program at the
auditee. For each such compliance requirement subject to the audit, the auditor must use
Part 3 (which includes generic details about each compliance requirement other than
Special Tests and Provisions) and this program supplement (which includes any program-
specific requirements) to perform the audit. When a compliance requirement is shown in
the summary below as “N,” it has been identified as not being subject to the audit. Auditors
are not expected to test requirements that have been noted with an “N.” See the Safe
Harbor Status discussion in Part 1 for additional information.


        A            B              C                      E        F                G                H              I             J                 L         M           N
                                                                               Level of Effort,




                                                                                                                Suspension &
                                                               Real Property
                               Management




                                                               Management




                                                                                                                Procurement
                                                                                                  Performance




                                                                                                                                                         Subrecipient
                                                                               Earmarking
                                                               Equipment/




                                                                                                                                                         Monitoring
     Allowed or




                                                                                                                Debarment
     Unallowed


                  Costs/Cost




                                                                                                                                                                        Provisions
                  Allowable




                                                                               Matching,
                                             Eligibility




                                                                                                                                         Reporting
                  Principles
     Activities




                                                                                                                                                                        Tests and
                                                                                                                               Program
                                                                                                                               Income




                                                                                                                                                                        Special
                                                                                                  Period
                               Cash




                                                                                                  Of




        Y            Y              Y                      N        N                N                N             Y              Y                 Y         N           N




A.           Activities Allowed or Unallowed

             1.          Activities Allowed

                         a.             Funds may be used for family-centered care involving outpatient or
                                        ambulatory care, directly or through contracts or memoranda of
                                        understanding, for women, infants, children, and youth with HIV. This
                                        includes provision of professional, diagnostic, and therapeutic services by
                                        a primary care provider, or a referral to and provision of specialty care;
                                        and services that sustain program activity and contribute to or help
                                        improve those services (42 USC 300ff-71(a) and (h)(3)).




Compliance Supplement 2020 Addendum                                                4-93.153-2
                                                                                                                                               EXHIBIT 11 - 78
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 80 of 119
December 2020            Coordinated Services and Access to Research for WICY                   HHS


                      Funds are not required to be used for primary care services when
                      payments are available for such services from other sources (including
                      Titles XVIII, XIX and XXI of the Social Security Act) (42 USC 300ff-
                      71(i)).

                b.    Funds may be used for the following support services for patients: (1)
                      family-centered care, including case management; (2) referrals for
                      additional services, including inpatient hospital services, treatment for
                      substance abuse and mental health services, and other social and support
                      services as appropriate; (3) additional services necessary to enable the
                      patient to participate in the RWHAP Part D WICY, including services to
                      recruit and retain youth with HIV; and (4) provision of information and
                      education on opportunities to participate in HIV/AIDS-related clinical
                      research (42 USC 300ff-71(b)). Affected family members (people not
                      identified with HIV) may be eligible for RWHAP support services in
                      limited situations, but these services for affected individuals must always
                      benefit people with HIV. Examples include, but are not limited to, mental
                      health services, and respite care. Services to non-affected family members
                      who meet these criteria may not continue subsequent to the death of the
                      RWHAP client. Refer to HAB Policy Clarification Notice #16-02: Ryan
                      White HIV/AIDS Program Services: Eligible Individuals & Allowable
                      Uses of Funds for further information on circumstances in which affected
                      family members may be eligible to receive RWHAP funded support
                      services.

                c.    Funds must be used for the establishment of a clinical quality management
                      program to assess the extent to which HIV health services are consistent
                      with the most recent Public Health Service guidelines for the treatment of
                      HIV/AIDS and related opportunistic infections, and, as applicable, to
                      develop strategies for ensuring that such services are consistent with the
                      guidelines for improvement in the access to and quality of HIV health
                      services (42 USC 300ff-71(f)(2)). Policy Clarification Notice #15-02
                      https://hab.hrsa.gov/sites/default/files/hab/Global/HAB-PCN-15-02-
                      CQM.pdf.

                d.    Funds may be used for administrative expenses, which are defined as
                      funds used by recipients for grant management and monitoring activities,
                      including costs related to any staff or activity other than provision of
                      services. Indirect costs included in a federally negotiated indirect rate are
                      considered part of administrative costs (see III.G.3, “Matching, Level of
                      Effort, Earmarking – Earmarking,” for a limitation on expenditures for
                      administrative costs) (42 USC 300ff-71(f)(1), (h)(1), and (h)(2)). Funds
                      may be used for administrative expenses; no more than 10 percent on
                      administrative expenses.




Compliance Supplement 2020 Addendum          4-93.153-3
                                                                                EXHIBIT 11 - 79
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 81 of 119
December 2020             Coordinated Services and Access to Research for WICY                 HHS


       2.       Activities Unallowed

                a.     Funds may not be used for AIDS programs or to develop materials,
                       designed to promote or encourage, directly, intravenous drug abuse or
                       sexual activity, whether homosexual or heterosexual (42 USC 300ff-84).

                b.     Funds may not be used to purchase sterile needles or syringes for the
                       hypodermic injection of any illegal drug (Consolidated Appropriations
                       Act, 2016 (Pub. L. No. 114-113), Division H, Title V, Section 520, and
                       subsequent appropriations, as applicable). Other elements of syringe
                       services programs may be allowable if in compliance with applicable HHS
                       and HRSA-specific guidance.

                c.     Funds may not be used to purchase or improve land or to purchase,
                       construct, or make permanent improvement to any building (Funding
                       Opportunity Announcement, Section IV.6).

                d.     Funds may not be used to make cash payments to intended recipients of
                       RWHAP services (Policy Clarification Notice #16-02, Ryan White
                       HIV/AIDS Program Services: Eligible Individuals and Allowable Uses of
                       Funds https://hab.hrsa.gov/sites/default/files/hab/program-grants-
                       management/ServiceCategoryPCN_16-02Final.pdf).

                e.     Charges that are billable to third party payors (e.g., private health
                       insurance, prepaid health plans, Medicaid, Medicare, HUD, other
                       RWHAP funding including ADAP).

                f.     To directly provide housing or health care services (e.g., HIV care,
                       counseling, and testing) that duplicate existing services.

                g.     PrEP or non-occupational Post-Exposure Prophylaxis (nPEP) medications
                       or the related medical services. As outlined in the June 22, 2016 RWHAP
                       and PrEP program letter, the RWHAP legislation provides grant funds to
                       be used for the care and treatment of PLWH, thus prohibiting the use of
                       RWHAP funds for PrEP medications or related medical services, such as
                       physician visits and laboratory costs. RWHAP Part D funds can be used
                       toward Psychosocial Support Services, a component of family-centered
                       care, which may include counseling and testing and information on PrEP
                       to eligible clients’ partners and affected family members, within the
                       context of a comprehensive PrEP program.

                h.     Fundraising expenses.

                i.     Lobbying activities and expenses.

                j.     International travel.



Compliance Supplement 2020 Addendum            4-93.153-4
                                                                                 EXHIBIT 11 - 80
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 82 of 119
December 2020            Coordinated Services and Access to Research for WICY               HHS


J.     Program Income

       The Notice of Award provides guidance on the use of program income. The addition
       method is used for the Ryan White HIV/AIDS Program Part D. Program income must be
       used for activities described in III.A.1, “Activities Allowed.”

L.     Reporting

       1.       Financial Reporting

                a.    SF-270, Request for Advance or Reimbursement – Applicable

                b.    SF-271, Outlay Report and Request for Reimbursement for Construction
                      Programs – Not Applicable

                c.    SF-425, Federal Financial Report – Applicable

       2.       Performance Reporting

                Not Applicable

       3.       Special Reporting

                Not Applicable




Compliance Supplement 2020 Addendum          4-93.153-5
                                                                                EXHIBIT 11 - 81
        Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 83 of 119
December 2020                     COVID-19 Testing for the Uninsured                            HHS


                  DEPARTMENT OF HEALTH AND HUMAN SERVICES

CFDA 93.461 COVID-19 TESTING FOR THE UNINSURED

I.      PROGRAM OBJECTIVES

The COVID-19 Testing for the Uninsured program is also referred to as the COVID-19 Claims
Reimbursement to Health Care Providers and Facilities for Testing and Treatment of the
Uninsured program. This program is administered by the Health Resources and Services
Administration to provide claims reimbursements to health care providers for conducting
COVID-19 testing for the uninsured and to support healthcare related expenses attributable to the
treatment of uninsured individuals with COVID-19.

 II.    PROGRAM PROCEDURES

 This program is administered as a claims reimbursement program for health care providers.
 Health care providers who have conducted COVID-19 testing or provided treatment for
 uninsured individuals with a COVID-19 diagnosis on or after February 4, 2020, can
 electronically request claims reimbursement through the program and will be reimbursed
 generally at Medicare rates, subject to available funding. Steps involve enrolling as a provider
 participant (recipient), signing the terms and conditions of the program, checking patient
 eligibility, submitting patient information, submitting claims electronically, and receiving
 payment via direct deposit.

 This program does not provide coding guidance to providers. Rather, the program provides
 billing guidance to allow providers to identify and submit only claims eligible for reimbursement
 under this program, which is exclusively for reimbursing providers for COVID-19 testing of
 uninsured individuals and treatment for uninsured individuals when COVID-19 is the primary
 reason for treatment.

 Source of Governing Requirements

 This program has the following two components:

 1.     Testing – The reimbursement for COVID-19 testing services is authorized via:

        •       Families First Coronavirus Response Act (Pub. L. No. 116-127) (FFCRA)
                [Division A, Title V, Office of the Secretary, Public Health and Social Service
                Emergency Fund 134 Stat. 182].

        •       Paycheck Protection Program and Health Care Enhancement Act (Pub. L. No.
                116-139) [134 Stat. 626] (PPPHCA).

2.      Treatment – The reimbursement for COVID-19 treatment services is authorized via:

        •       The Coronavirus Aid, Relief, and Economic Security Act (CARES) (Pub. L. No.
                116-136, 134 Stat. 563).



Compliance Supplement 2020 Addendum           4-93.461-1
                                                                              EXHIBIT 11 - 82
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 84 of 119
December 2020                    COVID-19 Testing for the Uninsured                        HHS


       •        Paycheck Protection Program and Health Care Enhancement Act (Pub. L. No.
                116-139).

Availability of Other Program Information

The following websites provide additional information about COVID Uninsured Claims.

Overview:
https://www.hrsa.gov/CovidUninsuredClaim

Frequently Asked Questions:
https://www.hrsa.gov/coviduninsuredclaim/frequently-asked-questions
https://coviduninsuredclaim.linkhealth.com/frequently-asked-questions.html

Claims Reimbursement Procedures:
https://coviduninsuredclaim.linkhealth.com/

Testing – Terms and Conditions of the award:
https://www.hhs.gov/sites/default/files/terms-and-conditions-ffcra-relief-fund.pdf

Treatment – Terms and Conditions of the award:
https://www.hhs.gov/sites/default/files/terms-and-conditions-uninsured-relief-fund.pdf

III.   COMPLIANCE REQUIREMENTS

In developing the audit procedures to test compliance with the requirements for this
federal program, the auditor must determine, from the following summary (also included
in Part 2, “Matrix of Compliance Requirements”), which of the 12 types of compliance
requirements have been identified as subject to the audit (noted with a “Y” in the summary
matrix below), and then determine which of the compliance requirements that are subject
to the audit are likely to have a direct and material effect on the federal program at the
auditee. For each such compliance requirement subject to the audit, the auditor must use
Part 3 (which includes generic details about each compliance requirement other than
Special Tests and Provisions) and this program supplement (which includes any program-
specific requirements) to perform the audit. When a compliance requirement is shown in
the summary below as “N,” it has been identified as not being subject to the audit. Auditors
are not expected to test requirements that have been noted with an “N.” See the Safe
Harbor Status discussion in Part 1 for additional information.




Compliance Supplement 2020 Addendum          4-93.461-2
                                                                            EXHIBIT 11 - 83
            Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 85 of 119
December 2020                                                 COVID-19 Testing for the Uninsured                                                                            HHS




        A            B              C                     E         F                G                H              I             J                 L         M           N




                                                                               Level of Effort,




                                                                                                                Suspension &
                                                               Real Property
                               Management




                                                               Management




                                                                                                                Procurement
                                                                                                  Performance




                                                                                                                                                         Subrecipient
                                                                               Earmarking
                                                               Equipment/




                                                                                                                                                         Monitoring
     Allowed or




                                                                                                                Debarment
     Unallowed


                  Costs/Cost




                                                                                                                                                                        Provisions
                  Allowable




                                                                               Matching,
                                            Eligibility




                                                                                                                                         Reporting
                  Principles
     Activities




                                                                                                                                                                        Tests and
                                                                                                                               Program
                                                                                                                               Income




                                                                                                                                                                        Special
                                                                                                  Period
                               Cash




                                                                                                  Of
        Y            Y               N                    Y         N                N                N             N              N                 N         N           N




A.           Activities Allowed or Unallowed

             1.          Activities Allowed

                         Required primary health services as described in the terms and conditions of the
                         award for uninsured individuals:

                         a.              Reimbursement of payments for COVID-19 testing and testing-related
                                         items for individuals who do not have coverage through an individual or
                                         employer-sponsored plan, a federal healthcare program, or the Federal
                                         Employees Health Benefits Program at the time the services were
                                         rendered.

                         b.              Reimbursements of payments for COVID-19 treatment as determined by
                                         the program for individuals who do not have any health care coverage at
                                         the time the services were rendered.

             2.          Activities Unallowed

                         As described in the terms and conditions of the award.

                         a.              Funds provided will not be used to reimburse expenses that have been
                                         reimbursed from other sources or that other sources are obligated to
                                         reimburse. The recipient will not include costs for which payment was
                                         received in cost reports or otherwise seek uncompensated care
                                         reimbursement through federal or state programs for items or services for
                                         which payment was received.

                         b.              The recipient will not engage in “balance billing” or charge any type of
                                         cost sharing for any COVID-19 testing, testing-related items and services
                                         provided, or treatment for which the recipient receives a payment from
                                         this program. The recipient shall consider payment received under this
                                         program to be payment in full for such care or treatment.



Compliance Supplement 2020 Addendum                                                4-93.461-3
                                                                                                                                               EXHIBIT 11 - 84
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 86 of 119
December 2020                    COVID-19 Testing for the Uninsured                          HHS




                c.    If the recipient, prior to signing these terms and conditions, charged any
                      uninsured individuals a fee for COVID-19 testing, testing-related items
                      and services, or treatment for which the recipient subsequently received a
                      payment from this program, the recipient will communicate to the
                      uninsured individuals they do not owe recipient any money for that care or
                      treatment. If an uninsured individual paid the recipient for any portion of
                      such care or treatment, the recipient must return the payment to the
                      uninsured individual in a timely manner.

E.     Eligibility

       Services must be for individuals who at the time the services were provided were
       uninsured as described in the terms and conditions of the award.

IV.    Other Information

Guidance documents on HRSA webpages on the HHS.gov website, such as those listed under
“Availability of Other Program Information,” are provided only to clarify the applicable laws,
regulations, and terms and conditions of the award. Such guidance documents do not create new
compliance requirements. However, non-federal entities in substantial compliance with the
guidance applicable in these guidance documents at the time of a transaction are considered in
compliance with the underlying compliance requirements.




Compliance Supplement 2020 Addendum          4-93.461-4
                                                                           EXHIBIT 11 - 85
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 87 of 119
December 2020                           Provider Relief Fund                                HHS


                 DEPARTMENT OF HEALTH AND HUMAN SERVICES

CFDA 93.498 PROVIDER RELIEF FUND

Note: As discussed in “IV. Other Information, 2. Schedule of Expenditures of Federal Awards
(SEFA) Reporting,” for fiscal years ending in 2020 on or before December 30, 2020, the entity
reports no PRF expenditures (including no lost revenue). Therefore, this program’s expenditures
will first be reported in the SEFA and audited under the Uniform Guidance in a fiscal year
ending on or after December 31, 2020.

I.     PROGRAM OBJECTIVES

The Provider Relief Fund (PRF) is administered by the Health Resources and Services
Administration (HRSA) and provides relief funds to hospitals and other healthcare providers,
including those on the front lines of the coronavirus response. The funding supports healthcare-
related expenses or lost revenue attributable to COVID-19 and ensures that uninsured Americans
can get treatment for COVID-19.

II.    PROGRAM PROCEDURES

The PRF includes the following components and may include additional components established
after the date of this Supplement:

General Distribution – The first round of Phase 1 funds was distributed to providers based on
their portion of 2019 Medicare-Fee-For-Service (MFFS) payments. These distributions included
$30 billion distributed April 10, 2020 and April 17, 2020. The second round of Phase 1 funds of
$20 billion were distributed to providers beginning on April 24, 2020, and were based on
revenues from CMS cost report data and submissions to the provider portal.

In June 2020, Phase 2 General Distribution funds of $18 billion were made available to
Medicaid, CHIP, Dental providers, and providers who missed the Phase 1 distribution.

Targeted Distributions – Funds were allocated for targeted distribution to providers in areas
particularly impacted by the COVID-19 outbreak: rural providers, providers of services with
lower shares of Medicare reimbursement, or providers who predominantly serve the Medicaid
population. Distributions were made in the following areas:

High Impact Area Distribution

Skilled Nursing Facility Distribution

Skilled Nursing Facility Infection Control Distribution

Safety Net Hospital Distribution

Indian Health Service Distribution

Rural Distribution



Compliance Supplement 2020 Addendum         4-93.498-1
                                                                           EXHIBIT 11 - 86
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 88 of 119
December 2020                           Provider Relief Fund                                    HHS


Most payments were sent out to providers without application, with requirement for recipients to
accept the terms and conditions through an online portal or return funds. Recipients were
required to either accept the terms and conditions or return the funds. The CFDA numbers were
not provided at time of payments or included in initial terms and conditions.

Source of Governing Requirements

Coronavirus Aid, Relief, and Economic Security Act (CARES Act) (Pub. L. No. 116-136, 134
Stat. 563)

Paycheck Protection Program and Health Care Enhancement Act (Pub. L. No. 116-139, 134 Stat.
622)

Availability of Other Program Information

The following HHS.gov webpages provide additional information:

CARES Act Provider Relief Fund
https://www.hhs.gov/coronavirus/cares-act-provider-relief-fund/index.html

CARES Act Provider Relief Fund General Information
https://www.hhs.gov/coronavirus/cares-act-provider-relief-fund/general-information/index.html

CARES Act Provider Relief Fund: For Providers which includes copies of terms and conditions.
https://www.hhs.gov/coronavirus/cares-act-provider-relief-fund/for-providers/index.html

CARES Act Provider Relief Fund Frequently Asked Questions
https://www.hhs.gov/coronavirus/cares-act-provider-relief-fund/faqs/index.html

The following HHS.gov webpages provide the applicable terms and conditions:

General Distribution
https://www.hhs.gov/sites/default/files/terms-and-conditions-provider-relief-30-b.pdf
https://www.hhs.gov/sites/default/files/terms-and-conditions-provider-relief-20-b.pdf

Medicaid, CHIP, and Dental Distribution
https://www.hhs.gov/sites/default/files/terms-and-conditions-phase-2-general-distribution-relief-
fund.pdf

High Impact Area Distribution
https://www.hhs.gov/sites/default/files/terms-and-conditions-high-impact-relief-fund.pdf

Skilled Nursing Facility Distribution
https://www.hhs.gov/sites/default/files/terms-and-conditions-skilled-nursing-facility-relief-
fund.pdf




Compliance Supplement 2020 Addendum         4-93.498-2
                                                                             EXHIBIT 11 - 87
           Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 89 of 119
December 2020                                                         Provider Relief Fund                                                                              HHS


Skilled Nursing Facility Infection Control Distribution
https://www.hhs.gov/sites/default/files/provider-relief-fund-nf-infection-control-payment-terms-
and-conditions.pdf

Safety Net Hospital Distribution
https://www.hhs.gov/sites/default/files/terms-and-conditions-safety-net-relief-fund.pdf

Indian Health Service Distribution
https://www.hhs.gov/sites/default/files/terms-and-conditions-indian-health-service-relief-
fund.pdf

Rural Distribution
https://www.hhs.gov/sites/default/files/terms-and-conditions-rural-relief-fund.pdf

III.       COMPLIANCE REQUIREMENTS

In developing the audit procedures to test compliance with the requirements for this
federal program, the auditor must determine, from the following summary (also included
in Part 2, “Matrix of Compliance Requirements”), which of the 12 types of compliance
requirements have been identified as subject to the audit (noted with a “Y” in the summary
matrix below), and then determine which of the compliance requirements that are subject
to the audit are likely to have a direct and material effect on the federal program at the
auditee. For each such compliance requirement subject to the audit, the auditor must use
Part 3 (which includes generic details about each compliance requirement other than
Special Tests and Provisions) and this program supplement (which includes any program-
specific requirements) to perform the audit. When a compliance requirement is shown in
the summary below as “N,” it has been identified as not being subject to the audit. Auditors
are not expected to test requirements that have been noted with an “N.” See the Safe
Harbor Status discussion in Part 1 for additional information.


       A          B              C                     E        F                G                H              I             J                 L         M           N
                                                                           Level of Effort,




                                                                                                            Suspension &
                                                           Real Property
                            Management




                                                           Management




                                                                                                            Procurement
                                                                                              Performance




                                                                                                                                                     Subrecipient
                                                                           Earmarking
                                                           Equipment/




                                                                                                                                                     Monitoring
  Allowed or




                                                                                                            Debarment
  Unallowed


               Costs/Cost




                                                                                                                                                                    Provisions
               Allowable




                                                                           Matching,
                                         Eligibility




                                                                                                                                     Reporting
               Principles
  Activities




                                                                                                                                                                    Tests and
                                                                                                                           Program
                                                                                                                           Income




                                                                                                                                                                    Special
                                                                                              Period
                            Cash




                                                                                              Of




       Y          Y              N                     N        N                N                N             N              N                 Y         N           N




Compliance Supplement 2020 Addendum                                            4-93.498-3
                                                                                                                                           EXHIBIT 11 - 88
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 90 of 119
December 2020                            Provider Relief Fund                                     HHS


A.     Activities Allowed or Unallowed

       1.       Activities Allowed (All distributions except Skilled Nursing Facility Infection
                Control Distribution)

                Law (HR 748-283 and Pub. L. No. 116-139, 134 Stat. 622)

                To prevent, prepare for, and respond to coronavirus, domestically or
                internationally, for necessary expenses to reimburse, through grants or other
                mechanisms, eligible health care providers for health care related expenses or lost
                revenues that are attributable to coronavirus.

                That funds appropriated under this paragraph in this Act shall be available for
                building or construction of temporary structures, leasing of properties, medical
                supplies and equipment, including personal protective equipment and testing
                supplies, increased workforce and trainings, emergency operation centers,
                retrofitting facilities, and surge capacity.

                Payment means a pre-payment, prospective payment, or retrospective payment.

                Terms and Conditions

                a.     The recipient certifies that the payment will only be used to prevent,
                       prepare for, and respond to coronavirus, and that the payment shall
                       reimburse the recipient only for health care related expenses or lost
                       revenues that are attributable to coronavirus.

                b.     The secretary has concluded that the COVID-19 public health emergency
                       has caused many healthcare providers to have capacity constraints. As a
                       result, patients that would ordinarily be able to choose to receive all care
                       from in-network healthcare providers may no longer be able to receive
                       such care in-network. Accordingly, for all care for a presumptive or actual
                       case of COVID-19, recipient certifies that it will not seek to collect from
                       the patient out-of-pocket expenses in an amount greater than what the
                       patient would have otherwise been required to pay if the care had been
                       provided by an in-network recipient.

                c.     The recipient certifies that retaining the payment for at least 90 days
                       without contacting HHS regarding remittance of those funds, is deemed to
                       have accepted the Terms and Conditions.

                d.     The recipient must provide or have provided after January 31, 2020,
                       diagnoses, testing, or care for individuals with possible or actual cases of
                       COVID-19 or prevented in the spread of COVID-19. The Department of
                       Health and Human Services (HHS) broadly views every patient as a
                       possible case of COVID-19.




Compliance Supplement 2020 Addendum           4-93.498-4
                                                                              EXHIBIT 11 - 89
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 91 of 119
December 2020                            Provider Relief Fund                                    HHS


       2.       Activities Unallowed (All distributions)

                Law (HR 748-283 and Pub. L. No. 116-139, 134 Stat. 622)

                That these funds may not be used to reimburse expenses or losses that have been
                reimbursed from other sources or that other sources are obligated to reimburse.

                Terms and Conditions

                Payments may not be used to reimburse expenses or losses that have been
                reimbursed from other sources or that other sources are obligated to reimburse.

       3.       Activities Allowed (Skilled Nursing Facility Infection Control Distribution)

                Terms and Conditions

                Funds may only be used to reimburse the recipient for costs associated with the
                following items and services (“Infection Control Expenses”):

                a.     Costs associated with administering COVID-19 testing, which means an in
                       vitro diagnostic test defined in section 809.3 of title 21, Code of Federal
                       Regulations (or successor regulations) for the detection of SARS-CoV-2
                       or the diagnosis of the virus that causes COVID-19, and the administration
                       of such a test, that:

                       •       Is approved, cleared, or authorized under section 510(k), 513, 515,
                               or 564 of the Federal Food, Drug, and Cosmetic Act (21 USC
                               360(k), 360c, 360e, 360bbb-3);

                       •       The developer has requested, or intends to request, emergency use
                               authorization under section 564 of the Federal Food, Drug, and
                               Cosmetic Act (21 USC 360bbb-3), unless and until the emergency
                               use authorization request under such section 564 has been denied
                               or the developer of such test does not submit a request under such
                               section within a reasonable timeframe;

                       •       Is developed in and authorized by a state that has notified the
                               secretary of HHS of its intention to review tests intended to
                               diagnose COVID-19; or

                       •       Other test that the secretary determines appropriate in guidance.

                b.     Reporting COVID-19 test results to local, state, or federal governments.

                c.     Hiring staff, whether employees or independent contractors, to provide
                       patient care or administrative support.




Compliance Supplement 2020 Addendum          4-93.498-5
                                                                              EXHIBIT 11 - 90
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 92 of 119
December 2020                            Provider Relief Fund                                    HHS


                d.     Expenses incurred to improve infection control, including activities such
                       as implementing infection control “mentorship” programs with subject
                       matter experts or changes made to physical facilities.

                e.     Providing additional services to residents, such as technology that permits
                       residents to connect with their families if the families are not able to visit
                       in person.

L.     Reporting

       1.       Financial Reporting

                a.     SF-270, Request for Advance or Reimbursement – Not Applicable

                b.     SF-271, Outlay Report and Request for Reimbursement for Construction
                       Programs – Not Applicable

                c.     SF-425, Federal Financial Report – Not Applicable

       2.       Performance Reporting

                Not Applicable

       3.       Special Reporting – Applicable only to audits of fiscal years ending on or
                after December 31, 2020

                Recipients must report for the calendar year ending December 31, 2020, and the
                six months ending June 30, 2021, as described in the General and Targeted
                Distribution Post-Payment Notice of Reporting Requirements issued September
                19, 2020 (https://www.hhs.gov/coronavirus/cares-act-provider-relief-
                fund/reporting-auditing/index.html) and guidance issued by HRSA subsequent to
                the date of this Supplement.

At the time of issuance of this addendum, the report and reporting portal were under
development and not expected to be available before January 15, 2021. By February 1, 2021, a
notice will be placed on OMB’s Office of Federal Financial Management website
(https://www.whitehouse.gov/omb/management/office-federal-financial-management/)
providing key line items and other information from the report that are subject to audit for audits
of fiscal years ending on or after December 31, 2020. Auditors performing audits of December
31, 2020 year-ends are expected to test this special reporting even though it will not be able to be
submitted by recipients until early in the next fiscal year.

IV.    Other Information

1.     Webpage Guidance

Guidance documents accessed by links on the HHS.gov website such as those listed under
“Availability of Other Program Information” are provided only to clarify the applicable laws,


Compliance Supplement 2020 Addendum          4-93.498-6
                                                                               EXHIBIT 11 - 91
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 93 of 119
December 2020                            Provider Relief Fund                                     HHS


regulations, and terms and conditions of the award and do not create new compliance
requirements. However, non-federal entities in substantial compliance with the guidance
applicable in these guidance documents in effect at the time of the activity or transaction are
considered in compliance with the underlying compliance requirements.

2.     Schedule of Expenditures of Federal Awards (SEFA) Reporting

SEFA reporting for this program (including lost revenue) is based upon the PRF report in “L.3
Special Reporting – Applicable only to audits of fiscal years ending on or after December 31,
2020.”

For fiscal years ending (FYE) in 2020 on or before December 30, 2020, the entity reports no
PRF expenditures (including no lost revenue).

For a FYE December 31, 2020, the entity reports on the SEFA as expenditures (including lost
revenue) based upon the PRF report for calendar year ending December 31, 2020, and discloses
in the footnotes to the SEFA that the amount included on the SEFA is based upon the December
31, 2020 PRF report.

For fiscal years ending in 2021 on or before June 29, 2021, the entity reports on the SEFA as
expenditures (including lost revenue) based upon the PRF report for calendar year ending
December 31, 2020, and discloses in the footnotes to the SEFA that the amount included on the
SEFA is based upon the December 31, 2020 PRF report.

SEFA reporting guidance for fiscal years ending on or after June 30, 2021, will be provided in
the 2021 Compliance Supplement.




Compliance Supplement 2020 Addendum          4-93.498-7
                                                                              EXHIBIT 11 - 92
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 94 of 119
December 2020                    HIV Emergency Relief Project Grants                            HHS


                 DEPARTMENT OF HEALTH AND HUMAN SERVICES

CFDA 93.914 HIV EMERGENCY RELIEF PROJECT GRANTS (RYAN WHITE
     HIV/AIDS PROGRAM PART A)

I.     PROGRAM OBJECTIVES

The objective of this program is to improve access to a comprehensive continuum of high-
quality, community-based primary medical care and support services in metropolitan areas that
are disproportionately affected by the incidence of Human Immunodeficiency Virus
(HIV)/Acquired Immune Deficiency Syndrome (AIDS). The statute refers to both people with
HIV and those who have AIDS (as reported to and confirmed by the Centers for Disease Control
and Prevention (CDC)). These terms are used interchangeably in this compliance supplement but
refer to this total universe of eligible individuals.

Emergency financial assistance in the form of formula-based funding, supplemental project-
based funding, and formula-based Minority AIDS Initiative (MAI) funding is provided to
eligible metropolitan areas (EMAs) and transitional grant areas (TGAs) to develop, organize, and
operate health and support services programs for people with HIV and their care givers.

The supplemental grants are discretionary awards and are awarded, following competition, to
EMAs and TGAs that demonstrate need beyond that met through the formula award. They must
also demonstrate the ability to use the supplemental amounts quickly and cost effectively. Other
criteria contained in annual application guidance documents may also apply. All EMAs and
TGAs that are receiving formula assistance are also receiving supplemental assistance and will
continue to receive such assistance unless they fail to meet the legislative requirements related to
unobligated balances.

II.    PROGRAM PROCEDURES

The Health Resources and Services Administration (HRSA), a component of the Department of
Health and Human Services (HHS), administers the HIV emergency relief programs. Eligibility
for Ryan White HIV/AIDS Program (RWHAP) Part A grants depends, in part, on the number of
confirmed AIDS cases within a statutorily specified “metropolitan area.” The secretary of HHS
uses the Office of Management and Budget’s (OMB) census-based definitions of a Metropolitan
Statistical Area (MSA) in determining the geographic boundaries of a RWHAP metropolitan
area. HHS relies on the OMB geographic boundaries in effect when a jurisdiction was or is (if
newly eligible) initially funded under RWHAP Part A. A metropolitan area is not eligible if it
does not have an overall population of 50,000 or more.

HRSA uses data reported to and confirmed by CDC to determine eligibility. An EMA is a
metropolitan area for which there has been reported to, and confirmed by, the director of the
CDC a cumulative total of more than 2,000 cases of AIDS for the most recent five calendar-year
periods for which data are available. A TGA is a metropolitan area for which there has been
reported to, and confirmed by, the director of the CDC a cumulative total of at least 1000, but
fewer than 2000, cases of AIDS during the most recent period of five calendar years for which
data are available. MAI funding is awarded using a formula that is based on the distribution of
HIV/AIDS cases among racial and ethnic minorities.


Compliance Supplement 2020 Addendum          4-93.914-1
                                                                              EXHIBIT 11 - 93
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 95 of 119
December 2020                     HIV Emergency Relief Project Grants                           HHS


After subtracting the amount available for MAI project assistance, HRSA must make at least
two-thirds (66 2/3 percent) of the appropriated amount available for the EMAs’ and TGAs’
formula allocation and award the remainder as supplemental funding on the basis of
demonstrated need and other factors. EMAs and TGAs are funded from the formula,
supplemental, and MAI allocation on the basis of a single application and a combined award.

Funds are made available to the chief elected official of the EMA or TGA in accordance with
statutory requirements and program guidelines. Day-to-day responsibility for the grant is
ordinarily delegated to the jurisdiction’s public health department, and some administrative
functions may be outsourced to a private entity. The chief elected official of the jurisdiction is
also required to establish or designate an HIV health services planning council, which carries out
a planning process, coordinating with other state, local, and private planning and service
organizations, and establishes the priorities for allocating funds. Newly eligible areas designated
as TGAs in fiscal year (FY) 2007 and beyond are exempt from the requirement to establish and
use an HIV health services planning council but must provide a process for obtaining community
input as prescribed in the RWHAP Part A legislation.

Consistent with funding and service priorities established through the public planning process,
the receiving jurisdiction uses the funds to provide assistance to public entities or private non-
profit or for-profit entities to deliver or enhance HIV/AIDS-related core medical and support
services and, within established limits, for associated administrative and clinical quality
management activities. Administrative activities include EMA or TGA oversight of service
provider performance and adherence to their subrecipient obligations. Most of these service
providers are non-profit organizations.

Source of Governing Requirements

This program is authorized under sections 2601–2610 of Title XXVI of the Public Health
Service Act, as amended by the Ryan White HIV/AIDS Treatment Extension Act of 2009 (Pub.
L. No. 111-87), and is codified at 42 USC 300ff-11 through 300ff-20. The MAI is authorized
under Section 2693(b)(2)(A) of the Public Health Service Act, 42 USC 300ff- 121(b)(2)(A).

The Coronavirus Aid, Relief, and Economic Security Act (CARES Act) (Pub. L. No. 116-136,
134 Stat. 562) provided one-time funding to help current RWHAP recipients prevent, prepare
for, and respond to the novel coronavirus disease 2019 (COVID-19).

All HRSA awards are subject to the Uniform Administrative Requirements, Cost Principles, and
Audit Requirements at 45 CFR part 75. As per 45 CFR part 75.201 and 301, recipients may use a
fixed-award instrument to obtain services based on a reasonable estimate of actual cost and based
on performance and results related to improvement of program outcomes.

There are no program regulations specific to this program.

Availability of Other Program Information

Additional information about this program is available at http://hab.hrsa.gov/.




Compliance Supplement 2020 Addendum           4-93.914-2
                                                                              EXHIBIT 11 - 94
            Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 96 of 119
December 2020                                                 HIV Emergency Relief Project Grants                                                                           HHS


Additional information on allowable uses of funds under this program is contained in policy
notices and standards found at http://www.hab.hrsa.gov/manageyourgrant/policiesletters.html
and http://hab.hrsa.gov/manageyourgrant/files/fiscalmonitoringparta.pdf.

CARES Act information is available at
https://hab.hrsa.gov/program-grants-management/coronavirus-covid-19-response.

III.         COMPLIANCE REQUIREMENTS

In developing the audit procedures to test compliance with the requirements for this
federal program, the auditor must determine, from the following summary (also included
in Part 2, “Matrix of Compliance Requirements”), which of the 12 types of compliance
requirements have been identified as subject to the audit (noted with a “Y” in the summary
matrix below), and then determine which of the compliance requirements that are subject
to the audit are likely to have a direct and material effect on the federal program at the
auditee. For each such compliance requirement subject to the audit, the auditor must use
Part 3 (which includes generic details about each compliance requirement other than
Special Tests and Provisions) and this program supplement (which includes any program-
specific requirements) to perform the audit. When a compliance requirement is shown in
the summary below as “N,” it has been identified as not being subject to the audit. Auditors
are not expected to test requirements that have been noted with an “N.” See the Safe
Harbor Status discussion in Part 1 for additional information.


        A            B              C                     E         F                G                H              I             J                 L         M           N
                                                                               Level of Effort,




                                                                                                                Suspension &
                                                               Real Property
                               Management




                                                               Management




                                                                                                                Procurement
                                                                                                  Performance




                                                                                                                                                         Subrecipient
                                                                               Earmarking
                                                               Equipment/




                                                                                                                                                         Monitoring
     Allowed or




                                                                                                                Debarment
     Unallowed


                  Costs/Cost




                                                                                                                                                                        Provisions
                  Allowable




                                                                               Matching,
                                            Eligibility




                                                                                                                                         Reporting
                  Principles
     Activities




                                                                                                                                                                        Tests and
                                                                                                                               Program
                                                                                                                               Income




                                                                                                                                                                        Special
                                                                                                  Period
                               Cash




                                                                                                  Of




        Y            Y              Y                     Y         N                N                N             N              Y                 N         Y           N




A.           Activities Allowed or Unallowed

             1.          Activities Allowed

                         Funds may be used only for core medical services, support services, clinical
                         quality management, and administrative expenses (42 USC 300ff-14(a)).

                         a.             Core medical services with respect to people with HIV (including co-
                                        occurring conditions, i.e., one or more adverse health conditions of an
                                        individual with HIV, without regard to whether the individual has AIDS or
                                        whether the conditions arise from HIV) means (1) outpatient and


Compliance Supplement 2020 Addendum                                                4-93.914-3
                                                                                                                                               EXHIBIT 11 - 95
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 97 of 119
December 2020                       HIV Emergency Relief Project Grants                           HHS


                          ambulatory health services; (2) AIDS Drug Assistance Program
                          treatments; (3) AIDS pharmaceutical assistance; (4) oral health care; (5)
                          early intervention services meeting the requirements of 42 USC 300ff-
                          14(e); (6) health insurance premium and cost sharing assistance for low-
                          income individuals; (7) home health care; (8) medical nutrition therapy;
                          (9) hospice services; (10) home and community-based health services;
                          (11) mental health services; (12) substance abuse outpatient care; and (13)
                          medical case management, including treatment adherence services (42
                          USC 300ff-14(c)(3)).

                b.        Support services means services that are needed for people with HIV to
                          achieve their medical outcomes (those outcomes affecting the HIV-related
                          clinical status of an individual with HIV) (for example, respite care for
                          persons caring for people with HIV, outreach services, medical
                          transportation, linguistic services, referrals for health care and support
                          services, and such other services specified by HRSA) (42 USC 300ff-
                          14(d)).

                c.        Clinical quality management means assessing the extent to which HIV
                          health services provided to patients under the grant are consistent with the
                          most recent Public Health Service guidelines for the treatment of
                          HIV/AIDS and related opportunistic infections, and as applicable,
                          developing strategies for ensuring that such services are consistent with
                          the guidelines for improvement in the access to and quality of HIV health
                          services (42 USC 300ff-14(h)(5)(A)). Policy Clarification Notice #15-02
                          https://hab.hrsa.gov/sites/default/files/hab/Global/CQM-PCN-15-02.pdf.

                     d.   Administrative expenses at the recipient level include (1) activities related
                          to routine grant administration and monitoring (for example, development
                          of applications, receipt and disbursal of program funds, development and
                          establishment of reimbursement and accounting systems, development of
                          a clinical quality management program, preparation of routine
                          programmatic and financial reports, and compliance with grant conditions
                          and audit requirements); (2) contract development, solicitation review,
                          award, monitoring, and reporting; and (3) activities carried out by the HIV
                          health services planning council (42 USC 300ff-14(h)(3) and 300ff-12(b)).

                e.        Subrecipient administrative expenses include usual and recognized
                          overhead activities, including those that are reimbursed through approved
                          indirect cost rates; management oversight of funded activities; and other
                          types of program support such as quality assurance, quality control, and
                          related activities (42 USC 300ff-14(h)(4)).

       2.       Activities Unallowed

                a.        Funds may not be used to make payment for any item or service if
                          payment has already been made or can reasonably be expected to be made


Compliance Supplement 2020 Addendum             4-93.914-4
                                                                                 EXHIBIT 11 - 96
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 98 of 119
December 2020                     HIV Emergency Relief Project Grants                           HHS


                       under any state compensation program, under an insurance policy or any
                       federal or state health benefits program, or by an entity that provides
                       health services on a pre-paid basis except for programs administered by or
                       providing the services of the Indian Health Service (42 USC 300ff-
                       15(a)(6)).

                b.     Funds may not be used to purchase or improve land or to purchase,
                       construct, or make permanent improvement to any building. Minor
                       remodeling is allowed (42 USC 300ff-14(i)).

                c.     Funds may not be used to make cash payments to intended recipients of
                       RWHAP services (42 USC 300ff-14(i)) and Ryan White HIV/AIDS
                       Program Services: Eligible Individuals and Allowable Uses of Funds,
                       Policy Clarification Notice #16-02
                       https://hab.hrsa.gov/sites/default/files/hab/program-grants-
                       management/ServiceCategoryPCN_16-02Final.pdf.

                d.     Funds may not be used to purchase sterile needles or syringes for the
                       hypodermic injection of any illegal drug (Consolidated Appropriations
                       Act, 2016, Division H, Title V, Section 520 (Pub. L. No. 114-113) and
                       subsequent appropriations, as applicable). Other elements of syringe
                       services programs may be allowable if in compliance with applicable HHS
                       and HRSA-specific guidance.

                e.     Funds may not be used for AIDS programs or to develop materials,
                       designed to promote or encourage, directly, intravenous drug use or sexual
                       activity, whether homosexual or heterosexual (42 USC 300ff-84).

E.     Eligibility

       1.       Eligibility for Individuals

                Eligible beneficiaries are low-income individuals or families of people with HIV.
                To the maximum extent practicable, services are to be provided to eligible
                individuals regardless of their ability to pay for the services and their current or
                past health condition (42 USC 300ff-15(a)(7)(A)).

                The requirement related to people with HIV is waived for the COVID-19 CARES
                Act funding only in the extremely limited instances of household members living
                with RWHAP clients, and only for COVID-19 testing and the provision of
                personal protective equipment (PPE). Part D recipients are able to use funds for
                this purpose in the absence of a waiver (section 2683 of the PHS Act).

       2.       Eligibility for Group of Individuals or Area of Service Delivery

                Not Applicable




Compliance Supplement 2020 Addendum           4-93.914-5
                                                                              EXHIBIT 11 - 97
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 99 of 119
December 2020                      HIV Emergency Relief Project Grants                              HHS


       3.       Eligibility for Subrecipients

                The EMA or TGA may make funds available to public or private non-profit
                entities or to private for-profit entities if they are the only available providers of
                quality HIV care in the area (42 USC 300ff-14(b)(2)).

J.     Program Income

       The Notice of Award provides guidance on the use of program income. The addition
       method is used for this program. Program income must be used for activities described in
       III.A.1, “Activities Allowed.”

M.     Subrecipient Monitoring

       1.       The HHS Uniform Administrative Requirements, Cost Principles, and Audit
                Requirements for HHS Awards (45 CFR Part 75) requires pass-through entities:
                (1) to evaluate each subrecipient's risk of noncompliance in order to determine the
                appropriate monitoring level; (2) to monitor the activities of subrecipient
                organizations to ensure that the subaward is in compliance with applicable federal
                statutes and regulations and terms of the subaward; and (3) to verify that
                subrecipients are audited as required under this guidance. Specifically, the grantee
                must conduct monitoring activities in accordance with sections 75.351 through
                75.353 of Subpart D of 45 CFR Part 75.

       2.       Grantees must ensure that all requirements imposed by the federal government are
                passed down to subrecipients so that the HHS award is used in accordance with
                federal statutes, regulations, and the terms and conditions of the award.




Compliance Supplement 2020 Addendum            4-93.914-6
                                                                                 EXHIBIT 11 - 98
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 100 of 119
December 2020                         HIV Care Formula Grants                                HHS


                 DEPARTMENT OF HEALTH AND HUMAN SERVICES

CFDA 93.917 HIV CARE FORMULA GRANTS (RYAN WHITE HIV/AIDS PROGRAM
     PART B)

I.     PROGRAM OBJECTIVES

The objective of this program is to assist states and territories in improving the quality,
availability, and organization of healthcare and support services for low-income, uninsured, and
underinsured people with Human Immunodeficiency Virus (HIV).

II.    PROGRAM PROCEDURES

The Department of Health and Human Services (HHS) administers the Ryan White HIV/AIDS
Program (RWHAP) Part B through the Health Resources and Services Administration’s (HRSA)
HIV/AIDS Bureau (HAB). Grants are awarded annually, on a formula basis, to all 50 states, the
District of Columbia, Puerto Rico, the Virgin Islands, Guam, American Samoa, the
Commonwealth of the Northern Mariana Islands, the Republic of Palau, the Federated States of
Micronesia, and the Republic of the Marshall Islands following submission of an application to,
and approval by, HAB. The responsible state agency, usually the state health department, is
designated by the governor.

The application addresses how the state plans to address each of the six specified program
components: (1) HIV care consortia, (2) home and community-based care, (3) health insurance
continuation program, (4) provision of treatments, (5) state direct services, and (6) Minority
AIDS Initiative (MAI). This includes the state’s plans for the AIDS Drug Assistance Program
(ADAP). ADAP funding is provided to the state as a separate formula amount in addition to the
base formula grant amount and can only be used for ADAP services.

States may use a variety of service delivery mechanisms. States may provide some or all services
directly or may enter into subawards with local HIV care consortia, associations of public and
non-profit healthcare and support service providers, and community-based organizations that
plan, develop, and deliver services for low-income, uninsured, and underinsured people with
HIV. The state also may delegate some of its authority to monitor provider agreements to a “lead
agency” (fiscal agent), with specific responsibilities contained in a formal agreement between the
state and that agency. Finally, the state may provide subawards to healthcare or other service
providers.

Source of Governing Requirements

The RWHAP Part B formula grant program is authorized under Sections 2611-2623 of Title
XXVI of the Public Health Service Act as amended by the Ryan White HIV/AIDS Treatment
Extension Act of 2009 (Pub. L. No. 111-87) and codified at 42 USC 300ff-21 through 300ff-31b.
The MAI is authorized under Section 2693(b)(2)(B) of the Public Health Service Act, 42 USC
300ff-121(b)(2)(B).




Compliance Supplement 2020 Addendum         4-93.917-1
                                                                            EXHIBIT 11 - 99
           Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 101 of 119
December 2020                                                     HIV Care Formula Grants                                                                               HHS


The Coronavirus Aid, Relief, and Economic Security Act (CARES Act) (Pub. L. No. 116- 136,
134 Stat. 562) provided one-time funding to help current RWHAP recipients prevent, prepare
for, and respond to the novel coronavirus disease 2019 (COVID-19).

There are no regulations specific to the RWHAP Part B.

Availability of Other Program Information

Further information about the RWHAP Part B is available at http://www.hab.hrsa.gov.

Additional information on allowable uses of funds under this program is contained in policy
notices and standards found at http://hab.hrsa.gov/program-grants-management/policy-notices-
and-program-letters and
http://hab.hrsa.gov/sites/default/files/hab/Global/fiscalmonitoringpartb.pdf.

CARES Act information is available at
https://hab.hrsa.gov/program-grants-management/coronavirus-covid-19-response.

III.       COMPLIANCE REQUIREMENTS

In developing the audit procedures to test compliance with the requirements for this
federal program, the auditor must determine, from the following summary (also included
in Part 2, “Matrix of Compliance Requirements”), which of the 12 types of compliance
requirements have been identified as subject to the audit (noted with a “Y” in the summary
matrix below), and then determine which of the compliance requirements that are subject
to the audit are likely to have a direct and material effect on the federal program at the
auditee. For each such compliance requirement subject to the audit, the auditor must use
Part 3 (which includes generic details about each compliance requirement other than
Special Tests and Provisions) and this program supplement (which includes any program-
specific requirements) to perform the audit. When a compliance requirement is shown in
the summary below as “N,” it has been identified as not being subject to the audit. Auditors
are not expected to test requirements that have been noted with an “N.” See the Safe
Harbor Status discussion in Part 1 for additional information.


       A          B              C                     E        F                G                H              I             J                 L         M           N
                                                                           Level of Effort,




                                                                                                            Suspension &
                                                           Real Property
                            Management




                                                           Management




                                                                                                            Procurement
                                                                                              Performance




                                                                                                                                                     Subrecipient
                                                                           Earmarking
                                                           Equipment/




                                                                                                                                                     Monitoring
  Allowed or




                                                                                                            Debarment
  Unallowed


               Costs/Cost




                                                                                                                                                                    Provisions
               Allowable




                                                                           Matching,
                                         Eligibility




                                                                                                                                     Reporting
               Principles
  Activities




                                                                                                                                                                    Tests and
                                                                                                                           Program
                                                                                                                           Income




                                                                                                                                                                    Special
                                                                                              Period
                            Cash




                                                                                              Of




       Y          Y              Y                     Y        N                Y                N             N              Y                 N         Y           N




Compliance Supplement 2020 Addendum                                            4-93.917-2
                                                                                                                                     EXHIBIT 11 - 100
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 102 of 119
December 2020                         HIV Care Formula Grants                                  HHS


A.     Activities Allowed or Unallowed

       1.       Activities Allowed

                a.     Grant funds (and required matching funds) may be used for core medical
                       services, support services, planning and evaluation, clinical quality
                       management, and administrative expenses (42 USC 300ff-22(a); 42 USC
                       300ff-28(b)).

                       (1)    Core medical services with respect to people with HIV (including
                              the co-occurring conditions of the individual) means (1) outpatient
                              and ambulatory health services; (2) AIDS Drug Assistance
                              Program treatments; (3) AIDS pharmaceutical assistance; (4) oral
                              healthcare; (5) early intervention services meeting the
                              requirements of 42 USC 300ff-22(d); (6) health insurance premium
                              and cost sharing assistance for low-income individuals; (7) home
                              healthcare; (8) medical nutrition therapy; (9) hospice services; (10)
                              home and community-based health services; (11) mental health
                              services; (12) substance abuse outpatient care; and (13) medical
                              case management, including treatment adherence services (42 USC
                              300ff-22(b)(3)).

                       (2)    Support services means services that are needed for people with
                              HIV to achieve their medical outcomes (those outcomes affecting
                              the HIV-related clinical status of people with HIV) (for example,
                              respite care for persons caring for people with HIV, outreach
                              services, medical transportation, linguistic services, referrals for
                              healthcare and support services, and such other services specified
                              by HRSA). Expenditures for or through consortia are considered
                              support services (42 USC 300ff-22(c); 42 USC 300ff-23(f)).

                       (3)    Clinical quality management means assessing the extent to which
                              HIV health services provided to patients under the grant are
                              consistent with the most recent Public Health Service guidelines
                              for the treatment of HIV/AIDS and related opportunistic
                              infections, and as applicable, developing strategies for ensuring
                              that such services are consistent with the guidelines for
                              improvement in the access to and quality of HIV health services
                              (42 USC 300ff-28(b)(3)(E)(i)). Policy Clarification Notice #15-02
                              https://hab.hrsa.gov/sites/default/files/hab/Global/HAB-PCN-15-
                              02-CQM.pdf.

                       (4)    Administrative expenses at the recipient level include activities
                              related to (1) routine grant administration and monitoring (for
                              example, development of applications, receipt and disbursal of
                              program funds, development and establishment of reimbursement
                              and accounting systems, development of a clinical quality


Compliance Supplement 2020 Addendum         4-93.917-3
                                                                           EXHIBIT 11 - 101
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 103 of 119
December 2020                          HIV Care Formula Grants                                 HHS


                              management program, preparation of routine programmatic and
                              financial reports, and compliance with grant conditions and audit
                              requirements); (2) contract development, solicitation review,
                              award, monitoring, and reporting; and (3) planning and evaluation
                              activities (42 USC 300ff-28(b)(3)(C)).

                       (5)    Subrecipient administrative expenses include usual and recognized
                              overhead activities, including those that are reimbursed through
                              approved indirect cost rates; management oversight of funded
                              activities; and other types of program support, such as quality
                              assurance, quality control, and related activities (42 USC 300ff-
                              28(b)(3)(D)).

                b.     Any drug rebates received on drugs purchased from funds provided to
                       establish a program of therapeutics must be used to support the types of
                       activities otherwise eligible for funding under RWHAP Part B, with
                       priority given to activities related to providing therapeutics (42 USC
                       300ff-26(g)). To assess whether a state or subrecipient is giving priority to
                       activities related to providing therapeutics, the state (or subrecipient)
                       should be able to demonstrate, that, before undertaking any type of
                       activities other than ADAP purchases for medications or insurance that are
                       allowed under paragraph 1.a. above it (1) has no waiting list for ADAP
                       services; (2) the ADAP formulary includes the required classes of HIV
                       antiretroviral medications and opportunistic infection-related medications;
                       and (3) the financial eligibility to access the ADAP is established at no
                       less than 200 percent of the federal poverty level (the poverty guidelines
                       are available at https://aspe.hhs.gov/poverty-guidelines and are also
                       published each year in the Federal Register).

                c.     Rebates may be used for allowable RWHAP Part B services that exceed
                       the recipient’s RWHAP Part B implementation work plan. Rebates are not
                       part of the recipient’s RWHAP Part B award, and, therefore, are not
                       subject to the 10 percent administrative cost cap nor to the requirement to
                       spend 75 percent on core medical services (see III.G.3.b and h, “Matching,
                       Level of Effort, and Earmarking – Earmarking” below). Rebates can be
                       used to meet both a recipient’s state matching and maintenance of effort
                       (MOE) requirements (42 USC 300ff-26(g) and Policy Clarification Notice
                       #15-04, Utilization and Reporting of Pharmaceutical Rebates,
                       https://hab.hrsa.gov/sites/default/files/hab/Global/pcn_15-
                       04_pharmaceutical_rebates.pdf).

       2.       Activities Unallowed

                a.     Funds may not be used to purchase or improve land, or to purchase,
                       construct, or permanently improve (other than minor remodeling) any
                       building or other facility (42 USC 300ff-28(b)(6)).



Compliance Supplement 2020 Addendum          4-93.917-4
                                                                            EXHIBIT 11 - 102
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 104 of 119
December 2020                         HIV Care Formula Grants                                   HHS


                b.    Funds may not be used to make cash payments to intended recipients of
                      RWHAP services. Where direct provision of the service is not possible or
                      effective; store gift cards, vouchers, coupons, or tickets that can be
                      exchanged for a specific service or commodity (e.g., food or
                      transportation) must be used. Recipients are advised to administer voucher
                      and store gift card programs in a manner which assures that vouchers and
                      store gift cards cannot be exchanged for cash or used for anything other
                      than the allowable goods or services, and that systems are in place to
                      account for disbursed vouchers and store gift cards (42 USC 300ff-
                      28(b)(6)) and Ryan White HIV/AIDS Program Services: Eligible
                      Individuals and Allowable Uses of Funds, Policy Clarification Notice #16-
                      02, https://hab.hrsa.gov/sites/default/files/hab/program-grants-
                      management/ServiceCategoryPCN_16-02Final.pdf).

                c.    Funds may not be used to make payments for any item or service to the
                      extent that payment has been made or can reasonably be expected to be
                      made for that item or service under any state/territory compensation
                      program, under an insurance policy, or under any federal or state health
                      benefits program or by an entity that provides health services on a prepaid
                      basis except for a program administered by or providing the services of the
                      Indian Health Service (42 USC 300ff-27(b)(7)(F)).

                d.    Funds may not be used for inpatient hospital services, or nursing home or
                      other long-term care facilities (42 USC 300ff-24(c)(3)).

                e.    Funds may not be used to pay any costs associated with creation,
                      capitalization, or administration of a liability risk pool (other than those
                      costs paid on behalf of individuals as part of premium contributions to
                      existing liability risk pools) or to pay any amount expended by a
                      state/territory under Title XIX of the Social Security Act (Medicaid) (42
                      USC 300ff- 25(b)).

                f.    Funds may not be used to develop materials designed to promote or
                      encourage, directly, intravenous drug use or sexual activity, whether
                      homosexual or heterosexual (42 USC 300ff-84).

                g.    Funds may not be used to purchase sterile needles or syringes for the
                      hypodermic injection of any illegal drug (Consolidated Appropriations Act
                      (Pub. L. No. 114-113), 2016, Division H, Title V, Section 520 and
                      subsequent appropriations, as applicable). Other elements of syringe
                      services programs may be allowable if in compliance with applicable HHS
                      and HRSA-specific guidance.

                h.    ADAP rebates cannot be shared with other entities including, but not
                      limited to, RWHAP Part A recipients, high-risk insurance pools,
                      Marketplace plans, Medicaid, or any other state or federal program (42
                      USC 300ff- 31(b)).


Compliance Supplement 2020 Addendum         4-93.917-5
                                                                            EXHIBIT 11 - 103
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 105 of 119
December 2020                          HIV Care Formula Grants                                   HHS


                i.     International travel.

E.     Eligibility

       1.       Eligibility for Individuals

                a.     To be eligible to receive assistance in the form of therapeutics, an
                       individual must have a medical diagnosis of HIV/AIDS and be (a) a low-
                       income individual (as defined by the state), (b) a resident of the state, and
                       (c) uninsured or underinsured (42 USC 300ff-26(b)).

                b.     The requirement to serve only people with HIV is waived for the COVID-
                       19 CARES Act funding only in the extremely limited instances of
                       household members living with Ryan White HIV/AIDS Program clients,
                       and only for COVID-19 testing and the provision of personal protective
                       equipment (PPE). Part D recipients are able to use funds for this purpose
                       in the absence of a waiver (42 USC 300ff-83).

       2.       Eligibility for Group of Individuals or Area of Service Delivery

                A state must use Emerging Communities funding in the geographic area specified
                as an Emerging Community, as defined in 42 USC 300ff-30(d)—a metropolitan
                area for which there has been reported to and confirmed by the Centers for
                Disease Control and Prevention a cumulative total of at least 500, but fewer than
                1,000, cases of AIDS during the most recent period of five calendar years for
                which such data are available (42 USC 300ff-32(b)(1) and 300ff-30).

       3.       Eligibility for Subrecipients

                a.     To receive funding from the state under a consortium agreement, an
                       applicant consortium must agree to provide, directly or through
                       agreements with other service providers, essential health services, and
                       essential support services, and must meet specified application and
                       assurance requirements. These include conducting a needs assessment
                       within the geographic area served and developing a plan (consistent with
                       the state’s comprehensive plan required by 42 USC 300ff-27(b)(5)) to
                       meet identified service needs following a consultation process (42 USC
                       300ff-23(c)(2)).

                b.     For consortia otherwise meeting these requirements, the state shall give
                       priority first to consortia that are receiving assistance from HRSA for
                       adult and pediatric HIV-related care demonstration projects and then to
                       any other existing HIV care consortia (42 USC 300ff-23(e)).




Compliance Supplement 2020 Addendum            4-93.917-6
                                                                             EXHIBIT 11 - 104
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 106 of 119
December 2020                                 HIV Care Formula Grants                                    HHS


G.     Matching, Level of Effort, Earmarking

       1.       Matching

                a.        States and territories (excluding Puerto Rico) with greater than one percent
                          of the aggregate number of national cases of HIV/AIDS in the two-year
                          period preceding the federal fiscal year in which the state is applying for a
                          grant must, depending on the number of years in which this threshold
                          requirement has been met, provide matching funds as follows (42 USC
                          300ff-27(d)):

                       Year(s) in Which           Minimum Percentage of   Ratio of Non-Federal to Federal
                      Matching Required           Non-Federal Matching             Expenditures
                              First                       16 2/3             $1 non-Federal/$5 Federal
                             Second                         20               $1 non-Federal/$4 Federal
                              Third                         25               $1 non-Federal/$3 Federal
                      Fourth and subsequent               33 1/3             $1 non-Federal/$2 Federal

                b.        All recipients are subject to a matching requirement for ADAP
                          supplemental funds in an amount equal to $1 for every $4 of federal funds
                          (42 USC 300ff-28(a)(2)(F)(ii)(III)). Those recipients that are required to
                          match the base formula funds may request and receive a waiver from this
                          additional matching requirement.

                c.        Activities Waived (specific to fiscal year (FY) 2020 CARES Act (Pub. L.
                          No. 116- 136)).

                          The requirements that recipients with more than one percent of national
                          HIV cases must match the award, and that recipients match the ADAP
                          supplemental award are waived for the COVID-19 CARES Act funding.
                          42 USC 300ff-83.

       2.       Level of Effort

                2.1       Level of Effort – Maintenance of Effort

                          The state/territory will maintain HIV-related activities at a level that is
                          equal to not less than the level of such expenditures by the state/territory
                          for the 1-year period preceding the fiscal year for which the state/territory
                          is applying for RWHAP Part B funds (42 USC 300ff-27(b)(7)(E)).

                          The requirement that the recipient must maintain expenditures for
                          HIV-related activities at a level which is not less than the level of
                          expenditures for such activities during the one-year period preceding
                          the fiscal year for which the applicant is applying to receive the grant
                          is waived for the COVID-19 CARES Act funding (42 USC 300ff-
                          83).



Compliance Supplement 2020 Addendum                 4-93.917-7
                                                                                 EXHIBIT 11 - 105
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 107 of 119
December 2020                         HIV Care Formula Grants                                  HHS


                2.2   Level of Effort – Supplement Not Supplant

                      Funds awarded under a grant must supplement and not supplant other
                      funds available to the entity for the provision of early intervention services
                      for the fiscal year involved (42 USC 300ff-22(d)(2)(B)).

       3.       Earmarking

                a.    The state may not use more than 10 percent of the amounts received under
                      the grant for planning and evaluation activities (42 USC 300ff-28(b)(2)).

                b.    The state may not use more than 10 percent of the amounts received under
                      the grant for administration (42 USC 300ff-28(b)(3)(A)).

                c.    A state may not use more than a total of 15 percent of the amounts
                      received for the combined costs for administration, planning and
                      evaluation and clinical quality management (42 USC 300ff-28(b)(4)).
                      States and territories that receive a minimum allotment (between $50,000
                      and $500,000) may expend up to the amount required to support one full-
                      time equivalent employee for any or all of these purposes (42 USC 300ff-
                      28(b)(5)).

                d.    The aggregate of expenditures for administrative expenses by
                      subrecipients may not exceed 10 percent of the total amount of grant funds
                      subawarded by the state (without regard to whether particular entities
                      spend more than 10 percent for such purposes) (42 USC 300ff-
                      28(b)(3)(B)).

                e.    Unless waived by the secretary, for the purpose of providing health
                      and support services to women, youth, infants, and children with
                      HIV, including treatment measures to prevent the perinatal
                      transmission of HIV, a state shall use for each of these populations
                      not less than the percentage of RWHAP Part B funds in a fiscal year
                      constituted by the ratio of the population involved (women, youth,
                      infants, or children) in the state with AIDS to the general population
                      in the state of individuals with AIDS (42 USC 300ff-22(e)). This
                      information is provided to the state by HRSA with reporting
                      requirements (i.e., annual progress report) as listed on the Notice of
                      Award (NoA). Recipients demonstrate compliance with the WICY
                      expenditure requirement in their annual progress report and may
                      request a waiver as part of the annual progress report.

                      The requirement that the recipient must allocate funding in
                      accordance with WICY ratios is waived for the COVID-19 CARES
                      Act funding (42 USC 300ff-83).

                f.    A state shall use a portion of the funds awarded to establish a program to
                      provide therapeutics to treat HIV/AIDS or prevent the serious


Compliance Supplement 2020 Addendum         4-93.917-8
                                                                            EXHIBIT 11 - 106
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 108 of 119
December 2020                         HIV Care Formula Grants                                  HHS


                       deterioration of health arising from HIV/AIDS in eligible individuals,
                       including measures for the prevention and treatment of opportunistic
                       infections. The specific amount for ADAP will be provided in the grant
                       agreement. Of the specific amount in the grant agreement for this purpose,
                       the state may use not more than 5 percent to encourage, support, and
                       enhance adherence to, and compliance with, treatment regimens (including
                       related medical monitoring) unless the secretary (or designee) approves a
                       10 percent limit (42 USC 300ff-26(c)).

                       The statutory limitation on the use of ADAP funds to 5 percent for access,
                       adherence, and monitoring is waived for the COVID-19 CARES Act
                       funding, permitting allocations for these activities (42 USC 300ff-83).

                g.     A state shall establish a clinical quality management program to determine
                       whether the services provided under the grant are consistent with the most
                       recent Public Health Service guidelines for the treatment of HIV disease
                       and related opportunistic infection and, as applicable, to develop strategies
                       for bringing these services into conformity with the guidelines. Funds used
                       for this purpose may not exceed the lesser of 5 percent of the amount
                       received under the grant or $3,000,000 and are not considered
                       administrative expenses for purposes of the limitation under paragraph 3.b
                       above (42 USC 300ff-28(b)(3)(E)).

                h.     Unless waived by the secretary, HHS (or designee), not less than 75
                       percent of the amount remaining after reserving amounts for state
                       administration and a clinical quality management program shall be used to
                       provide core medical services to eligible people with HIV (including
                       services regarding the co-occurring conditions of those individuals) (42
                       USC 300ff-22(b)).

                       The requirement that the recipient must spend at least 75 percent of the
                       amount remaining after reserving amounts for administration, planning
                       and evaluation, and/or clinical quality management on core medical
                       services is waived for the COVID-19 CARES Act funding (42 USC 300ff-
                       83).

J.     Program Income

       1.       The NoA provides guidance on the use of program income. Generally, the
                addition method is used for this program; program income may also be used to
                satisfy all or part of the state matching requirements. Program income must be
                used for activities described in III.A.1, “Activities Allowed.”

       2.       The terms and conditions of award under the RWHAP Part B regarding program
                income do not apply to drug rebates. Rather, drug rebates must be used as
                specified in III.A.1.b and c, “Activities Allowed or Unallowed – Activities
                Allowed.”



Compliance Supplement 2020 Addendum          4-93.917-9
                                                                            EXHIBIT 11 - 107
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 109 of 119
December 2020                          HIV Care Formula Grants                                   HHS


M.     Subrecipient Monitoring

       1.       HHS Uniform Administrative Requirements, Cost Principles, and Audit
                Requirements for HHS Awards (45 CFR Part 75) requires pass-through entities:
                (1) to evaluate each subrecipient's risk of noncompliance in order to determine the
                appropriate monitoring level; (2) monitor the activities of subrecipient
                organizations to ensure that the subaward is in compliance with applicable federal
                statutes and regulations and terms of the subaward; and (3) verify that
                subrecipients are audited as required under this guidance. Specifically, the grantee
                must conduct monitoring activities in accordance with sections 75.351 through
                75.353 of Subpart D of 45 CFR Part 75.

       2.       Grantees must ensure that all requirements imposed by the federal
                government are passed down to subrecipients so that the HHS award is used
                in accordance with federal statutes, regulations, and the terms and conditions
                of the award.




Compliance Supplement 2020 Addendum          4-93.917-10
                                                                            EXHIBIT 11 - 108
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 110 of 119
December 2020                  Outpatient Early Intervention Services – HIV                      HHS


                  DEPARTMENT OF HEALTH AND HUMAN SERVICES

CFDA 93.918 GRANTS TO PROVIDE OUTPATIENT EARLY INTERVENTION
     SERVICES WITH RESPECT TO HIV DISEASE (RYAN WHITE HIV/AIDS
     PROGRAM PART C)

I.     PROGRAM OBJECTIVES

The objective of the Ryan White HIV/AIDS Program (RWHAP) Part C Early Intervention
Services (EIS) is to provide outpatient, high-quality, early intervention services and primary care
related to the Human Immunodeficiency Virus (HIV) and the Acquired Immune Deficiency
Syndrome (AIDS).

II.    PROGRAM PROCEDURES

The Department of Health and Human Services (HHS) administers the RWHAP Part C EIS
through the Health Resources and Services Administration’s (HRSA) HIV/AIDS Bureau (HAB).
Grants are awarded to public and non-profit private entities, including federally qualified health
centers under Section 1905(1)(2)(B) of the Social Security Act (42 USC 1396d (l)(2)(B)).

Grants also are awarded to (1) grantees under Section 1001 (regarding family planning) other
than states, (2) comprehensive hemophilia diagnostic and treatment centers, (3) rural health
clinics, (4) health facilities operated by or pursuant to a contract with the Indian Health Service,
(5) community-based organizations, clinics, hospitals, and other health facilities that provide
early intervention services to those people with HIV, or (6) non-profit private entities that
provide comprehensive primary care services to populations at risk for HIV/AIDS, including
faith-based and community-based organizations. Providers must be qualified Medicaid-
participating providers unless an exception is granted by HRSA (42 USC 300ff-52(a)(1)(A)
through (G) and 42 USC 300ff-52(b)).

The RWHAP Part C EIS enables provision of a comprehensive primary health care and support
services in an outpatient setting, including (1) HIV counseling and testing, (2) periodic medical
evaluation, clinical, and diagnostic services, (3) provision of therapeutic measures for preventing
and treating the deterioration of the immune system and for preventing and treating conditions
arising with HIV/AIDS; and (4) referrals to appropriate providers of health care and support
services. RWHAP Part C EIS recipients work with their community and public health partners to
improve outcomes across the HIV care continuum so that individuals diagnosed with HIV are
linked and engaged in care and started on ART as early as possible.

Minority AIDS Initiative (MAI) funds are provided to recipients based on the percentage of the
RWHAP Part C EIS populations served within racial/ethnic minority communities.

Services may be provided directly by the recipient or through contractual agreements with other
service providers/subrecipients.




Compliance Supplement 2020 Addendum            4-93.918-1
                                                                              EXHIBIT 11 - 109
       Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 111 of 119
December 2020                Outpatient Early Intervention Services – HIV                  HHS


Source of Governing Requirements

The RWHAP Part C EIS is authorized under sections 2651–2667 of Title XXVI of the Public
Health Service (PHS) Act, as amended by the Ryan White HIV/AIDS Treatment Extension Act
of 2009 (Pub. L. No. 111-87) and is codified at 42 USC 300ff-51 through 300ff-67. The MAI is
authorized under Section 2693(b)(2)(C) of the Public Health Service Act (42 USC 300ff-
121(b)(2)(C)).

The Coronavirus Aid, Relief, and Economic Security Act (Pub. L. No. 116-136, Division B,
Title VIII) (CARES Act) provided one-time funding to help current RWHAP recipients prevent,
prepare for, and respond to the novel coronavirus disease 2019 (COVID-19).

The RWHAP Part C EIS has no specific program regulations.

Availability of Other Program Information

Further information about the RWHAP Part C EIS is available at http://www.hab.hrsa.gov/.

Additional information on allowable uses of funds under the RWHAP Part C EIS is contained in
policy notices and standards found at
http://www.hab.hrsa.gov/manageyourgrant/policiesletters.html.

CARES Act information is available at
https://hab.hrsa.gov/program-grants-management/coronavirus-covid-19-response.

III.   COMPLIANCE REQUIREMENTS

In developing the audit procedures to test compliance with the requirements for this
federal program, the auditor must determine, from the following summary (also included
in Part 2, “Matrix of Compliance Requirements”), which of the 12 types of compliance
requirements have been identified as subject to the audit (noted with a “Y” in the summary
matrix below), and then determine which of the compliance requirements that are subject
to the audit are likely to have a direct and material effect on the federal program at the
auditee. For each such compliance requirement subject to the audit, the auditor must use
Part 3 (which includes generic details about each compliance requirement other than
Special Tests and Provisions) and this program supplement (which includes any program-
specific requirements) to perform the audit. When a compliance requirement is shown in
the summary below as “N,” it has been identified as not being subject to the audit. Auditors
are not expected to test requirements that have been noted with an “N.” See the Safe
Harbor Status discussion in Part 1 for additional information.




Compliance Supplement 2020 Addendum          4-93.918-2
                                                                            EXHIBIT 11 - 110
            Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 112 of 119
December 2020                                             Outpatient Early Intervention Services – HIV                                                                      HHS




        A            B              C                     E         F                G                H              I             J                 L         M           N




                                                                               Level of Effort,




                                                                                                                Suspension &
                                                               Real Property
                               Management




                                                               Management




                                                                                                                Procurement
                                                                                                  Performance




                                                                                                                                                         Subrecipient
                                                                               Earmarking
                                                               Equipment/




                                                                                                                                                         Monitoring
     Allowed or




                                                                                                                Debarment
     Unallowed


                  Costs/Cost




                                                                                                                                                                        Provisions
                  Allowable




                                                                               Matching,
                                            Eligibility




                                                                                                                                         Reporting
                  Principles
     Activities




                                                                                                                                                                        Tests and
                                                                                                                               Program
                                                                                                                               Income




                                                                                                                                                                        Special
                                                                                                  Period
                               Cash




                                                                                                  Of
        Y            Y              Y                     N         N                N                Y             Y              Y                 Y         N           N




A.           Activities Allowed or Unallowed

             1.          Activities Allowed

                         a.             Funds may be used for counseling (whether or not associated with HIV
                                        testing) and testing for HIV (42 USC 300ff-51(e)(1)(A) and (B) and 42
                                        USC 300ff-62(f)).

                         b.             Funds may be used to provide clinical and diagnostic services regarding
                                        HIV/AIDS and periodic medical evaluations of individuals with HIV.
                                        Funds also may be used for providing therapeutic measures for preventing
                                        and treating the deterioration of the immune system and related conditions
                                        (including STD, hepatitis C, and tuberculosis) (42 USC 300ff- 51(e)(1)(D)
                                        and (E)).

                         c.             Funds may be used to refer people with HIV to providers of health and
                                        support services, as appropriate. This includes recipients of funding under
                                        the RWHAP Part A and Part B for the provision of health and support
                                        services; biomedical research facilities of institutions of higher education
                                        that offer experimental treatment for such disease; community-based
                                        organizations or other entities that provide such treatment; and, in the case
                                        of pregnant women, recipients of funding under RWHAP Part D (42 USC
                                        300ff-51(e)(1)(C) and -51(e)(2)(A-C)).

                         d.             At least 75 percent of funds must be used for core medical services for an
                                        individual with HIV, including the co-occurring conditions of the
                                        individual. Core medical services encompass the following services: (1)
                                        outpatient and ambulatory health services; (2) AIDS Drug Assistance
                                        Program treatments defined under 42 USC 300ff-26; (3) AIDS
                                        pharmaceutical assistance; (4) oral healthcare; (5) early intervention
                                        services described in 42 USC 300ff-51(e); (6) health insurance premium
                                        and cost sharing assistance for low-income individuals in accordance with
                                        42 USC 300ff-15; (7) home healthcare; (8) medical nutrition therapy; (9)
                                        hospice services; (10) home and community-based health services as


Compliance Supplement 2020 Addendum                                                4-93.918-3
                                                                                                                                         EXHIBIT 11 - 111
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 113 of 119
December 2020                 Outpatient Early Intervention Services – HIV                     HHS


                       defined under 42 USC 300ff-14(c); (11) mental health services; (12)
                       substance abuse outpatient care; and (13) medical case management,
                       including treatment adherence services (42 USC 300ff-51(b)(1)(A) and
                       51(c)).

                       The requirement that the recipient must spend at least 75 percent of the
                       amount remaining after reserving amounts for administration, planning
                       and evaluation, and/or clinical quality management on core medical
                       services is waived for the COVID-19 CARES Act funding. Sections
                       2604(c), 2612(b), and 2651(c) of the PHS Act.

                e.     Funds may be used to pay the costs of providing support services that are
                       needed for people with HIV to achieve their medical outcomes. These
                       services include, but are not limited to, outreach services, non-medical
                       case management, medical transportation, translation, and referrals for
                       healthcare and support services. Support services are subject to approval
                       of the secretary of HHS or designee (42 USC 300ff-51(b)(1)(B) and
                       51(d)).

                f.     Funds may be used for the establishment of a clinical quality management
                       program to assess the extent to which medical services that are provided to
                       patients are consistent with the most recent Public Health Service
                       guidelines for the treatment of HIV/AIDS and related opportunistic
                       infections, and, as applicable, to develop strategies for ensuring that such
                       services are consistent with the guidelines, and to ensure that
                       improvements in the access to and quality of HIV health services are
                       addressed (42 USC 300ff-64 (g)(5)). Policy Clarification Notice #15-02
                       https://hab.hrsa.gov/sites/default/files/hab/Global/HAB-PCN-15-02-
                       CQM.pdf.

                g.     Funds may be used for administrative expenses; no more than 10 percent
                       on administrative expenses (42 USC 300ff-51(b)(1)(C)).

       2.       Activities Unallowed

                a.     Funds may not be used to make payments for any item or service to the
                       extent that payment has been made or can reasonably be expected to be
                       made for that item or service under any state compensation program,
                       under an insurance policy (except for a program administered by or
                       providing the services of the Indian Health Service), or under any federal
                       or state health benefits program or by an entity that provides health
                       services on a prepaid basis (42 USC 300ff-64(f)(1)).

                b.     Funds may not be awarded to for-profit entities to carry out required early
                       intervention services unless they are the only available providers of quality
                       HIV care in the area (42 USC 300ff-51(e)(3)(A)).




Compliance Supplement 2020 Addendum           4-93.918-4
                                                                             EXHIBIT 11 - 112
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 114 of 119
December 2020                Outpatient Early Intervention Services – HIV                  HHS


                c.    Funds may not be used to fund AIDS programs or to develop materials,
                      designed to promote or encourage, directly, intravenous drug abuse or
                      sexual activity, whether homosexual or heterosexual (42 USC 300ff-84).

                d.    Funds may not be used to purchase sterile needles or syringes for the
                      hypodermic injection of any illegal drug (Consolidated Appropriations
                      Act, 2016 (Pub. L. No. 114-113), Division H, Title V, Section 520 and
                      subsequent appropriations, as applicable). Other elements of syringe
                      services programs may be allowable if in compliance with applicable HHS
                      and HRSA-specific guidance.

                e.    Funds received under this grant will not be expended for any purpose
                      other than the purposes for which the grant was awarded (42 USC 300ff-
                      64(g)(1)).

                f.    Funds may not be used to purchase or improve land or to purchase,
                      construct, or make permanent improvement to any building (42 USC
                      300ff-64(g)(1).

                g.    Payments for clinical research.

                h.    Payments for nursing home care.

                i.    PrEP or nPEP medications or medical services. As outlined in the June 22,
                      2016 RWHAP and PrEP program letter, the RWHAP legislation provides
                      grant funds to be used for the care and treatment of PLWH, thus
                      prohibiting the use of RWHAP funds for PrEP medications or related
                      medical services, such as physician visits and laboratory costs. However,
                      RWHAP Part C recipients and subrecipients may provide prevention
                      counseling and information, which should be part of a comprehensive
                      PrEP program.

                j.    International travel.

                k.    Funds may not be used to make cash payments to intended recipients of
                      RWHAP services (42 USC 300ff-28(b)(6) and Ryan White HIV/AIDS
                      Program Services: Eligible Individuals and Allowable Uses of Funds,
                      Policy Clarification Notice #16-02
                      https://hab.hrsa.gov/sites/default/files/hab/program-grants-
                      management/ServiceCategoryPCN_16-02Final.pdf.

B.     Allowable Costs/Cost Principles

       Costs charged to federal funds under this program must comply with the cost principles at
       45 CFR Part 75, Subpart E, and any other requirements or restrictions on the use of
       federal funding.




Compliance Supplement 2020 Addendum           4-93.918-5
                                                                            EXHIBIT 11 - 113
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 115 of 119
December 2020                Outpatient Early Intervention Services – HIV                HHS


J.     Program Income

       The Notice of Award provides guidance on the use of program income. The additional
       method is used for RWHAP Part C EIS. Program income must be used for activities
       described in III.A.1, “Activities Allowed.”

L.     Reporting

       1.       Financial Reporting

                a.    SF-270, Request for Advance or Reimbursement – Not Applicable

                b.    SF-271, Outlay Report and Request for Reimbursement for Construction
                      Programs – Not Applicable

                c.    SF-425, Federal Financial Report – Applicable

       2.       Performance Reporting

                Not Applicable

       3.       Special Reporting

                Not Applicable




Compliance Supplement 2020 Addendum          4-93.918-6
                                                                            EXHIBIT 11 - 114
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 116 of 119
December 2020                     Student Financial Assistance Cluster

                    STUDENT FINANCIAL ASSISTANCE PROGRAMS

                                   Department of Education

                          Department of Health and Human Services

CFDA 84.007 FEDERAL SUPPLEMENTAL EDUCATIONAL OPPORTUNITY
     GRANTS (FSEOG)

CFDA 84.033 FEDERAL WORK-STUDY PROGRAM

CFDA 84.038 FEDERAL PERKINS LOAN PROGRAM

CFDA 84.063 FEDERAL PELL GRANT PROGRAM

CFDA 84.268 FEDERAL DIRECT STUDENT LOANS

CFDA 84.379 TEACHER EDUCATION ASSISTANCE FOR COLLEGE AND HIGHER
     EDUCATION GRANTS (TEACH Grants)

CFDA 84.408 POSTSECONDARY EDUCATION SCHOLARSHIPS FOR VETERAN’S
     DEPENDENTS (Iraq and Afghanistan Service Grant (IASG))

CFDA 93.264 NURSE FACULTY LOAN PROGRAM (NFLP)

CFDA 93.342 HEALTH PROFESSIONS STUDENT LOANS, INCLUDING PRIMARY
     CARE LOANS AND LOANS FOR DISADVANTAGED STUDENTS
     (HPSL/PCL/LDS)

CFDA 93.364 NURSING STUDENT LOANS (NSL)

CFDA 93.925 SCHOLARSHIPS FOR HEALTH PROFESSIONS STUDENTS FROM
     DISADVANTAGED BACKGROUNDS – SCHOLARSHIPS FOR
     DISADVANTAGED STUDENTS (SDS)

COVID-19 Requirements

As a result of COVID-19, there may be requirements in the 2020 Compliance Supplement for the
SFA Cluster that may have been waived or changed for certain institutions. In fulfilling their
audit responsibilities under 2 CFR section 200.514(d)(3), auditors should familiarize themselves
with these changes and determine appropriate audit steps to test for compliance. The department
has developed a comprehensive website for COVID-19 issues that auditors should use as a
resource in developing their audit testing. This website is at
https://www.ed.gov/coronavirus?src=feature.

The government provided training at the Federal Student Aid Training Conference (FSATC)
December 1–4, 2020, which presented the waivers and other flexibilities in a clear and
consolidated manner. All training sessions will be made available online. Please check our
website at https://fsaconferences.ed.gov/2020buffer.html for additional information on FSATC.
In addition, the Department is working on a written resource that will be made available at or

Compliance Supplement 2020 - Addendum            5-3-1
                                                                         EXHIBIT 11 - 115
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 117 of 119
December 2020                     Student Financial Assistance Cluster

around the time of the FSATC. Auditors, please send questions on how the department can be
helpful to: COVID-19@ed.gov.




Compliance Supplement 2020 - Addendum            5-3-2
                                                                         EXHIBIT 11 - 116
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 118 of 119
December 2020                           Other Audit Advisories


                                         APPENDIX VII

                                OTHER AUDIT ADVISORIES

I.     Novel Coronavirus (COVID-19)

This section of the addendum is provided in addition to the section of the same title in the 2020
Supplement. This advisory highlights the following areas affecting single audits arising due to
COVID-19:

•      Single audit due dates – Additional Extension

•      Treatment of donated personal protective equipment (PPE) on the Schedule of
       Expenditures of Federal Awards (SEFA)

•      Agency Guidance Document References

Single Audit Due Dates – Additional Extension

Due to the large size of the COVID-19 programs and the federal government dependency on
single audit reports to assist with proper oversight over these funds, we strongly encourage the
auditees and auditors to complete and submit their relevant portions of single audit reporting
packages for fiscal year ends, subject to the provisions of the extension described herein, as early
as possible prior to the normal due dates of the earlier of thirty days after the receipt of the
auditor’s reports or nine months after the fiscal year end date.

In light of the late issuance of audit guidance for the COVID-19 programs contained in this
addendum, awarding agencies, in their capacity as cognizant or oversight agencies for audit,
must allow recipients and subrecipients that received COVID-19 funding with original due dates
from October 1, 2020, through June 30, 2021, an extension for up to three (3) months beyond the
normal due date in the completion and submission of the Single Audit reporting package. No
further action by awarding agencies is required to enact this extension.

This extension is in addition to the changes in due dates discussed in the 2020 Compliance
Supplement on page 8-VII-4 under “COVID-19 Related OMB memoranda” and page 8-VII-5
under “Single Audit due dates.”

This extension does not require individual recipients and subrecipients to seek approval for the
extension by the cognizant or oversight agency for audit; however, recipients and subrecipients
should maintain documentation of the reason for the delayed filing. Recipients and subrecipients
taking advantage of this extension would still qualify as a “low-risk auditee” under the criteria of
2 CFR section 200.520(a) – Criteria for a low-risk auditee.

Donated Personal Protective Equipment (PPE)

During the emergency period of COVID-19 pandemic and as allowed under OMB Memorandum
M-20-20 (April 9, 2020), federal agencies and recipients can donate PPE purchased with federal


Compliance Supplement 2020 Addendum            8-VII-1                                  Appendix VII
                                                                            EXHIBIT 11 - 117
      Case 2:21-cv-00566-DLR Document 1-7 Filed 04/01/21 Page 119 of 119
December 2020                           Other Audit Advisories


assistance funds to various entities for the COVID-19 response. The donated PPE were mostly
provided without any compliance or reporting requirements or assistance listing (CFDA)
information from the donors. As such, the non-federal entities that received donated PPE should
provide the fair market value of the PPE at the time of receipt as a stand-alone footnote
accompanying their SEFA. The amount of donated PPE should not be counted for purposes of
determining the threshold for a single audit or determining the type A/B threshold for major
programs, and is not required to be audited as a major program. Because donated PPE has no
bearing on the single audit, the donated PPE footnote may be marked “unaudited.”

Agency Guidance Document References for Programs in the Addendum

The COVID-19 pandemic has led many federal agencies to issue implementing guidance (e.g.,
frequently asked questions, memos) outside of the normal regulatory process for new and
existing programs receiving COVID-19 funding. Such guidance is issued to communicate an
agency’s understanding of how the relevant statutes, regulations, or the terms and conditions of
the federal awards to the extent they exist and apply to a particular circumstance, but it does not
create new compliance requirements. Due to the evolving nature of the pandemic environment, it
has been common for federal agencies to update, change, or delete their specific guidance over
time.

The programs sections in this addendum often refer auditors to agency guidance documents to
obtain a better understanding of statutory and regulatory compliance requirements subject to
audit. When evaluating a non-federal entity’s compliance, auditors must consider provisions of
federal statutes, regulations, and the terms and conditions of federal awards. However, auditors
may also consider guidance documents in effect during the period to understand the program
requirements. An auditor may conclude whether the non-federal entity is in compliance with a
type of compliance requirement based on consideration of applicable implementing guidance in
effect at the time of the activity or transaction.

When citing criteria for audit findings, 2 CFR 200.516(b)(2) indicates the following information
must be included in finding detail: “The criteria or specific requirement upon which the finding
is based, including the Federal statutes, regulations, or the terms and conditions of the Federal
awards.” Therefore, auditors should refer to a statute, regulation, or term and condition as
criteria for the audit finding.




Compliance Supplement 2020 Addendum            8-VII-2                                 Appendix VII
                                                                           EXHIBIT 11 - 118
